Exhibit 10.1

EXECUTION COPY

 

 

SUPERPRIORITY DEBTOR-IN-POSSESSION

CREDIT AND GUARANTY AGREEMENT

dated as of September 8, 2011

among

NEWPAGE CORPORATION,

a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as Borrower,

NEWPAGE HOLDING CORPORATION,

NEWPAGE GROUP INC. and

CERTAIN SUBSIDIARIES OF NEWPAGE CORPORATION,

each a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy

Code,

as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Collateral Agents,

BARCLAYS CAPITAL,

as Syndication Agent,

WELLS FARGO CAPITAL FINANCE, LLC,

as Documentation Agent,

J.P. MORGAN SECURITIES LLC,

BARCLAYS CAPITAL, and

WELLS FARGO CAPITAL FINANCE, LLC,

as Joint Bookrunners and Joint Lead Arrangers for the Revolving Facility

and

J.P. MORGAN SECURITIES LLC and

BARCLAYS CAPITAL,

as Joint Bookrunners and Joint Lead Arrangers for the Term Facility

 

 

$350,000,000 Superpriority Debtor-in-Possession Revolving Facility

$250,000,000 Superpriority Debtor-in-Possession Term Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE  

ARTICLE 1

DEFINITIONS AND INTERPRETATION

  

  

Section 1.01.    Definitions

     2   

Section 1.02.    Accounting Terms

     50   

Section 1.03.    Interpretation, Etc.

     51   

ARTICLE 2

LOANS AND LETTERS OF CREDIT

  

  

Section 2.01.    Term Loans

     51   

Section 2.02.    Revolving Loans

     52   

Section 2.03.    Swing Line Loans

     54   

Section 2.04.    Issuance of Letters of Credit and Purchase of Participations
Therein

     57   

Section 2.05.    Pro Rata Shares; Availability of Funds

     62   

Section 2.06.    Use of Proceeds

     63   

Section 2.07.    Evidence of Debt; Register; Lenders’ Books and Records; Notes

     63   

Section 2.08.    Interest on Loans

     65   

Section 2.09.    Conversion/Continuation

     67   

Section 2.10.    Default Interest

     68   

Section 2.11.    Fees

     68   

Section 2.12.    Protective Advances

     69   

Section 2.13.    Voluntary Prepayments/Commitment Reductions

     70   

Section 2.14.    Mandatory Prepayments

     71   

Section 2.15.    Application of Prepayments

     73   

Section 2.16.    General Provisions Regarding Payments

     73   

Section 2.17.    Ratable Sharing

     75   

Section 2.18.    Making or Maintaining Eurodollar Rate Loans

     75   

Section 2.19.    Increased Costs; Capital Adequacy

     78   

Section 2.20.    Taxes; Withholding, Etc.

     79   

Section 2.21.    Obligation to Mitigate

     84   

Section 2.22.    Defaulting Lenders

     84   

Section 2.23.    Removal or Replacement of a Lender

     86   

Section 2.24.    Determination of Borrowing Base

     88   

Section 2.25.    Priority and Liens Applicable to Credit Parties

     93   

Section 2.26.    Payment of Obligations

     94   

Section 2.27.    No Discharge; Survival of Claims

     94   

Section 2.28.    Notes Payment Reserve

     94   



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS PRECEDENT

  

  

Section 3.01.    Closing Date

     96   

Section 3.02.    Conditions to Revolving Loans

     99   

Section 3.03.    Conditions to Each Credit Extension

     100   

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

  

  

Section 4.01.    Organization; Requisite Power and Authority; Qualification

     102   

Section 4.02.    Capital Stock and Ownership

     102   

Section 4.03.    Due Authorization

     102   

Section 4.04.    No Conflict

     102   

Section 4.05.    Governmental Consents

     103   

Section 4.06.    Binding Obligation

     103   

Section 4.07.    Financial Statements

     103   

Section 4.08.    Projections

     103   

Section 4.09.    No Material Adverse Change

     104   

Section 4.10.    Insurance

     104   

Section 4.11.    Adverse Proceedings, Etc.

     104   

Section 4.12.    Payment of Taxes

     104   

Section 4.13.    Properties

     105   

Section 4.14.    Environmental Matters

     105   

Section 4.15.    No Defaults

     106   

Section 4.16.    Material Contracts

     106   

Section 4.17.    Governmental Regulation

     107   

Section 4.18.    Margin Stock

     107   

Section 4.19.    Employee Matters

     107   

Section 4.20.    Employee Benefit Plans

     107   

Section 4.21.    Specified Prepetition Indebtedness Documents

     108   

Section 4.22.    Compliance with Statutes, Etc.

     109   

Section 4.23.    Disclosure

     109   

Section 4.24.    Patriot Act

     109   

Section 4.25.    Location of Material Inventory

     110   

Section 4.26.    Accuracy of Borrowing Base

     110   

Section 4.27.    Post-Audit Asset Dispositions

     110   

Section 4.28.    Collateral Documents

     110   

Section 4.29.    Holding Companies

     111   

Section 4.30.    Common Enterprise

     111   

Section 4.31.    Senior Debt and Designated Senior Debt

     112   

Section 4.32.    The Orders

     112   

 

2



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

  

  

Section 5.01.    Financial Statements and Other Reports

     113   

Section 5.02.    Existence

     118   

Section 5.03.    Payment of Taxes and Claims

     118   

Section 5.04.    Maintenance of Properties

     119   

Section 5.05.    Insurance

     119   

Section 5.06.    Maintaining Records; Access to Properties and Inspections

     119   

Section 5.07.    [Reserved]

     120   

Section 5.08.    Compliance with Laws

     120   

Section 5.09.    Environmental

     120   

Section 5.10.    Subsidiaries

     123   

Section 5.11.    Security Interests; Further Assurances

     124   

Section 5.12.    Miscellaneous Business Covenants

     124   

Section 5.13.    Information Regarding Collateral

     125   

Section 5.14.    Borrowing Base-Related Reports

     125   

Section 5.15.    Credit Rating

     127   

Section 5.16.    Final Order

     127   

Section 5.17.    Advisory Firm

     127   

Section 5.18.    Carve Out Account

     127   

Section 5.19.    Post-Closing Collateral Documents

     127   

ARTICLE 6

NEGATIVE COVENANTS

  

  

Section 6.01.    Indebtedness

     128   

Section 6.02.    Liens

     131   

Section 6.03.    Equitable Lien

     133   

Section 6.04.    No Further Negative Pledges

     133   

Section 6.05.    Restricted Junior Payments

     133   

Section 6.06.    Restrictions on Subsidiary Distributions

     135   

Section 6.07.    Investments

     136   

Section 6.08.    Financial Covenants

     137   

Section 6.09.    Fundamental Changes; Disposition of Assets; Acquisitions

     138   

Section 6.10.    Disposal Of Subsidiary Interests

     139   

Section 6.11.    Sales And Lease Backs

     139   

Section 6.12.    Transactions with Shareholders and Affiliates

     140   

Section 6.13.    Conduct of Business

     140   

Section 6.14.    Permitted Activities of Holding Companies

     140   

Section 6.15.    Amendments or Waivers of Certain Agreements

     141   

Section 6.16.    Fiscal Year

     141   

Section 6.17.    Use of Proceeds

     141   

Section 6.18.    Other Superpriority Claims

     141   

 

3



--------------------------------------------------------------------------------

ARTICLE 7

GUARANTY

  

  

Section 7.01.    Guaranty of the Obligations

     142   

Section 7.02.    Contribution by Guarantors

     142   

Section 7.03.    Payment by Guarantors

     143   

Section 7.04.    Liability of Guarantors Absolute

     143   

Section 7.05.    Waivers by Guarantors

     146   

Section 7.06.    Guarantors’ Rights of Subrogation, Contribution, Etc.

     146   

Section 7.07.    Subordination of Other Obligations

     147   

Section 7.08.    Continuing Guaranty

     148   

Section 7.09.    Authority of Guarantors or Borrower

     148   

Section 7.10.    Financial Condition of Borrower

     148   

Section 7.11.    Discharge of Guaranty Upon Sale of Guarantor

     148   

ARTICLE 8

EVENTS OF DEFAULT

  

  

Section 8.01.    Events of Default

     149   

Section 8.02.    Application of Funds

     153   

ARTICLE 9

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

  

  

Section 9.01.    Accounts and Account Collections

     155   

Section 9.02.    Inventory

     159   

ARTICLE 10

AGENTS

  

  

Section 10.01.    Appointment of Agents

     160   

Section 10.02.    Powers and Duties

     160   

Section 10.03.    General Immunity

     161   

Section 10.04.    Agents Entitled to Act as Lender

     162   

Section 10.05.    Lenders’ Representations, Warranties and Acknowledgment

     163   

Section 10.06.    Right to Indemnity

     163   

Section 10.07.    Successor Administrative Agent and Collateral Agent

     164   

Section 10.08.    Collateral Documents and Guaranty

     165   

Section 10.09.    Documentation Agent

     166   

ARTICLE 11

MISCELLANEOUS

  

  

Section 11.01.    Notices

     166   

Section 11.02.    Expenses

     168   

 

4



--------------------------------------------------------------------------------

Section 11.03.    Indemnity

     169   

Section 11.04.    Set Off

     170   

Section 11.05.    Amendments and Waivers

     170   

Section 11.06.    Successors and Assigns; Participations

     172   

Section 11.07.    Independence of Covenants

     176   

Section 11.08.    Survival of Representations, Warranties and Agreements

     176   

Section 11.09.    No Waiver; Remedies Cumulative

     177   

Section 11.10.    Marshalling; Payments Set Aside

     177   

Section 11.11.    Severability

     177   

Section 11.12.    Obligations Several; Independent Nature of Lenders’ Rights

     177   

Section 11.13.    Headings

     178   

Section 11.14.    Applicable Law

     178   

Section 11.15.    Consent to Jurisdiction

     178   

Section 11.16.    Waiver of Jury Trial

     179   

Section 11.17.    Confidentiality

     179   

Section 11.18.    Usury Savings Clause

     181   

Section 11.19.    Counterparts

     181   

Section 11.20.    Effectiveness

     182   

Section 11.21.    Patriot Act

     182   

Section 11.22.    Electronic Execution of Assignments

     182   

Section 11.23.    No Fiduciary Duty

     182   

Section 11.24.    Inconsistency

     183   

 

5



--------------------------------------------------------------------------------

APPENDICES:

   A    Commitments    B    Notice Addresses

SCHEDULES:

   1.01A    Permitted Asset Sales    1.01B    Maximum Cumulative Reorganization
Expenses    1.01C    Deemed Consolidated Adjusted EBITDA Amounts    1.01D   
Landlord Waiver and Consent Agreements    2.04    Existing Letters of Credit   
4.01    Jurisdictions of Organization and Qualification    4.02    Capital Stock
and Ownership    4.10    Insurance    4.11    Adverse Proceedings    4.12   
Taxes    4.13    Real Estate Assets    4.14    Environmental Matters    4.16   
Material Contracts    4.20    Employee Benefit Plans    4.25    Locations of
Material Inventory    6.01    Existing Indebtedness    6.02    Existing Liens   
6.04    Existing Negative Pledges    6.06    Existing Restrictions on Subsidiary
Distributions    6.07    Existing Investments    6.09    Excluded Assets    6.12
   Existing Affiliate Transactions

EXHIBITS:

   A-1    Funding Notice    A-2    Conversion/Continuation Notice    A-3   
Issuance Notice    B-1    Revolving Loan Note    B-2    Swing Line Note    B-3
   Term Loan Note    C    Compliance Certificate    D    Assignment Agreement   
E    Form of U.S. Tax Certificate    F    Counterpart Agreement    G   
Intercompany Note    H    Landlord Waiver and Consent Agreement    I   
Borrowing Base Certificate    J    Collateral Amount Certificate    K    13 Week
Forecast    L-1    Perfection Certificate    L-2    Perfection Certificate
Supplement    M    Interim Order

 

6



--------------------------------------------------------------------------------

SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AND

GUARANTY AGREEMENT

This SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT, dated as
of September 8, 2011 is entered into by and among NEWPAGE CORPORATION, a
Delaware corporation, a debtor and a debtor-in-possession in a case pending
under Chapter 11 of the Bankruptcy Code, as Borrower (“Borrower”), NEWPAGE
HOLDING CORPORATION, a Delaware corporation (“Holdings”), NEWPAGE GROUP INC., a
Delaware corporation (“SuperHoldCo”) and CERTAIN SUBSIDIARIES OF BORROWER, each
a debtor and a debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, as Guarantors, the Lenders party hereto from time to time,
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”), JPMCB and WELLS
FARGO CAPITAL FINANCE, LLC (“WFCF”), as Co-Collateral Agents (together with
their permitted successors in such capacity, “Co-Collateral Agents” and each, a
“Co-Collateral Agent”) and BARCLAYS CAPITAL (“Barclays Capital”), the investment
banking division of Barclays Bank PLC (“Barclays Bank”), as Syndication Agent
(together with its permitted successors in such capacity, “Syndication Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, on September 7, 2011 (the “Petition Date”), Borrower and the Guarantors
filed voluntary petitions with the Bankruptcy Court initiating cases under
Chapter 11 of the Bankruptcy Code and have continued in the possession of their
assets and in the management of their businesses pursuant to Sections 1107 and
1108 of the Bankruptcy Code; and

WHEREAS, Borrower has requested that the Lenders provide a revolving credit
facility and a term loan facility, and the Lenders are willing to do so on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“13-Week Forecast” as defined in Section 5.01(e)(i).

“ABR Loan” means a Loan bearing interest at a rate determined by reference to
the Alternate Base Rate.

“Account Debtor” means any Person who may become obligated to another Person
under, with respect to, or on account of, an Account.

“Accounts” means all “accounts” as such term is defined in the UCC as in effect
on the date hereof in the State of New York, in which such Person now or
hereafter has rights.

“ACH Letter Agreement” means the letter agreement, dated September 8, 2011,
among Wells Fargo Bank, WFCF, Borrower and Guarantors regarding the Banking
Services to be provided to Borrower and Guarantors by Wells Fargo Bank, as in
effect on the date hereof.

“Activation Notice” as defined in Section 9.01(e).

“Adjusted Eurodollar Rate” means, for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the
Eurodollar Rate for such Interest Period multiplied by (b) the Statutory Reserve
Rate; provided that the Adjusted Eurodollar Rate for purposes of interest rate
determinations with respect to the Term Loans shall at no time be less than
1.50% per annum.

“Administrative Agent” as defined in the preamble hereto.

“Administrative Agent Fee Letter” means the Amended and Restated Administrative
Agent Fee Letter dated as of September 6, 2011 by and among Borrower, JPMCB and
JPMorgan, as it may be amended, supplemented or otherwise modified from time to
time.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of SuperHoldCo or any of its Consolidated
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of SuperHoldCo or any of its Consolidated Subsidiaries,

 

2



--------------------------------------------------------------------------------

threatened in writing against SuperHoldCo or any of its Consolidated
Subsidiaries or any property of SuperHoldCo or any of its Consolidated
Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agents” means, collectively, Administrative Agent, each Co-Collateral Agent and
Syndication Agent.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Aggregate Payments” as defined in Section 7.02.

“Agreement” means this Superpriority Debtor-in-Possession Credit and Guaranty
Agreement, dated as of the Closing Date, as it may be amended, supplemented or
otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted Eurodollar Rate
for a three month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that, for the
avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be based on
the rate appearing on Reuters Page LIBOR01 (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively; provided that the Alternate Base Rate for purposes of interest
rate

 

3



--------------------------------------------------------------------------------

determinations with respect to the Term Loans shall at no time be less than
2.50% per annum.

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
with respect to Loans and the Applicable Revolving Commitment Fee Percentage, a
percentage per annum set forth in the table below:

 

Applicable Margin for

Term Loans

    Applicable Margin for
Revolving Loans    

Applicable Revolving
Commitment Fee Percentage

Eurodollar

Rate Loan

     ABR Loan       


 

Eurodollar


Rate Loan

  


  

    ABR Loan     

7.50%

     6.50%        3.25%        2.25%      0.50%

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Agents, an Issuing
Bank, the Lenders or the Credit Parties by means of electronic communications
pursuant to Section 11.01(b).

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Borrower or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of SuperHoldCo’s or any Credit Party’s businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of any of SuperHoldCo’s Subsidiaries, other than (i) inventory (or
other assets) sold or leased in the ordinary course of business (excluding any
such sales by operations or divisions discontinued or to be discontinued),
(ii) leases or subleases of immaterial real property that is no longer used or
useful in the business of any Credit Party, (iii) dispositions, by means of
trade-in, of equipment used in the ordinary course of business, so long as such
equipment is replaced, substantially concurrently, by like-kind equipment,
(iv) the use or transfer of Cash and Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or other Credit Documents,
(v) licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business, (vi) to
the extent allowable under Section 1031 of the Internal Revenue Code, any
exchange of like property for use in a business of any Credit Party permitted by
Section 6.13, (vii) any issuance of equity or other beneficial ownership
interests by a Subsidiary of Holdings to SuperHoldCo or a Restricted Subsidiary
of SuperHoldCo so long as such interests are pledged to Administrative Agent for
the benefit of Lenders to the extent required by this Agreement or any other
Credit Document, (viii) the creation of a Permitted Lien under Section 6.02,
(ix) the sale, lease or sublease of any assets or properties listed on Schedule
1.01A, but only to the extent that (A) any such sale, lease or

 

4



--------------------------------------------------------------------------------

sublease is consummated on or before December 31, 2011, (B) the consideration
received in respect of any such sale, lease or sublease does not exceed
$1,000,000 and (C) the consideration received in respect of all such sales,
leases and subleases does not exceed $5,000,000 in the aggregate from and after
the Closing Date and (x) sales or other dispositions of other assets for
aggregate consideration of an amount less than $1,000,000 with respect to any
transaction and less than $5,000,000 in the aggregate from and after the Closing
Date.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 11.06(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s Senior Officers, secretary, or other person expressly authorized by
resolution or written consent to represent such entity in such capacity.

“Availability Block” means $35,000,000.

“Avoidance Actions” means the Credit Parties’ claims and causes of action under
Sections 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and any
other avoidance actions under the Bankruptcy Code and the proceeds thereof and
property received thereby whether by judgment, settlement or otherwise.

“Banking Services” means treasury management services (including without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts, interstate depository network services and purchasing
cards and similar programs) provided to any Credit Party by any Banking Services
Provider.

“Banking Services Obligations” means (a) any and all obligations of SuperHoldCo,
Holdings, Borrower or any Guarantor Subsidiary, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefore)
owing to any Banking Services Provider in connection with Banking Services and
(b) any Existing Banking Services Obligations.

“Banking Services Provider” means any Lender or any of its Affiliates.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect (or any similar or equivalent legislation as in
effect in any applicable jurisdiction), or any successor statutes.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Cases from time to
time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays Bank” as defined in the preamble hereto.

“Barclays Capital” as defined in the preamble hereto.

“Beneficiary” means each Agent, Issuing Bank and Lender.

“Blocked Account” as defined in Section 9.01(d).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (i) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (ii) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (iii) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof; and (iv) with respect to any other Person, the board or committee of
such Person serving a similar function.

“Borrower” as defined in the preamble hereto.

 

6



--------------------------------------------------------------------------------

“Borrower’s Case” means the case under Chapter 11 of the Bankruptcy Code with
respect to which Borrower is the debtor and the debtor-in-possession.

“Borrower’s Reinstatement Application” as defined in Section 2.28(c).

“Borrowing Base” means at any time, subject to adjustment as provided in
Section 2.24, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of Borrower and the Borrowing Base
Guarantors multiplied by the advance rate of 85%, plus

(b) the lesser of (i) the Cost of Eligible Inventory of Borrower and the
Borrowing Base Guarantors multiplied by the advance rate of 75%, or (ii) the
Cost of Eligible Inventory of Borrower and the Borrowing Base Guarantors
multiplied by the advance rate of 85% of the Net Orderly Liquidation Value,
minus

(c) effective immediately upon notification thereof to Borrower by
Administrative Agent, (i) the Specified Reserves and (ii) any other Reserves
established from time to time in accordance with the provisions set forth in the
definition of “Reserves”.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to Co-Collateral Agents
and Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Borrowing Base is
calculated in accordance with the terms of this Agreement.

“Borrowing Base Certificate” means an officer’s certificate from Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit I, delivered to Administrative Agent and Co-Collateral Agents and
setting forth Borrower’s calculation of the Borrowing Base.

“Borrowing Base Guarantor” means any Guarantor that is a Wholly-Owned Subsidiary
of Borrower which may hereafter be approved by Administrative Agent and
Co-Collateral Agents in their Permitted Discretion and which (a) is organized in
a State within the United States, (b) is currently able to prepare all
collateral reports in a comparable manner to Borrower’s reporting procedures and
(c) has executed and delivered to Administrative Agent such joinder agreements
to guarantees, contribution and set-off agreements and other Collateral
Documents as Administrative Agent has reasonably requested so long as
Administrative Agent has received and approved, in its reasonable discretion,
(i) a collateral audit and Inventory Appraisal conducted by an independent
appraisal firm reasonably acceptable to Administrative Agent and (ii) all UCC
search results necessary to confirm Administrative Agent’s first priority Lien
on all of

 

7



--------------------------------------------------------------------------------

such Borrowing Base Guarantor’s personal Property, subject to Permitted Liens.
As of the Closing Date, the Borrowing Base Guarantors shall be Chillicothe
Paper, Inc., Escanaba Paper Company, Luke Paper Company, Rumford Paper Company,
Wickliffe Paper Company LLC, NewPage Canadian Sales LLC, NewPage Consolidated
Papers Inc. and NewPage Wisconsin System Inc.

“Borrowing Base Shortfall” as defined in Section 2.14(a).

“Budget” as defined in Section 3.01(h).

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Canadian Dollars” means the lawful money of Canada.

“Canadian Subsidiary” means NewPage Port Hawkesbury Corp., a company organized
under the laws of Nova Scotia, Canada.

“Canadian Transition Services Agreement” means, collectively, (i) that certain
Settlement and Transition Agreement, dated as of September 1, 2011, between
Borrower and the Canadian Subsidiary and (ii) that certain Escrow Agreement,
dated as of September 1, 2011, among Borrower, the Canadian Subsidiary and
Ernst & Young Inc., as escrow agent.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Carve Out” means (a) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the U.S. Trustee under section 1930(a) of title 28 of
the

 

8



--------------------------------------------------------------------------------

United States Code, (b) any and all allowed and unpaid claims of professionals
whose retention is approved by the Bankruptcy Court during the Cases pursuant to
Sections 327 and 1103 of the Bankruptcy Code for unpaid fees and expenses
incurred (i) prior to the occurrence of an Event of Default and (ii) at any time
after the occurrence and during the continuance of an Event of Default in an
aggregate amount not exceeding the Carve Out Cap, which (A) shall be used to pay
fees and expenses incurred by the Credit Parties’ professionals retained in the
Cases and (B) no more than $1,500,000 of the Carve Out Cap shall be used to pay
the fees and expenses incurred by professionals of any official committee (the
“Committee”) (including the reimbursement of out-of-pocket expenses of the
members of such Committee) appointed in the Cases and (c) all reasonable fees
and expenses incurred by a trustee under section 726(b) of the Bankruptcy Code
not to exceed $50,000. Any payments of the allowed professional fees incurred
after an Event of Default shall reduce the amount of the Carve-Out by the amount
of any such payment. The Carve Out shall not include, apply to, or be available
for any fees or expenses incurred by any party, including Borrower or any
Guarantor, any Committee, unofficial committee or ad hoc group or any
professional, in connection with (1) the investigation, initiation or
prosecution of any claims (including for the avoidance of Liens) against any
Agent, any Lender or Issuing Bank under the Prepetition Revolving Credit
Agreement and/or this Agreement, or preventing, hindering, or delaying the
assertion of enforcement of any Lien, claim or right or realization upon any
Collateral by any Agent, any Lender or Issuing Bank, (2) a request to use cash
collateral (as such term is defined in Section 363 of the Bankruptcy Code)
without the prior consent of Administrative Agent, (3) a request, without the
prior consent of Administrative Agent, for authorization to obtain
debtor-in-possession financing or other financial accommodations pursuant to
Section 364(c) or (d) of the Bankruptcy Code that does not indefeasibly repay in
full in cash the obligations (including cash collateralizing any Letters of
Credit) under the Credit Facilities on terms and conditions acceptable to
Administrative Agent, or (4) any act which has the effect of materially or
adversely modifying or compromising the rights and remedies of Administrative
Agent, any Co-Collateral Agent or any Lender as set forth herein and in the
other Credit Documents, or which results in the occurrence of an Event of
Default, unless otherwise agreed in writing by Administrative Agent in its sole
discretion. For the avoidance of doubt the Carve Out Cap shall neither be
reduced nor increased by the amount of compensation or reimbursement of allowed
fees and/or expenses incurred, awarded or paid prior to the occurrence of an
Event of Default in respect of which the Carve Out is invoked, and nothing
herein shall be construed to impair the ability of any party to object to the
fees, expenses, reimbursement or compensation described in this definition.

“Carve Out Account” as defined in Section 5.18.

“Carve Out Cap” means $7,500,000.

 

9



--------------------------------------------------------------------------------

“Carve Out Reserves” means, at any time, the reserves established by
Administrative Agent in an amount equal to the aggregate remaining available
amount of the Carve Out Cap at such time, if any.

“Cases” means collectively, each and all of (x) Borrower’s Case and (y) the
Guarantors’ Cases.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Dominion Trigger Event” means the occurrence of any one of the following
events: (i) at any time on or after the date of entry of the Final Order,
Revolver Excess Availability shall be less than $90,000,000 for a period of
three (3) consecutive Business Days or (ii) an Event of Default shall occur and
be continuing; provided, that, (A) to the extent that the Cash Dominion Trigger
Event has occurred due to clause (i) of this definition, if Revolver Excess
Availability shall be equal to or greater than $90,000,000 for at least sixty
(60) consecutive days (B) or due to clause (ii) of this definition, if the Event
of Default has been cured or waived, as applicable, the Cash Dominion Trigger
Event shall be deemed to be over. At any time that a Cash Dominion Trigger Event
shall be deemed to be over or otherwise cease to exist, the Administrative Agent
shall take such actions, including delivering a notice of termination of the
Dominion Period (a “Dominion Cancellation Notice”) and such other notices and
directions to depositary institutions at which Blocked Accounts are established,
to terminate the cash sweeps and other transfers existing pursuant to
Section 9.01(e) as a result of any Activation Notice or other notices or
directions given by Administrative Agent during the existence of such Cash
Dominion Trigger Event. Notwithstanding the foregoing, upon the third
commencement of a Dominion Period, then notwithstanding the satisfaction of the
applicable criteria set forth in clauses (A) and (B) in the proviso to the first
sentence of this definition, Administrative Agent shall not be required to send
a Dominion Cancellation Notice (unless otherwise directed by the Requisite
Lenders), and the Dominion Period shall continue until all Obligations have been
paid in full, all Commitments have been terminated and all Letters of Credit
have been either terminated or cash collateralized.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, one of the two highest
ratings

 

10



--------------------------------------------------------------------------------

obtainable from S&P or Moody’s; (iii) commercial paper maturing no more than one
year from the date of creation thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from S&P or
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $250,000,000, and (c) having one of the two highest ratings obtainable
from S&P or Moody’s when acquired; and (vi) repurchase obligations with a term
of not more than 90 days for underlying securities of the types described in
clause (i) above entered into with any bank meeting the qualifications specified
in clause (iv) above.

“CCAA Process” means the commencement of a process by the Canadian Subsidiary
under the Companies’ Creditors Arrangement Act or a similar process under
Canadian Law.

“Change in Law” as defined in Section 2.19.

“Change of Control” means, at any time, (i) Permitted Holders shall cease to
beneficially own and control, directly or indirectly, at least 51% on a fully
diluted basis of the economic and voting interests in the Capital Stock of
SuperHoldCo; (ii) SuperHoldCo shall cease to beneficially own and control 100%
on a fully diluted basis of the economic and voting interest in the Capital
Stock of Holdings; (iii) Holdings shall cease to beneficially own and control
100% on a fully diluted basis of the economic and voting interest in the Capital
Stock of Borrower; or (iv) the majority of the seats (other than vacant seats)
on the board of directors (or similar governing body) of SuperHoldCo, Holdings
or Borrower cease to be occupied by Persons who either (A) were members of the
board of directors of SuperHoldCo, Holdings or Borrower, as applicable, on the
Closing Date or (B) were nominated for election by the board of directors of
SuperHoldCo, Holdings or Borrower, as applicable, a majority of whom were
directors on the Closing Date or whose election or nomination or appointment for
election was previously approved by a majority of such directors or by Permitted
Holders, as applicable.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Term Lenders or Revolving Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Term Commitments or
Revolving Commitments and (c) when used with respect to Loans, refers to

 

11



--------------------------------------------------------------------------------

whether such Loans are Term Loans, Revolving Loans, Swing Line Loans or
Protective Advances.

“Closing Date” means September 8, 2011.

“Co-Collateral Agents” as defined in the preamble hereto.

“Collateral” means, collectively, all of the property in which Liens are granted
pursuant to the Collateral Documents or the Orders as security for the
Obligations.

“Collateral Amount” means, at any time, subject to adjustment as provided in
Section 2.24, an amount equal to the sum of, without duplication:

(a) 100% of the book value of the Collateral consisting of Accounts as set forth
on the consolidated balance sheet of SuperHoldCo most recently delivered to
Administrative Agent in accordance with Section 5.01 to the extent held by any
Credit Party; plus

(b) 100% of the book value of the Collateral consisting of Inventory as set
forth on the consolidated balance sheet of SuperHoldCo most recently delivered
to Administrative Agent in accordance with Section 5.01 to the extent held by
any Credit Party; plus

(c) the aggregate amount of Cash or Cash Equivalents of the Credit Parties in a
Collateral Amount Account to cash collateralize Obligations under the Credit
Facilities in connection with a Collateral Amount Shortfall; minus

(d) effective immediately upon notification thereof to Borrower by
Administrative Agent, (i) the Specified Reserves and (ii) any other Reserves
established from time to time in accordance with the provisions set forth in the
definition of “Reserves”.

The Collateral Amount at any time shall be determined by reference to the most
recent Collateral Amount Certificate theretofore delivered to Co-Collateral
Agents and Administrative Agent with such adjustments as Administrative Agent
deems appropriate in its Permitted Discretion to assure that the Collateral
Amount is calculated in accordance with the terms of this Agreement.

“Collateral Amount Account” means a segregated collateral account in which cash
collateral of any amounts under the Credit Facilities shall be deposited,
subject to a customary control agreement in form and substance reasonably
satisfactory to Administrative Agent, and with respect to which Administrative
Agent has sole and exclusive domain and control including the exclusive right of
withdrawal.

 

12



--------------------------------------------------------------------------------

“Collateral Amount Certificate” means an officer’s certificate from Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit J delivered to Administrative Agent and Co-Collateral Agents setting
forth Borrower’s calculation of the Collateral Amount.

“Collateral Amount Shortfall” as defined in Section 2.14(b).

“Collateral Documents” means (a) the Pledge and Security Agreement, the Landlord
Personal Property Collateral Access Agreements, if any, and the Perfection
Certificate and (b) all other customary instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Administrative Agent, for the benefit of
Lenders, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the account of Borrower on behalf of Borrower or any Borrowing Base
Guarantor or any of their respective Restricted Subsidiaries, for the purpose of
providing the primary payment mechanism in connection with the purchase of
materials, goods or services by Borrower or any Borrowing Base Guarantor or any
of their respective Restricted Subsidiaries in the ordinary course of their
businesses.

“Commitment Letter” means that certain Amended and Restated Commitment Letter
dated as of September 6, 2011 by and among Borrower, JPMCB, JPMorgan, Barclays
Bank and WFCF.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Commitment, together with the commitment of such
Lender to acquire participations in Protective Advances hereunder.

“Committee” as defined in the definition of “Carve Out”.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confirmation Order” means an order of the Bankruptcy Court confirming the
Reorganization Plan.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income of SuperHoldCo and its Consolidated Subsidiaries on a consolidated basis
for such period plus, without duplication (including without duplication of any
amounts previously adjusted for in determining Consolidated Net Income or Net
Income):

 

13



--------------------------------------------------------------------------------

(1) an amount equal to any extraordinary loss plus any net loss realized by
SuperHoldCo or any of its Consolidated Subsidiaries in connection with an Asset
Sale, to the extent such losses were deducted in computing such Consolidated Net
Income; provided that in no event shall any Restructuring Charge constitute an
extraordinary loss for purposes of this clause (1); plus

(2) provision for taxes based on income or profits of SuperHoldCo and its
Consolidated Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(3) the Consolidated Interest Expense of SuperHoldCo and its Consolidated
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

(4) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period, provided that this exclusion shall not apply to adjustments for
curtailment, settlement or termination benefits in respect of pension or other
employee or retiree benefits) of SuperHoldCo and its Consolidated Subsidiaries
for such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income; plus

(5) (a) noncash nonrecurring costs, charges or expenses made or incurred in
connection with any integration or restructuring in connection with plant
closings, or the permanent shutdown or transfer of machinery and equipment
(including any production continuation, remediation, relocation, severance and
benefits continuation costs, lease termination costs, contract termination
costs, materials buy-out costs, and reduction charges) (all such nonrecurring
costs, charges, and expenses, regardless of whether cash or non-cash, are
collectively referred to herein as the “Restructuring Charges”) to the extent
deducted in computing such Consolidated Net Income, (b) cash Restructuring
Charges with respect to the Canadian Subsidiary incurred pursuant to the
Canadian Transition Services Agreement (the “Canadian Subsidiary Restructuring
Charges”), regardless of whether incurred before or after the Petition Date, to
the extent deducted in computing such Consolidated Net Income and not to exceed
$25,000,000 in the aggregate, (c) other cash Restructuring Charges incurred
prior to the Petition Date to the extent disclosed in the Model and to the
extent deducted in computing such Consolidated Net Income and (d) other cash
Restructuring Charges (other than the Canadian Subsidiary Restructuring Charges)
to the extent deducted in computing such Consolidated Net Income and not to
exceed $25,000,000 in the aggregate from and after the Closing Date; plus

 

14



--------------------------------------------------------------------------------

(6) fees, costs, charges, commissions and expenses incurred (a) in connection
with the Cases, the CCAA Process, the Reorganization Plan and the transactions
contemplated by the foregoing (collectively, the “Reorganization Expenses”), in
each case to the extent that the aggregate amount of the Reorganization Expenses
incurred since the Closing Date until the end of such period (the “Measurement
Period”) does not exceed the maximum amount of Reorganization Expenses specified
for the applicable Measurement Period on Schedule 1.01B or (b) in connection
with the negotiation, execution and documentation of the Credit Documents and
any amendments, waivers or other modifications thereto or other documents
related thereto and the transactions contemplated by the foregoing, in each case
of clauses (a) and (b) to the extent deducted in computing such Consolidated Net
Income; plus

(7) all goodwill impairment charges, to the extent such charges were deducted in
computing such Consolidated Net Income; plus

(8) non-cash compensation charges or other non-cash expenses or charges arising
from the grant of or issuance or repricing of stock, stock options or other
equity-based awards to directors, officers or employees of SuperHoldCo and its
Consolidated Subsidiaries, to the extent such charges and expenses were deducted
in computing such Consolidated Net Income; minus

(9) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,

in each case, on a consolidated basis and determined in accordance with GAAP.

For purposes of calculating Consolidated Adjusted EBITDA for any period of
twelve (12) consecutive months Consolidated Adjusted EBITDA for each month ended
at least 30 days prior to the Closing Date shall be deemed to be the amount set
forth opposite such month on Schedule 1.01C.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of SuperHoldCo and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of SuperHoldCo and its Restricted
Subsidiaries; provided, that “Consolidated Capital Expenditures” shall not
include any expenditures (i) for replacements and substitutions for capital
assets, to the extent made with proceeds of insurance in accordance with
Section 5.05 or (ii) for replacements and substitutions for capital assets to
the extent made with the proceeds of assets sold, exchanged or otherwise
disposed in accordance with, and permitted by Section 6.09(b) and (c).

 

15



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

(1) the consolidated interest expense of SuperHoldCo and its Consolidated
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Leases, imputed interest with respect to commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made or received pursuant to
Interest Rate Agreements; plus

(2) the consolidated interest expense of SuperHoldCo and its Consolidated
Subsidiaries that was capitalized during such period, whether paid or accrued;
plus

(3) any interest on Indebtedness of another Person that is guaranteed by
SuperHoldCo or one of its Consolidated Subsidiaries or secured by a Lien on
assets of SuperHoldCo or one of its Consolidated Subsidiaries, whether or not
such guarantee or Lien is called upon;

in each case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the aggregate of the Net Income
of SuperHoldCo and its Consolidated Subsidiaries on a consolidated basis for
such period, determined in accordance with GAAP; provided that (and without
duplication of any adjustments made in determining Net Income):

(1) the Net Income (but not loss) of any Person that is not a Consolidated
Subsidiary of SuperHoldCo or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions paid in cash to SuperHoldCo or one of its Consolidated
Subsidiaries;

(2) the Net Income (or loss) of any Person accrued prior to the date it becomes
a Consolidated Subsidiary of SuperHoldCo or is merged into or consolidated with
SuperHoldCo or any of its Consolidated Subsidiaries or that Person’s assets are
acquired by SuperHoldCo or any of its Consolidated Subsidiaries will be
excluded; and

(3) the Net Income of any Consolidated Subsidiary of SuperHoldCo will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Consolidated Subsidiary of that Net Income is not at

 

16



--------------------------------------------------------------------------------

the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or its
stockholders.

“Consolidated Subsidiary” means, with respect to any Credit Party, any
Subsidiary thereof, other than the Canadian Subsidiary.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.02.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Cost” means, as determined by Borrower in good faith with respect to Inventory,
the lower of (a) landed cost computed on a first-in first-out basis in
accordance with GAAP or (b) market value; provided, that for purposes of the
calculation of the Borrowing Base, the Cost of the Inventory shall not include:
(i) the portion of the cost of Inventory equal to the profit earned by any
Affiliate on the sale thereof to Borrower or the Borrowing Base Guarantors or
(ii) write-ups or write-downs in cost with respect to currency exchange rates.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.10.

“Credit Agreement Obligations” means the Obligations described in clause (i) of
the definition thereof.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of (a) this Agreement, the Notes, if any, the
Collateral Documents, and the Letters of Credit, (b) the Administrative Agent
Fee Letter and (c) all other documents, instruments or agreements executed and
delivered by a Credit Party for the benefit of any Agent, Issuing Bank or any
Lender in connection herewith on or after the date hereof.

 

17



--------------------------------------------------------------------------------

“Credit Exposure” means, as to any Lender at any time, the sum of (i) such
Lender’s Revolving Exposure at such time, plus (ii) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time plus
(iii) an amount equal to its Pro Rata Share, if any, of the aggregate principal
amount of Protective Advances outstanding at such time.

“Credit Extension” means the making of a Loan or the issuance of a Letter of
Credit.

“Credit Facilities” means, collectively, the Revolving Facility (including,
without limitation, the Letter of Credit Sublimit and the Swing Line Sublimit)
and the Term Facility.

“Credit Party” means Borrower and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with SuperHoldCo’s and its Consolidated
Subsidiaries’ business and not for speculative purposes.

“December Payment” as defined in Section 2.28(a).

“Default” means a condition or event that, after notice or lapse of time or both
would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Agent or any Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified Borrower or any Agent or any Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by any Agent or any Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and

 

18



--------------------------------------------------------------------------------

participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Agent’s or Lender’s receipt of such
certification in form and substance satisfactory to it and Administrative Agent,
or (d) has become the subject of a Bankruptcy Event.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Deposit Account Control Agreement” means, in the case of any Blocked Account,
an agreement with a bank holding one or more Blocked Accounts, in form and
substance reasonably acceptable to Administrative Agent, which provides, among
other things, for the depository institution’s agreement that, upon delivery by
Administrative Agent of a duly completed Activation Notice to the depository
institution, it will comply with instructions originated by Administrative Agent
directing disposition of funds in the deposit account in accordance with the
terms of this Agreement without further consent by any Credit Party.

“Designated Hedging Amount” as defined in the definition of “Designated Hedging
Obligations”.

“Designated Hedging Counterparty” means any Person that is a Lender or an
Affiliate thereof at the time of entering into the relevant Hedge Agreement, the
obligations of which are designated as “Designated Hedging Obligations”.

“Designated Hedging Obligations” means any and all obligations of SuperHoldCo,
Holdings, Borrower or any Guarantor Subsidiary, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefore)
owing to any Designated Hedging Counterparty in connection with a Hedge
Agreement, provided, however, that for obligations with respect to the foregoing
to be included as a “Designated Hedging Obligation” the applicable Designated
Hedging Counterparty and Borrower must have previously provided written notice
to Administrative Agent of (i) the Hedge Agreement, and (ii) the maximum dollar
amount of obligations arising thereunder to be included as Designated Hedging
Obligations (the “Designated Hedging Amount”). No Designated Hedging Amount may
be established or increased at any time that a Default or an Event of Default
shall have occurred and be continuing, and in no event shall the aggregate
amount of all Designated Hedging Amounts exceed $25,000,000 (and no additional
Designated Hedging Amounts may be included as Designated Hedging Obligations at
any time that the then existing Designated Hedging Amounts equals or exceeds
$25,000,000). Subject to the foregoing

 

19



--------------------------------------------------------------------------------

limitations, the Designated Hedging Amount of any Designated Hedging
Counterparty may be increased or decreased from time to time by notice from such
Designated Hedging Counterparty and Borrower to Administrative Agent.

“Designated Hedging Reserves” means, at any time, the reserves established by
Administrative Agent in an amount equal to the aggregate Designated Hedging
Amount of all Designated Hedging Obligations outstanding at such time.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary (whether existing as of the Closing
Date or subsequently acquired or organized) organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Dominion Cancellation Notice” as defined in the definition of “Cash Dominion
Trigger Event”.

“Dominion Period” means the period beginning on the date of delivery of an
Activation Notice and ending on the date of delivery of a Dominion Cancellation
Notice.

“Eligible Accounts” as defined in Section 2.24(a).

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course; provided, no Affiliate of
SuperHoldCo or Sponsor other than a Sponsor Affiliated Lender or Sponsor
Affiliated Institutional Lender shall be an Eligible Assignee.

“Eligible Inventory” means, subject to adjustment as set forth in
Section 2.24(b), items of Inventory of Borrower and a Borrowing Base Guarantor.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, SuperHoldCo, any of its Consolidated
Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
written order or directive, by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation of
or

 

20



--------------------------------------------------------------------------------

liability under any Environmental Law, (ii) in connection with any Release or
threatened Release of Hazardous Material or any actual or alleged Hazardous
Materials Activity or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal, state, local or provincial (or any subdivision of either of them) laws
(statutory, common or otherwise), statutes, ordinances, orders, rules,
regulations, judgments, writs, injunctions or decrees, Governmental
Authorizations, or any other legally enforceable requirements, including any
legally binding judicial or agency interpretation, of Governmental Authorities
relating to (i) pollution of the environment, including those relating to
protection or rehabilitation of the land, water (surface or subsurface water) or
air, or relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use, natural
resources or the protection of human, plant or animal health or welfare, in any
manner applicable to SuperHoldCo or any of its Consolidated Subsidiaries or any
Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time (or any similar or equivalent legislation as in effect in any
applicable jurisdiction) and any successors thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of SuperHoldCo or any
of its Consolidated Subsidiaries shall continue to be considered an ERISA
Affiliate of SuperHoldCo or any such Consolidated Subsidiary within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of SuperHoldCo or such Consolidated Subsidiary and with respect to liabilities
arising after such period for which SuperHoldCo or such Consolidated Subsidiary
could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding the reportable event under Section 4043(c)(10) of ERISA coincident to
the commencement of the Cases and those for which the provision for 30 day
notice to the PBGC has been waived by regulation); (ii) the failure to

 

21



--------------------------------------------------------------------------------

meet the minimum funding standard of Section 412 of the Internal Revenue Code
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code) or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by SuperHoldCo, any of its
Consolidated Subsidiaries or any of their respective ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability to SuperHoldCo, any of its Consolidated
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on SuperHoldCo,
any of its Consolidated Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of SuperHoldCo, any of its
Consolidated Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by SuperHoldCo, any of its Consolidated Subsidiaries
or any of their respective ERISA Affiliates of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; (viii) the occurrence of an act or omission which could give
rise to the imposition on SuperHoldCo, any of its Consolidated Subsidiaries or
any of their respective ERISA Affiliates of material fines, penalties, taxes or
related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against SuperHoldCo, any of its
Consolidated Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; or (x) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate appearing on Reuters Page LIBOR01 (or on any successor or
substitute page of such service, or any successor to or substitute for

 

22



--------------------------------------------------------------------------------

such service, providing rate quotations comparable to those currently provided
on such page of such service, as determined by Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for Dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “Eurodollar Rate” with respect to such Eurodollar Rate Loan for
such Interest Period shall be the rate at which Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of Administrative Agent in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiaries” means, collectively, any Unrestricted Subsidiary and
Rumford GIPOP Inc.

“Excluded Taxes” means, with respect to any payment made by Borrower under this
Agreement, any of the following Taxes imposed on or with respect to a Recipient:
(a) income or franchise Taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which Borrower is located and (c) in
the case of a Non-U.S. Lender (other than an assignee pursuant to a request by
Borrower under Section 2.23), any U.S. Federal withholding Taxes resulting from
any law in effect (including FATCA) on the date such Non-U.S. Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Non-U.S. Lender’s failure to comply with Section 2.20(f), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Taxes pursuant
to Section 2.20(a).

 

23



--------------------------------------------------------------------------------

“Existing Banking Services Obligations” means any and all obligations of
Holdings, Borrower or any Guarantor Subsidiary, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefore)
owing as of the Closing Date to any “Banking Services Provider” (as defined in
the Prepetition Revolving Credit Agreement) that is a Lender or an Affiliate of
a Lender in connection with Banking Services (as defined in the Prepetition
Revolving Credit Agreement).

“Existing Letters of Credit” means the letters of credit (i) issued under the
Prepetition Revolving Credit Agreement to the extent the issuer thereof is a
Lender hereunder or an Affiliate thereof and (ii) listed on Schedule 2.04
hereto.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by SuperHoldCo or any of its Consolidated Subsidiaries or any
of their respective predecessors.

“Facility Excess Availability” means (a) the Collateral Amount less (b) the
Aggregate Credit Exposure less (c) in Administrative Agent’s reasonable credit
judgment, the aggregate amount of all the outstanding and unpaid trade payables
and other obligations of any Credit Party which are not paid within 60 days past
the due date according to their original terms of sale (but not including for
this purpose past due payables and other obligations that arise before the
commencement of the Cases or are otherwise not required to be paid during the
Cases), in each case as of such date of determination less (d) in Administrative
Agent’s reasonable credit judgment and without duplication of amounts subtracted
in clause (c) above, the amount of checks issued by any Credit Party to pay
trade payables and other obligations which are not paid within 60 days past the
due date according to their original terms of sale (but not including for this
purpose past due payables and other obligations that arise before the
commencement of the Cases or are otherwise not required to be paid during the
Cases), in each case as of such date of determination, but which checks either
have not yet been sent or are subject to other arrangements which are expected
to delay the prompt presentation of such checks for payment.

“Fair Share” as defined in Section 7.02.

“Fair Share Contribution Amount” as defined in Section 7.02.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement and any regulations or official interpretations thereof.

 

24



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent, in its capacity as a
Lender, on such day on such transactions as determined by Administrative Agent.

“Final Order” means an order entered by the Bankruptcy Court in form and
substance satisfactory to the Lead Arrangers in their sole discretion (it being
understood that an order in the form of Exhibit M (with such changes that are,
in the Lead Arrangers’ sole discretion, customarily applicable to a final order
or indicated in the Commitment Letter) shall if entered by the Bankruptcy Court,
be deemed to be acceptable to the Lead Arrangers), which order shall not have
been (i) vacated, reversed, or stayed, or (ii) amended or modified except as
otherwise agreed to in writing by the Administrative Agent in its sole
discretion and reasonably acceptable to the Lead Arrangers.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Senior Officer of SuperHoldCo that such financial statements fairly present, in
all material respects, the financial condition of SuperHoldCo and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year end adjustments and the absence of footnotes.

“Financial Plan” as defined in Section 5.01(i).

“First Lien Collateral” means that portion of the Collateral in which the
Secured Parties have a First Priority Lien and as to which no other Person has a
pari passu or senior Lien (other than in respect of Permitted Collateral Liens).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document and the Orders, that such Lien is
the only Lien to which such Collateral is subject, other than Permitted
Collateral Liens and Specified Prepetition Liens.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

25



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of SuperHoldCo and its Subsidiaries ending
on December 31 of each calendar year.

“Foreign Cash Equivalents” means the foreign equivalent of Cash and Cash
Equivalents described in clauses (i), (ii) and (iv) of the definition of Cash
Equivalents in respect of each country that is a member of the Organization for
Economic Co-operation and Development.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Guarantors” as defined in Section 7.02.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.01.

“Guarantor” means each of SuperHoldCo, Holdings and each direct or indirect
Domestic Subsidiary of SuperHoldCo (other than Borrower and any Excluded
Subsidiary) and, in the case of each such Domestic Subsidiary, to the extent
such guarantee of the Obligations by such Domestic Subsidiary would not be
prohibited by applicable law or regulation and would not result in material

 

26



--------------------------------------------------------------------------------

adverse tax consequences as determined by the Borrower in good faith and
reasonably agreed by Administrative Agent. As of the Closing Date, in addition
to the Borrowing Base Guarantors, the Guarantor Subsidiaries shall include
NewPage Energy Services LLC, Upland Resources Inc. and NewPage Port Hawkesbury
Holding LLC. In no event shall any regulated utility or utility holding company
constitute a Guarantor to the extent that Borrower determines in good faith that
a Guaranty by such person would be prohibited by law or require the consent of a
regulatory authority.

“Guarantor Subsidiary” means each Guarantor other than Holdings and SuperHoldCo.

“Guarantors’ Cases” means one or more cases pending under Chapter 11 of the
Bankruptcy Code with respect to which the Guarantors are the debtors.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited or regulated by any Governmental Authority or which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the environment.

“Hazardous Materials Activity” means any activity involving the use, storage,
Release, threatened Release, generation, transportation, processing, treatment,
disposal, disposition or handling of any Hazardous Materials, including any
Remedial Action.

“Hedge Agreement” means, (i) an Interest Rate Agreement or a Currency Agreement
entered into in the ordinary course of Borrower’s or any of its Consolidated
Subsidiaries’ businesses or (ii) a commodity futures contract, forward contract,
option to purchase or sell a commodity, or option, warrant or other right with
respect to a commodity futures contract or other similar agreement or
arrangement entered into for the purpose of hedging the risk of fluctuations in
commodities prices associated with the businesses of Borrower and its
Consolidated Subsidiaries and not for speculative purposes.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender from time to time in effect.

“Holding Companies” means, collectively, SuperHoldCo and Holdings.

“Holdings” as defined in the preamble hereto.

“Increased Cost Lenders” as defined in Section 2.23.

 

27



--------------------------------------------------------------------------------

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (A) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (B) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (A) or (B) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any Interest
Rate Agreement and any Currency Agreement be deemed “Indebtedness” for any
purpose under Section 6.08. For purposes of this definition, (1) the amount of
any Indebtedness represented by a guaranty or other similar instrument shall be
the lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness,
(2) the amount of any Indebtedness described in clause (iv) above for which
recourse is limited to certain property of such Person shall be the lower of the
amount of the obligation and fair market value of the property securing such
obligation, and (3) the principal amount of the Indebtedness under any Hedge
Agreement at any time

 

28



--------------------------------------------------------------------------------

shall be equal to the amount payable as a result of the termination of such
Hedge Agreement at such time.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity or remedy any violation of Environmental
Law), expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for Indemnitees in connection with
any investigative, administrative or judicial proceeding commenced or threatened
by any Person, whether or not any such Indemnitee shall be designated as a party
or a potential party thereto, and any fees or expenses incurred by Indemnitees
in enforcing this indemnity), whether direct, indirect or consequential and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, in each case other than Taxes, that may be imposed on,
incurred by, or asserted against any such Indemnitee, in any manner relating to
or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of SuperHoldCo, any
of its Consolidated Subsidiaries or any of their respective predecessors.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by Borrower under this Agreement and (b) Other
Taxes.

“Indemnitee” as defined in Section 11.03.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
G evidencing Indebtedness owed among the Credit Parties and their Consolidated
Subsidiaries.

“Interest Payment Date” means with respect to (i) any ABR Loan, the first
Business Day of each calendar month, commencing on the first such date to occur
after the Closing Date through the final maturity date of such Loan; and
(ii) any Eurodollar Rate Loan, the last day of each Interest Period applicable
to such Eurodollar Rate Loan; provided, in the case of each Interest Period of
longer than

 

29



--------------------------------------------------------------------------------

three months, “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Loans shall extend beyond the Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement (whether from
fixed to floating or from floating to fixed), interest rate cap agreement,
interest rate collar agreement, interest rate hedging agreement or other similar
agreement or arrangement, each of which is for the purpose of hedging the
interest rate exposure associated with SuperHoldCo’s and its Consolidated
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Interim Order” means an order of the Bankruptcy Court in substantially the form
set forth as an Exhibit M hereto on an application or motion by Borrower that is
acceptable in form and substance to the Lead Arrangers in their sole discretion,
which order shall not have been (i) vacated, reversed or stayed or (ii) amended
or modified except as otherwise agreed to in writing by Administrative Agent in
its sole discretion and as reasonably acceptable to the Lead Arrangers.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter and any successor statutes.

“Inventory” means all “inventory” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

 

30



--------------------------------------------------------------------------------

“Inventory Appraisal” means (a) on the Closing Date, the appraisal prepared by
Hilco Appraisal Services, LLC dated as of June 30, 2011 and (b) thereafter, the
most recent inventory appraisal conducted by an independent appraisal firm and
delivered pursuant to Section 5.14(g) hereof and satisfactory to the
Co-Collateral Agents.

“Investment” means (i) any direct or indirect purchase or other acquisition by
SuperHoldCo or any of its Restricted Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than Borrower or a
Guarantor Subsidiary); (ii) any direct or indirect purchase or other acquisition
for value, by any Restricted Subsidiary of SuperHoldCo from any Person (other
than a Credit Party), of any Capital Stock of such Person; and (iii) any direct
or indirect loan, advance (other than advances to officers and employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
SuperHoldCo or any of its Restricted Subsidiaries to any other Person (other
than a Credit Party), including all indebtedness and accounts receivable from
that other Person that are not current assets or did not arise from sales to
that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write ups, write downs or write offs with respect to such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means (i) JPMCB, Wells Fargo Bank or any other Revolving Lender
reasonably satisfactory to Administrative Agent and Borrower and (ii) with
respect to any Existing Letter of Credit, JPMCB, Wells Fargo Bank or any other
Revolving Lender that is the issuing bank thereof.

“JPMCB” as defined in the preamble hereto.

“JPMorgan” means J.P. Morgan Securities LLC.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“June Payment” as defined in Section 2.28(a).

 

31



--------------------------------------------------------------------------------

“Junior Lien Collateral” means that portion of the Collateral (other than any
First Lien Collateral) in which the Secured Parties have a perfected security
interest, subject only to Permitted Collateral Liens and Specified Prepetition
Liens.

“Junior Lien Collateral Proceeds Account” as defined in the definition of “Net
Asset Sale Proceeds”.

“Landlord Personal Property Collateral Access Agreement” means (a) the Landlord
Waiver and Consent Agreements set forth on Schedule 1.01D and (b) a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit H with such
amendments or modifications as may be approved by Administrative Agent.

“Lead Arrangers” means, collectively, JPMorgan, Barclays Capital and WFCF.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Letter of Credit” means (i) any Standby Letter of Credit and any Commercial
Letter of Credit, in each case, issued or to be issued by an Issuing Bank for
the account of Borrower pursuant to Section 2.04 and (ii) any Existing Letter of
Credit.

“Letter of Credit Sublimit” means $200,000,000.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

32



--------------------------------------------------------------------------------

“Loan” means a Term Loan, a Revolving Loan, a Swing Line Loan or a Protective
Advance.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, assets, properties,
liabilities or financial condition of the Credit Parties, other than as a result
of those events that customarily occur leading up to and following commencement
of the Cases and the CCAA Process; (ii) the ability of the Credit Parties taken
as a whole to fully and timely perform the Obligations; (iii) the legality,
validity, binding effect or enforceability against a Credit Party of a material
Credit Document to which it is a party; or (iv) the rights, remedies and
benefits available to, or conferred upon, Administrative Agent and any Lender or
any Secured Party under any material Credit Document.

“Material Contract” means any contract or other written agreement to which
SuperHoldCo or any of its Restricted Subsidiaries is a party (other than the
Credit Documents) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

“Model” means the monthly operating model provided by Borrower to the Lead
Arrangers on August 25, 2011.

“Monitoring Agents” means, collectively, Administrative Agent and Co-Collateral
Agents.

“Moody’s” means Moody’s Investor Services, Inc.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of SuperHoldCo and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate; provided, that
such narrative report may be in the form of a management’s discussion and
analysis of financial condition and results of operations

 

33



--------------------------------------------------------------------------------

customarily included in filings made with the Securities and Exchange
Commission.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by any Credit Party from such Asset Sale (net of
purchase price adjustments reasonably expected to be payable in connection
therewith; provided that to the extent such purchase price adjustment is
determined to be not payable or is otherwise not paid within 180 days of such
Asset Sale (other than as a result of a dispute with respect to such purchase
price adjustment which is subject to a resolution procedure set forth in the
applicable transaction documents), such proceeds shall constitute Net Asset Sale
Proceeds), minus (b) any bona fide costs incurred in connection with such Asset
Sale, including (i) income or gains taxes payable by the seller as a result of
any gain recognized in connection with such Asset Sale and any transfer,
documentary or other taxes payable by seller in connection therewith,
(ii) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale and (iii) a reasonable reserve
for any payments (fixed or contingent) attributable to the seller’s indemnities
and representations and warranties to the purchaser or the seller’s retained
liabilities in respect of such Asset Sale undertaken by any Credit Party in
connection with such Asset Sale including pension and other post-employment
benefit liabilities and liabilities related to environmental matters (including
liabilities arising from Environmental Claims, violations of Environmental Laws
and costs of necessary Remedial Actions) and liabilities under indemnification
obligations associated with such Asset Sale, and (iv) brokerage fees,
accountants’ fees, investment banking fees, legal fees, costs and expenses,
survey costs, title insurance premiums and other customary fees, costs and
expenses (including, without limitation, in the case of any lease or sublease,
taxes, insurance, utilities and other similar or related costs, fees and
expenses in connection with such lease or sublease) actually incurred in
connection with such Asset Sale. Notwithstanding anything to the contrary in the
immediately preceding sentence, in the event of any Asset Sale or series of
related Asset Sales that includes First Lien Collateral, then for purposes of
this Agreement, the proceeds of such Asset Sale or series of related Asset Sales
attributable to the First Lien Collateral shall be deemed to be no less than the
greater of (x) market value of such First Lien Collateral and (y) book value of
such First Lien Collateral. It is understood and agreed that, so long as any
Prepetition First Lien Notes or Prepetition Junior Lien Notes remain
outstanding, Borrower may deposit and maintain any Net Asset Sale Proceeds of
any Junior Lien Collateral in a segregated account not subject to the control of
Administrative Agent (the “Junior Lien Collateral Proceeds Account”).

 

34



--------------------------------------------------------------------------------

“Net Income” means the net income (loss) of SuperHoldCo and its Consolidated
Subsidiaries, determined on a consolidated basis and in accordance with GAAP and
before any reduction in respect of preferred stock dividends, excluding,
however, without duplication:

(1) any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with: (a) any Asset Sale (without giving
effect to the dollar thresholds provided in the definition thereof); or (b) the
disposition of any securities by SuperHoldCo or any its Consolidated
Subsidiaries or the extinguishment of any Indebtedness of SuperHoldCo or any of
its Consolidated Subsidiaries;

(2) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss); and

(3) any unrealized non-cash gains or losses in respect of Hedge Agreements
(including those resulting from the application of FAS 133), to the extent that
such gains or losses are reflected in computing Net Income.

“Net Orderly Liquidation Value” means the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the recovery on the aggregate
amount of the Inventory at such time on a “net orderly liquidation value” basis
as set forth in the most recent Inventory Appraisal, net of operating expenses,
liquidation expenses and commissions reasonably anticipated in the disposition
of such assets, and (b) the denominator of which is the Cost of the aggregate
amount of the Inventory subject to such Inventory Appraisal.

“Net Proceeds” means, (a) with respect to any event (other than an Asset Sale)
(i) the cash proceeds received in respect of such event including (A) any cash
received in respect of any non-cash proceeds, but only as and when received,
(B) in the case of a casualty, insurance proceeds, and (C) in the case of a
condemnation or similar event, condemnation awards and similar payments, in each
case net of (ii) the sum of (A) all reasonable fees and out-of-pocket expenses
paid by SuperHoldCo and its Restricted Subsidiaries to non-Affiliated third
parties in connection with such event, (B) the amount of all taxes paid (or
reasonably estimated to be payable) by SuperHoldCo and its Restricted
Subsidiaries, and the amount of any reserves established by SuperHoldCo and its
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, in each case that are directly attributable to such event (as
determined reasonably and in good faith by a Senior Officer of Borrower) and
(C) all amounts deposited in trust or escrow for the benefit of any third party
or to which any third party may be entitled in connection with such event and
(b) with respect to any Asset Sale, the Net Asset Sale Proceeds.

“Non-Consenting Lender” as defined in Section 2.23.

 

35



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notes Debt Payment” as defined in Section 2.28(a)

“Notes Payment Reserve” as defined in Section 2.28(b).

“Notes Payment Reserve Account” as defined in Section 2.28(a).

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

“Obligations” means (i) all obligations of every nature of each Credit Party
from time to time owed to the Agents (including former Agents), the Lenders or
any of them under any Credit Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, fees, expenses, indemnification or otherwise, and (ii) the due and
punctual payment and performance of all Banking Services Obligations and all
Designated Hedging Obligations.

“Obligee Guarantor” as defined in Section 7.07.

“Orders” means, collectively, the Interim Order and the Final Order.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, or, as the case may be, its memorandum and articles, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended, and (v) with
respect to any other Person, comparable instruments and documents. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and

 

36



--------------------------------------------------------------------------------

the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement, or sold or assigned an interest in this Agreement).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.23).

“Participant Register” as defined in Section 11.06(g).

“Patriot Act” as defined in Section 3.1(i).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit L-1 or any
other form approved by Administrative Agent, as it shall be supplemented from
time to time by a Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit L-2 or any other form approved by Administrative Agent.

“Performing Lenders” as defined in Section 2.22(c)(i).

“Permitted Business” means any business engaged in by SuperHoldCo and its
Consolidated Subsidiaries on the Closing Date and any business or other
activities that are reasonably similar or related to the business in which
SuperHoldCo and its Consolidated Subsidiaries is engaged on such date.

“Permitted Closing Date Revolving Credit Extensions” means (a) the Existing
Letters of Credit, which shall be deemed to be Letters of Credit hereunder on
the Closing Date and (b) Credit Extensions under the Revolving Facility on the
Closing Date in an aggregate principal amount (including the aggregate face
amount of the Existing Letters of Credit) not to exceed $245,000,000.

 

37



--------------------------------------------------------------------------------

“Permitted Collateral Liens” means the Liens described in clauses (a), (b), (c),
(d) with respect to Liens on cash and cash deposits only, (h), (i), (j), (m) and
(o) of Section 6.02.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.

“Permitted Holders” means Sponsor and any of its affiliated investment funds or
managed accounts which are managed or advised by Sponsor or an Affiliate of
Sponsor in the ordinary course of business and pursuant to written agreements.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Petition Date” as defined in the recitals hereto.

“Platform” as defined in Section 5.01(o).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor in form and substance reasonably
satisfactory to the Agents.

“Portfolio Company Account” means an Account of Borrower or any Borrowing Base
Guarantor owing by an Affiliate of Borrower or such Borrowing Base Guarantor
(i) that contains arms-length terms and arises in the ordinary course of
business of Borrower or such Borrowing Base Guarantor and such Affiliate and
(ii) the Account Debtor with respect thereto is an Affiliate of Borrower or such
Borrowing Base Guarantor solely as a result of the Sponsor’s common ownership or
the existence of common directors with Borrower or such Borrowing Base Guarantor
and such Account Debtor.

“Prepayment Event” means:

(a) any Asset Sale by any Credit Party of (i) First Lien Collateral (other than
dispositions of accounts receivable and inventory in the ordinary course of
business, provided that any accounts receivable sold in the ordinary course of
business shall consist solely of delinquent accounts receivable with a face
amount not to exceed an aggregate of $3,000,000 in any fiscal month), (ii)

 

38



--------------------------------------------------------------------------------

Junior Lien Collateral in excess of $1,000,000, provided that any Indebtedness
secured by a Lien on such Collateral that is senior to the Liens of the Secured
Parties has been repaid in full, or (iii) any unencumbered asset; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Credit Party, but, as long as no Event of Default has occurred and
is continuing, (i) only to the extent that the Net Proceeds therefrom have not
been applied to repair, restore or replace such property or asset within 180
days after receipt of such Net Proceeds and (ii) only to the extent the value of
such loss is in excess of $1,000,000 (or its equivalent), provided that if any
such property constitutes Junior Lien Collateral, any Indebtedness secured by a
Lien on such Collateral that is senior to the Liens of the Secured Parties has
been repaid in full; or

(c) the incurrence by any Credit Party of any Indebtedness, other than
Indebtedness permitted by Section 6.01.

“Prepetition 2007 Senior Secured Fixed Rate Notes” means the notes issued
pursuant to the that certain Indenture dated May 2, 2005 and that supplemental
Indenture dated as of December 21, 2007 (as further amended or supplemented
prior to the date hereof).

“Prepetition First Lien Notes” means those certain first lien senior secured
notes issued pursuant to that certain Indenture, dated as of September 30, 2009,
among Borrower, as issuer, the several guarantors party thereto, and the Bank of
New York Mellon, as trustee.

“Prepetition Holdings PIK Notes” means the notes issued pursuant to the that
certain Indenture dated as of May 2, 2005 (as amended or supplemented prior to
the date hereof).

“Prepetition Junior Lien Notes” means, collectively, the Prepetition 2007 Senior
Secured Fixed Rate Notes, the Prepetition Senior Secured Fixed Rate Notes and
the Prepetition Senior Secured Floating Rate Notes.

“Prepetition Payment” means a payment (by way of adequate protection or
otherwise) of principal, interest, fees or otherwise on account of any Specified
Prepetition Indebtedness or trade payables (including, without limitation, in
respect of reclamation claims) or other prepetition claims against the Credit
Parties.

“Prepetition Revolving Credit Agreement” means that certain Revolving Credit and
Guaranty Agreement dated as of December 21, 2007 by and among Borrower, as
borrower, Holdings and certain subsidiaries of Borrower, as

 

39



--------------------------------------------------------------------------------

guarantors, the lenders party thereto and WFCF, as administrative agent (as
amended prior to the date hereof).

“Prepetition Revolving Credit Agreement Lenders” means the lenders under the
Prepetition Revolving Credit Agreement.

“Prepetition Revolving Credit Agreement Obligations” means any and all
obligations of the Credit Parties under the Prepetition Revolving Credit
Agreement.

“Prepetition Senior Secured Fixed Rate Notes” means the 10% Senior Secured Fixed
Rate Notes Due 2012 of Borrower issued pursuant to that certain Indenture dated
as of May 2, 2005 (as amended or supplemented prior to the date hereof).

“Prepetition Senior Secured Floating Rate Notes” means the Senior Secured
Floating Rate Notes Due 2012 of Borrower issued pursuant to that certain
Indenture, dated May 2, 2005 (as amended or supplemented prior to the date
hereof).

“Prepetition Senior Subordinated Notes” means the 12% Senior Subordinated Notes
Due 2013 of Borrower issued pursuant to that certain Indenture, dated May 2,
2005 (as amended or supplemented prior to the date hereof).

“Prepetition SuperHoldCo PIK Notes” means the notes issued pursuant to that
certain Indenture dated as of December 21, 2007 (as amended or supplemented
prior to the date hereof).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New
York, New York; each change in the Prime Rate shall be effective on the date
such change is publicly announced as being effective.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower and each
Lender.

“Pro Rata Share” means, with respect to any Lender, (i) with respect to
Revolving Loans, Letters of Credit, Letter of Credit Usage or Swing Line Loans,
a percentage equal to a fraction the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the aggregate Revolving
Commitments of all Revolving Lenders (if the Revolving Commitments have

 

40



--------------------------------------------------------------------------------

terminated or expired, the Pro Rata Share shall be determined based upon such
lender’s share of the aggregate Revolving Exposures at that time); provided that
in the case of Section 2.22 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment shall be disregarded in the
calculation, (ii) with respect to the Term Loans, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the aggregate outstanding amount
of the Term Loans of all Term Lenders and (iii) with respect to Protective
Advances or with respect to the Aggregate Credit Exposure, a percentage based
upon its share of the Aggregate Credit Exposure and the unused Commitments;
provided that in the case of Section 2.22 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Commitment shall be disregarded in the calculation.

“Projections” as defined in Section 4.08.

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Capital Stock or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Estate Assets.

“Protective Advance” as defined in Section 2.12(a).

“RCRA” as defined in Section 4.14.

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.

“Recipient” means, as applicable, (a) Administrative Agent, (b) any Lender and
(c) the Issuing Bank.

“Refunded Swing Line Loans” as defined in Section 2.03(b)(iv).

“Register” as defined in Section 2.07(b).

“Regulation D” means Regulation D of the Board, as in effect from time to time.

“Reimbursement Date” as defined in Section 2.04(d).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

41



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, emptying, seeping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material into, upon or through the air, soil, surface water or
groundwater.

“Remedial Action” means all actions taken to (i) clean up, investigate,
delineate, remove, remediate, contain, treat, monitor, assess, evaluate or in
any other way address Hazardous Materials in the environment including as a
result of any Release or Hazardous Materials Activity; (ii) perform pre-remedial
studies and investigations and post-remedial operation and maintenance
activities; or (iii) any response actions authorized by 42 U.S.C. 9601 et. seq.

“Reorganization Plan” means a chapter 11 plan or plans filed in any of the
Cases.

“Replacement Lender” as defined in Section 2.23.

“Repricing Transaction” means the prepayment or refinancing of all or any
portion of the Term Loans concurrently with the incurrence by Borrower or any of
its Restricted Subsidiaries of any indebtedness (other than (i) in connection
with a repayment pursuant to, and on the effective date of, a Reorganization
Plan or (ii) to the extent repaid from proceeds of a sale of Borrower or a sale
of all or substantially all assets of Borrower under Section 363 of the
Bankruptcy Code) having a lower cost of financing than, or any amendment to the
Credit Documents that has the effect of reducing the interest rate margin or
weighted average yield (to be determined by the Administrative Agent consistent
with generally accepted financial practice, after giving effect to, among other
factors, interest rate margins, upfront or similar fees, original issue discount
or Eurodollar Rate or Alternate Base Rate floors shared with all lenders or
holders thereof, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are for the
account of the arrangers or underwriters or any fluctuations in the Eurodollar
Rate or the Alternate Base Rate) then applicable to, the Term Loans.

“Required Prepayment Date” as defined in Section 2.15(c).

“Requisite Lenders” means, at any time, Lenders having or holding Credit
Exposure and unused Commitments representing more than 50% of (a) the Aggregate
Credit Exposure and unused Commitments at such time less (b) the aggregate
Credit Exposure and unused Commitments held by any Sponsor Affiliated Lender at
such time.

 

42



--------------------------------------------------------------------------------

“Requisite Revolving Lenders” means, at any time, Lenders having or holding
Revolving Exposure and unused Revolving Commitments representing more than 50%
of (a) the aggregate Revolving Exposure and unused Revolving Commitments at such
time less (b) the aggregate Revolving Exposure and unused Revolving Commitments
held by any Sponsor Affiliated Lender at such time.

“Requisite Term Lenders” means, at any time, Lenders holding more than 50% of
(a) the aggregate principal amount of Term Loans outstanding at such time less
(b) the aggregate principal amount of Term Loans and unused Term Loan
Commitments (if any) held by any Sponsor Affiliated Lender at such time.

“Reserves” means (i) the Specified Reserves and (ii) any other reserves
established against the Borrowing Base or the Collateral Amount that
Co-Collateral Agents may, in their Permitted Discretion, establish from time to
time. With respect to the establishment of such other reserves hereunder,
Co-Collateral Agents shall seek, in good faith, to reach a consensual decision
with respect to the establishment of such reserves. If, however, after
consulting in good faith, Co-Collateral Agents are unable to agree on the
establishment of such reserve, the reserve shall be established by the
Co-Collateral Agent asserting the more conservative credit judgment (that is,
that would result in the least amount of credit being available to Borrower
under this Agreement).

“Restricted Junior Payments” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of
SuperHoldCo, Holdings or Borrower now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of SuperHoldCo, Holdings or Borrower now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of SuperHoldCo, Holdings or Borrower now or hereafter outstanding;
(iv) management or similar fees payable to Sponsor or any of its Affiliates; or
(v) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, the Specified
Prepetition Indebtedness.

“Restricted Subsidiary” means, with respect to any Credit Party, each Subsidiary
thereof, other than any Unrestricted Subsidiary.

“Revolver Excess Availability” means (a) the lesser of (i) the Revolving
Commitments of all of the Lenders and (ii) the Borrowing Base on the date of
determination minus (b) the Total Utilization of Revolving Credit Commitments
minus (c) in Administrative Agent’s reasonable credit judgment, the aggregate

 

43



--------------------------------------------------------------------------------

amount of all the outstanding and unpaid trade payables and other obligations of
any Credit Party which are not paid within 60 days past the due date according
to their original terms of sale, in each case as of such date of determination
(but not including for this purpose past due payables and other obligations that
arise before the commencement of the Cases or are otherwise not required to be
paid during the Cases) minus (d) in Administrative Agent’s reasonable credit
judgment and without duplication of amounts subtracted in clause (c) above, the
amount of checks issued by any Credit Party to pay trade payables and other
obligations which are not paid within 60 days past the due date according to
their original terms of sale (but not including for this purpose past due
payables and other obligations that arise before the commencement of the Cases
or are otherwise not required to be paid during the Cases), in each case as of
such date of determination, but which checks either have not yet been sent or
are subject to other arrangements which are expected to delay the prompt
presentation of such checks for payment.

“Revolver Post-Closing Availability Date” as defined in Section 3.02.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $350,000,000.

“Revolving Commitment Period” means the period from the Revolving Post-Closing
Availability Date to but excluding the Termination Date; provided that with
respect to the Permitted Closing Date Revolving Credit Extensions, the
“Revolving Commitment Period” shall refer to the period from the Closing Date to
but excluding the Termination Date.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (A) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (B) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (C) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (D) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders) and
(E) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

 

44



--------------------------------------------------------------------------------

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Commitments at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.02(a) and/or 2.22.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Officer” means the President, Chief Executive Officer, Chief Financial
Officer, Treasurer or, other than with respect to any Financial Officer
Certification or any Compliance Certificate, any Senior Vice President, in each
case of Borrower.

“Specified Prepetition Indebtedness” means, collectively, the Prepetition
Holdings PIK Notes, the Prepetition SuperHoldCo PIK Notes, the Prepetition First
Lien Notes, the Prepetition Junior Lien Notes and the Prepetition Senior
Subordinated Notes.

“Specified Prepetition Indebtedness Documents” means, collectively, any
document, agreement or instrument which represents any of the Specified
Prepetition Indebtedness.

 

45



--------------------------------------------------------------------------------

“Specified Prepetition Liens” means, collectively, the Liens granted by the
Credit Parties pursuant to the Prepetition First Lien Notes and the Prepetition
Junior Lien Notes.

“Specified Reserves” means, collectively, the Notes Payment Reserve, the Carve
Out Reserves and the Designated Hedging Reserves.

“Sponsor” means Cerberus Capital Management, L.P.

“Sponsor Affiliated Institutional Lender” means a bank, insurance company,
investment bank, commercial finance company or other institutional lender (or
any securitization vehicle that is wholly-owned by such a bank, insurance
company, investment bank, commercial finance company or other institutional
lender) that is an Affiliate of Borrower as a result of common direct or
indirect ownership by Sponsor, so long as (i) Sponsor owns directly or
indirectly less than all of the Capital Stock of such Lender, and (ii) Sponsor
does not directly appoint any Person with responsibility for reviewing or
approving credit decisions with respect to the transactions contemplated by the
Credit Documents; provided that such Person shall agree in the applicable
Assignment Agreement that it will not provide any information obtained by such
Sponsor Affiliated Institutional Lender in its capacity as a Lender to Sponsor
or any Affiliate of Sponsor that is not itself a Sponsor Affiliated
Institutional Lender.

“Sponsor Affiliated Lender” means investment funds or managed accounts with
respect to which Sponsor or an Affiliate of Sponsor is an advisor or manager in
the ordinary course of business and pursuant to written agreements provided such
Person executes a waiver in form and substance reasonably satisfactory to
Administrative Agent that it shall have no right whatsoever so long as such
Person is an Affiliate of Borrower, Holdings, SuperHoldCo or Sponsor, and except
as provided under Section 11.05(c), (i) to consent to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Credit Document, (ii) to require any Agent
or other Lender to undertake any action (or refrain from taking any action) with
respect to this Agreement or any other Credit Document, (iii) otherwise vote on
any matter related to this Agreement or any other Credit Document, (iv) attend
any meeting with any Agent or Lender or receive any information from any Agent
or Lender or (v) make or bring any claim, in its capacity as Lender, against any
Agent or any Lender with respect to the duties and obligations of such Persons
under the Credit Documents.

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any Borrowing Base Guarantor or any of their
Restricted Subsidiaries, (b) the obligations of third-party insurers of Borrower
or any of its Restricted Subsidiaries arising by virtue of the laws of any
jurisdiction requiring

 

46



--------------------------------------------------------------------------------

third-party insurers to obtain such letters of credit, (c) performance, payment,
deposit or surety obligations of Borrower or any Borrowing Base Guarantor or any
of their Restricted Subsidiaries if required by law or governmental rule or
regulation or in accordance with custom and practice in the industry or (d) such
other obligations as the Issuing Bank and Administrative Agent shall approve in
their reasonable judgment.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Rate Loans shall be
deemed to constitute Eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“SuperHoldCo” as defined in the preamble hereto.

“Supermajority Revolving Lenders” means, at any time, Lenders having or holding
Revolving Exposure and unused Revolving Commitments representing more than
66 2/3% of (a) the aggregate Revolving Exposure and unused Revolving Commitments
at such time less (b) the Revolving Exposure and unused Revolving Commitments
held by any Sponsor Affiliated Lender at such time.

 

47



--------------------------------------------------------------------------------

“Superpriority Claim” means a claim against any Credit Party in any of the Cases
which is an administrative expense claim having priority over any and all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swing Line Exposure at such
time.

“Swing Line Lender” means JPMCB, in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.03.

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means $30,000,000.

“Tax Payments” as defined in Section 6.05(d).

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Commitment” means the commitment of a Lender to make or otherwise fund any
Term Loan hereunder and “Term Commitments” means such commitments of all Lenders
in the aggregate. The amount of each Lender’s Term Commitment, if any, is set
forth on Appendix A or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Term Commitments as of the Closing Date is $250,000,000.

“Term Facility” means, at any time, the aggregate amount of the Term Commitments
or Term Loans at such time.

“Term Lender” means each Lender having a Term Commitment as set forth on
Appendix A hereto or in the Assignment Agreement by which it becomes a Term
Lender, or after the making of the Term Loans, each Lender holding any Term
Loan.

 

48



--------------------------------------------------------------------------------

“Term Loan” means a term loan made by a Term Lender pursuant to Section 2.01(a)
on the Closing Date.

“Term Loan Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, supplemented or otherwise modified from time to time.

“Term Prepayment Fee” means one percent (1%) of the principal amount of any Term
Loans prepaid prior to the first anniversary of the Closing Date in connection
with a Repricing Transaction.

“Terminated Lender” as defined in Section 2.23.

“Termination Date” means the earliest to occur of (a) the date that is 18 months
after the Petition Date, (b) the acceleration of the Loans and the termination
of the Commitments pursuant to Section 8.01, (c) 45 days after the entry of the
Interim Order if the Final Order has not been entered by the Bankruptcy Court
prior to the expiration of such 45-day period and (d) the substantial
consummation (as defined in Section 1101(2) of the Bankruptcy Code, which for
purposes hereof shall be no later than the effective date thereof) of a
Reorganization Plan that is confirmed pursuant to an order entered by the
Bankruptcy Court.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

“Transactions” means the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is a party, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type of Loan” means (i) with respect to Term Loans or Revolving Loans, an ABR
Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans, an
ABR Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unrestricted Cash” means, as of any date, the aggregate amount of cash and Cash
Equivalents on the consolidated balance sheet of SuperHoldCo and its
Subsidiaries to the extent owned by Credit Parties which is free and clear of
all

 

49



--------------------------------------------------------------------------------

Liens (other than Permitted Collateral Liens), other than (x) cash held in the
Junior Lien Collateral Proceeds Account and (y) segregated Cash and Cash
Equivalents the use of which, as of such date, is restricted by law or
Contractual Obligation to any specific purpose.

“Unrestricted Subsidiaries” means, collectively, the Canadian Subsidiary and the
Wisconsin Regulated Subsidiary.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.20(f)(ii)(D).

“Wells Fargo Bank” means Wells Fargo Bank, National Association, and its
permitted successors and assigns.

“WFCF” as defined in the preamble hereto.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Capital Stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, limited liability company or other entity
in which such Person and/or one or more Wholly Owned Subsidiaries of such Person
own 100% of the Capital Stock of such partnership, association, limited
liability company or other entity at such time. Unless otherwise set forth
herein, reference in this Agreement to “Wholly Owned Subsidiary” means
Borrower’s direct and indirect Wholly Owned Subsidiaries.

“Wisconsin Regulated Subsidiary” means Consolidated Water Power Company, a
Wisconsin corporation.

“Withholding Agent” means Borrower and Administrative Agent.

Section 1.02. Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by SuperHoldCo to Lenders pursuant to
Section 5.01(a), 5.01(b) and 5.01(c) shall be prepared in accordance with GAAP
as in effect at the time of such preparation. Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the financial statements referred to in Section 3.01(h). In the
event that any

 

50



--------------------------------------------------------------------------------

accounting change shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then SuperHoldCo and Administrative Agent agree to enter into negotiations to
amend such provisions of this Agreement so as to equitably reflect such
accounting change with the desired result that the criteria for evaluating
SuperHoldCo’s financial condition shall be the same after such accounting change
as if such accounting change had not been made. Until such time as such an
amendment shall have been executed and delivered by the appropriate Credit
Parties and the Requisite Lenders, all financial covenants, standards and terms
in this Agreement shall continue to be calculated or construed as if such
accounting change had not occurred.

Section 1.03. Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. Any references in this Agreement to “Articles” and/or “Sections”
which make reference to any particular piece of legislation or statute,
including without limitation, Bankruptcy Code, ERISA, Internal Revenue Code
and/or UCC shall for greater certainty mean the equivalent section in the
applicable piece of legislation to the extent that the context implies reference
to such other similar or equivalent legislation as is in effect from time to
time in any other applicable jurisdiction, as applicable. Furthermore, where any
such reference is meant to apply to such other similar or equivalent legislation
where such other similar or equivalent legislation has parallel or like
concepts, then such references shall import such parallel or like concepts from
such other similar or equivalent legislation, as applicable.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.01. Term Loans.

(a) On the Closing Date, each Term Lender severally agrees to make a term loan
to Borrower in a principal amount equal to such Term Lender’s Term Commitment.
Amounts repaid in respect of Term Loans may not be reborrowed.

 

51



--------------------------------------------------------------------------------

All Term Loans and all other amounts owed hereunder with respect to the Term
Loans shall be paid in full on the Termination Date.

(b) Borrowing Mechanics for Term Loans.

(i) On the Closing Date, Term Loans shall be made as ABR Loans.

(ii) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than 12:00 p.m. (New York City time) on the Closing Date.

(iii) Each Term Lender shall make the amount of its Term Commitment available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
Closing Date by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Term Loans available to
Borrower on the Closing Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Term Loans received by Administrative Agent
from Term Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or such other account as may be
designated in writing to Administrative Agent by Borrower.

Section 2.02. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof (including, without limitation, Section 3.03),
each Revolving Lender severally agrees to make Revolving Loans to Borrower in an
aggregate amount up to but not exceeding such Lender’s Revolving Commitment;
provided that, after giving effect to the making of any Revolving Loans, in no
event shall (i) the Total Utilization of Revolving Commitments exceed the lesser
of (A) the Revolving Commitments then in effect and (B) the Borrowing Base then
in effect nor (ii) the Aggregate Credit Exposure exceed the Collateral Amount
then in effect. Amounts borrowed pursuant to this Section 2.02(a) may be repaid
and reborrowed during the Revolving Commitment Period. Each Lender’s Revolving
Commitment shall expire on the Termination Date and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full on the Termination Date.
Notwithstanding anything herein to the contrary, the sum of the aggregate amount
of Revolving Loans made on the Closing Date and the aggregate face amount of the
Existing Letters of Credit shall not exceed $245,000,000.

 

52



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.04(d), Revolving Loans that are ABR Loans shall
be made in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and Revolving Loans that are Eurodollar
Rate Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower shall
deliver to Administrative Agent a fully executed Funding Notice no later than
12:00 p.m. (New York City time) at least three Business Days in advance of the
proposed Credit Date in the case of a Eurodollar Rate Loan, and at least one
Business Day in advance of the proposed Credit Date in the case of a Revolving
Loan that is an ABR Loan; provided that for the Permitted Closing Date Revolving
Credit Extensions, a Funding Notice may be provided no later than 12:00 p.m.
(New York City time) on the Closing Date. Except as otherwise provided herein, a
Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 12:00 p.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower no later than
3:00 p.m. on the applicable Credit Date.

 

53



--------------------------------------------------------------------------------

Section 2.03. Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof (including, without limitation,
Section 3.03), Swing Line Lender hereby agrees to make Swing Line Loans to
Borrower in the aggregate amount up to but not exceeding the Swing Line
Sublimit; provided that, after giving effect to the making of any Swing Line
Loans, in no event shall (i) the Total Utilization of Revolving Commitments
exceed the lesser of (A) the Revolving Commitments then in effect and (B) the
Borrowing Base then in effect nor (ii) the Aggregate Credit Exposure exceed the
Collateral Amount then in effect. Amounts borrowed pursuant to this Section 2.03
may be repaid and reborrowed during the Revolving Commitment Period. Swing Line
Lender’s Revolving Commitment shall expire on the Termination Date and all Swing
Line Loans and all other amounts owed hereunder with respect to the Swing Line
Loans and the Revolving Commitments shall be paid in full on the Termination
Date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount.

(ii) Whenever Borrower desires that Swing Line Lender make a Swing Line Loan,
Borrower shall deliver to Swing Line Lender and Administrative Agent a Funding
Notice no later than 12:00 p.m. (New York City time) on the proposed Credit
Date. Unless Swing Line Lender has received notice from Administrative Agent to
the contrary, Swing Line Lender shall be entitled to rely on any certification
from Borrower contained in any Funding Notice to the effect that the conditions
precedent to the issuance of any requested Swing Line Loan have been satisfied
in full, including, without limitation, the condition set forth in
Section 3.03(b)).

(iii) Unless Swing Line Lender has received notice from Administrative Agent
that the conditions precedent to the making of any requested Swing Line Loan
have not been satisfied in full, then Swing Line Lender shall make the amount of
its Swing Line Loan available to Administrative Agent by no later than 2:00 p.m.
(New York City time) on the applicable Credit Date by wire transfer of same day
funds in Dollars, at Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Swing Line Loans
available to Borrower on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Swing Line

 

54



--------------------------------------------------------------------------------

Loans received by Administrative Agent from Swing Line Lender to be credited to
the account of Borrower at Administrative Agent’s Principal Office, or to such
other account as may be designated in writing to Administrative Agent by
Borrower no later than 3:00 p.m. on the applicable Credit Date.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion (but no less frequently than weekly),
deliver to Administrative Agent (with a copy to Borrower), no later than 11:00
a.m. (New York City time) at least one Business Day in advance of the proposed
Credit Date, a notice (which shall be deemed to be a Funding Notice given by
Borrower) requesting that each Revolving Lender holding a Revolving Commitment
make Revolving Loans that are ABR Loans to Borrower on such Credit Date in an
amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given which Swing Line Lender
requests Revolving Lenders to prepay. Anything contained in this Agreement to
the contrary notwithstanding, (A) the proceeds of such Revolving Loans made by
the Revolving Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(B) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender to Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to Borrower and shall be due under the Revolving Loan Note
issued by Borrower to Swing Line Lender. Borrower hereby authorizes
Administrative Agent and Swing Line Lender to charge Borrower’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent of the proceeds of such Revolving Loans
made by Revolving Lenders, including the Revolving Loans deemed to be made by
Swing Line Lender, are not sufficient to repay in full the Refunded Swing Line
Loans. If any portion of any such amount paid (or deemed to be paid) to Swing
Line Lender should be recovered by or on behalf of Borrower from Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Revolving
Lenders in the manner contemplated by Section 2.17.

 

55



--------------------------------------------------------------------------------

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Revolving Lender holding a Revolving Commitment shall be deemed to, and hereby
agrees to, have purchased a participation in such outstanding Swing Line Loans,
and in an amount equal to its Pro Rata Share of the applicable unpaid amount
together with accrued interest thereon. Upon one Business Day’s notice from
Swing Line Lender, each Revolving Lender holding a Revolving Commitment shall
deliver to Swing Line Lender an amount equal to its respective participation in
the applicable unpaid amount in same day funds at the Principal Office of Swing
Line Lender. In order to evidence such participation each Revolving Lender
holding a Revolving Commitment agrees to enter into a participation agreement at
the request of Swing Line Lender in form and substance reasonably satisfactory
to Swing Line Lender. In the event any Revolving Lender holding a Revolving
Commitment fails to make available to Swing Line Lender the amount of such
Revolving Lender’s participation as provided in this paragraph, Swing Line
Lender shall be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the greater of the Federal Funds
Effective Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation.

(vi) Notwithstanding anything contained herein to the contrary, (A) each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to the second preceding
paragraph and each Revolving Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (1) any set off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
Swing Line Lender, any Credit Party or any other Person for any reason
whatsoever; (2) the occurrence or continuation of a Default or Event of Default;
(3) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (4) any
breach of this Agreement or any other Credit Document by any party thereto; or
(5) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.03 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, were
satisfied at the time such Refunded Swing Line Loans or unpaid

 

56



--------------------------------------------------------------------------------

Swing Line Loans were made, or the satisfaction of any such condition not
satisfied had been waived by the Requisite Lenders prior to or at the time such
Refunded Swing Line Loans or other unpaid Swing Line Loans were made; and
(B) Swing Line Lender shall not be obligated to make any Swing Line Loans (1) if
it has elected not to do so after the occurrence and during the continuation of
a Default or Event of Default or (2) so long as any Revolving Lender is a
Defaulting Lender, unless Swing Line Lender has entered into arrangements
satisfactory to it and Borrower to eliminate Swing Line Lender’s risk with
respect to the Defaulting Lender’s participation in such Swing Line Loan,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
outstanding Swing Line Loans.

(vii) Upon the request by Swing Line Lender to have a Revolving Loan made for
the purpose of repaying any Refunded Swing Line Loan pursuant to the preceding
paragraph (iv) or the request by Swing Line Lender to have Revolving Lender
purchase a participation in any unpaid Swing Line Loans pursuant to the
preceding paragraph (v), unless Swing Line Lender has received notice from
Administrative Agent that the conditions precedent under Section 3.03 were not
satisfied in full at the time that the Swing Line Loan was made to Borrower to
which such Refunded Swing Line Loan relates or to which such participation in
any unpaid Swing Line Loans relates, Swing Line Lender shall be deemed to have
satisfied the condition of possessing a good faith belief that all conditions
precedent under Section 3.03 have been satisfied for purposes of the immediately
preceding paragraph (vi).

Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit. During the Revolving Commitment Period (and on the
Closing Date, in the case of any Existing Letters of Credit), subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Borrower in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit (other
than any Existing Letters of Credit or any requested replacements thereof) shall
not be less than $100,000 or such lesser amount as is acceptable to Issuing
Bank; (iii) after giving effect to such issuance, in no event shall (A) the
Total Utilization of Revolving Commitments exceed the lesser of (1) the
Revolving Commitments then in effect and (2) the Borrowing Base then in effect
nor (B) the Aggregate Credit Exposure exceed the Collateral Amount then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any Standby Letter of Credit have an expiration date later than the
earlier of (A) the date set forth in clause (a) of the

 

57



--------------------------------------------------------------------------------

definition of “Termination Date” and (B) the date which is one year from the
date of issuance of such Standby Letter of Credit; and (vi) in no event shall
any Commercial Letter of Credit (x) have an expiration date later than the
earlier of (A) the Termination Date and (B) the date which is 180 days from the
date of issuance of such Commercial Letter of Credit or (y) be issued if such
Commercial Letter of Credit is otherwise unacceptable to Issuing Bank in its
reasonable discretion. Each Existing Letter of Credit issued for the account of
Borrower under the Prepetition Revolving Credit Agreement will be deemed to have
been issued hereunder by the applicable Issuing Bank and continued for the
account of Borrower under this Agreement, in each case, on and as of the Closing
Date. Subject to the foregoing, Issuing Bank may agree that a Standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each, unless Issuing Bank elects not to extend for any such
additional period (it being understood that Issuing Bank shall use reasonable
efforts to notify Borrower of any such election on or before the date Issuing
Bank is required to notify the beneficiary of such Letter of Credit of such
election pursuant to the terms of such Letter of Credit); provided, Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time Issuing Bank
must elect to allow such extension; provided, further, so long as any Lender is
a Defaulting Lender, Issuing Bank shall not be required to issue any Letter of
Credit, unless Issuing Bank has entered into arrangements satisfactory to it and
Borrower in accordance with the terms of Section 2.22.

(b) Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent and Issuing Bank an Issuance
Notice no later than 12:00 p.m. (New York City time) at least three Business
Days (in the case of Standby Letters of Credit) or five Business Days (in the
case of Commercial Letters of Credit), or in each case such shorter period as
may be agreed to by Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 3.03, Issuing Bank shall issue the requested Letter of Credit
only in accordance with Issuing Bank’s standard operating procedures. If
requested by Issuing Bank, Borrower also shall submit a letter of credit
application on Issuing Bank’s standard form in connection with any request for a
Letter of Credit. Upon the issuance of a Letter of Credit, Issuing Bank shall
promptly notify each Monitoring Agent of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit. In the event there shall be any conflict between the terms
contained in any Issuance Notice, letter of credit application and this
Agreement, the terms of this Agreement shall govern. Unless the Issuing Bank has
received notice from Administrative Agent to the contrary, the Issuing Bank
shall be entitled to rely on any certification from Borrower contained in any
Issuance Notice or letter of credit application to the effect that the
conditions precedent to the issuance of any

 

58



--------------------------------------------------------------------------------

requested Letter of Credit have been satisfied in full, including, without
limitation, the condition set forth in Section 3.03(b).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Borrower’s obligation to reimburse any payment made by Issuing Bank pursuant to
a Letter of Credit as provided in paragraph (f) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) payment by Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit;
(viii) any consequences arising from causes beyond the control of Issuing Bank,
including any Governmental Acts; or (ix) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.04, constitute a legal or equitable discharge
of, or provide a right of setoff against, Borrower’s obligations hereunder;
provided that the foregoing shall not be construed to excuse Issuing Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross

 

59



--------------------------------------------------------------------------------

negligence or willful misconduct on the part of Issuing Bank (as finally
determined by a court of competent jurisdiction), Issuing Bank shall be deemed
to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, Issuing Bank may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank on the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless Borrower shall have notified
Administrative Agent and Issuing Bank prior to 10:00 a.m. (New York City time)
on the date such drawing is honored that Borrower intends to reimburse Issuing
Bank for the amount of such honored drawing with funds other than the proceeds
of Revolving Loans, Borrower shall be deemed to have given a timely Funding
Notice to Administrative Agent requesting Revolving Lenders to make Revolving
Loans that are ABR Loans on the Reimbursement Date in an amount in Dollars equal
to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 3.03, Revolving Lenders shall, on
the Reimbursement Date, make Revolving Loans that are ABR Loans in the amount of
such honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, Borrower shall reimburse Issuing Bank, on
demand, in an amount in same day funds equal to the excess of the amount of such
honored drawing over the aggregate amount of such Revolving Loans, if any, which
are so received. Nothing in this Section 2.04(d) shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and Borrower shall retain any and all rights it may
have against any Revolving Lender resulting from the failure of such Revolving
Lender to make such Revolving Loans under this Section 2.04(d).

(e) Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
having a Revolving Commitment shall be deemed to have purchased, and hereby
agrees to irrevocably purchase, from Issuing Bank a participation in such Letter
of

 

60



--------------------------------------------------------------------------------

Credit and any drawings honored thereunder in an amount equal to such Revolving
Lender’s Pro Rata Share (with respect to the Revolving Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder. In the event that Borrower shall fail for any reason to reimburse
Issuing Bank as provided in Section 2.04(d), Issuing Bank shall promptly notify
each Revolving Lender of the unreimbursed amount of such honored drawing and of
such Revolving Lender’s respective participation therein based on such Revolving
Lender’s Pro Rata Share of the Revolving Commitments. Each Revolving Lender
shall make available to Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of Issuing Bank
specified in such notice, not later than 12:00 p.m. (New York City time) on the
first business day (under the laws of the jurisdiction in which such office of
Issuing Bank is located) after the date notified by Issuing Bank. In the event
that any Revolving Lender fails to make available to Issuing Bank on such
business day the amount of such Revolving Lender’s participation in such Letter
of Credit as provided in this Section 2.04(e), Issuing Bank shall be entitled to
recover such amount on demand from such Revolving Lender together with interest
thereon at the greater of the Federal Funds Effective Rate and a rate determined
by Administrative Agent in accordance with banking industry rules on interbank
compensation. In the event Issuing Bank shall have been reimbursed by other
Revolving Lenders pursuant to this Section 2.04(e) for all or any portion of any
drawing honored by Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each Revolving Lender which has paid all amounts payable by
it under this Section 2.04(e) with respect to such honored drawing such
Revolving Lender’s Pro Rata Share of all payments subsequently received by
Issuing Bank from Borrower in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Revolving Lender
at its primary address set forth below its name on Appendix B or at such other
address as such Revolving Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Revolving Lenders pursuant to Section 2.04(d) and the
obligations of Revolving Lenders under Section 2.04(e) shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set off, defense or other right which
Borrower or any Revolving Lender may have at any time against a beneficiary or
any transferee of any Letter of Credit (or any Persons for whom any such
transferee may be acting), Issuing Bank, Revolving Lender or any other Person
or, in the case of a Revolving Lender, against Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or one of its Restricted
Subsidiaries and

 

61



--------------------------------------------------------------------------------

the beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by Issuing Bank under
any Letter of Credit against presentation of a draft or other document which
does not comply with the terms of such Letter of Credit; (v) any adverse change
in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of SuperHoldCo or any of its Consolidated Subsidiaries;
(vi) any breach hereof or of any other Credit Document by any party thereto;
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or (viii) the fact that an Event of Default or a Default
shall have occurred and be continuing.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 11.02 or 11.03, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of
(A) the gross negligence or willful misconduct of Issuing Bank or (B) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

Section 2.05. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to

 

62



--------------------------------------------------------------------------------

Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the greater of the Federal Funds Effective
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for ABR Loans.
Nothing in this Section 2.05(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

Section 2.06. Use of Proceeds. The proceeds of the Loans will be used (a) on the
Closing Date, to repay in full the indebtedness outstanding as of the
commencement of the Cases under the Prepetition Revolving Credit Agreement
(other than the Existing Letters of Credit, which shall be deemed to be Letters
of Credit hereunder, and the Existing Banking Services Obligations, which shall
be deemed to be Banking Services Obligations hereunder) and to pay the fees,
costs and expenses incurred by Borrower and its Restricted Subsidiaries in
connection with the Cases and (b) for general corporate purposes of SuperHoldCo
and its Restricted Subsidiaries, including permitted Capital Expenditures,
working capital, allowed administrative expenses incurred during the Cases or
such expenses as have otherwise been approved by the Bankruptcy Court and for
the purposes set forth in the Orders, in each case as otherwise permitted by
this Agreement, following commencement of the Cases. The proceeds of the Credit
Facilities may not be used in connection with the investigation, initiation or
prosecution of any claims against any Agent, any Lender or Issuing Bank under
the Prepetition Revolving Credit Agreement and/or the Credit Facilities,
provided that, advisors to the Committee may use not more than $100,000 of such
proceeds to investigate (but not initiate or prosecute any claims with respect
to) the Liens granted pursuant to the Prepetition Revolving Credit Agreement. No
portion of the proceeds of any Credit Extension shall be used (x) to fund any
Notes Debt Payment with respect to which a Notes Payment Reserve has not been
established at least 5 Business Days prior to the payment date of such Notes
Debt Payment or (y) in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board or any other regulation thereof or to
violate the Exchange Act. Letters of Credit will be issued only for general
corporate purposes.

Section 2.07. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

63



--------------------------------------------------------------------------------

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by Borrower, any Lender or any Issuing Bank (with respect to any
entry relating to such Lender’s or Issuing Bank’s Loans) at any reasonable time
and from time to time upon reasonable prior notice. Administrative Agent shall
record, or shall cause to be recorded, in the Register the Revolving Commitments
and the Loans in accordance with the provisions of Section 11.06, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on Borrower and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitments
or Borrower’s Obligations in respect of any Loan. Borrower hereby designates
JPMCB to serve as Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.07, and Borrower hereby agrees that, to
the extent JPMCB serves in such capacity, JPMCB and its officers, directors,
employees, agents, sub-agents and Affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to and in accordance with
Section 11.06) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after Borrower’s receipt of such notice) a Note or Notes
to evidence such Lender’s Term Loan, Revolving Loan or Swing Line Loan, as the
case may be.

(d) Cash Management. All funds held by Borrower or any other Credit Party
(except as permitted by Section 9.01(e)(iii)) shall be deposited in one or more
dominion and control bank or investment accounts, in each case with a Lender and
in form and substance reasonably satisfactory to Administrative Agent (it being
agreed that the cash management system in place as of the date hereof, including
the ACH Letter Agreement, is satisfactory), and, following the

 

64



--------------------------------------------------------------------------------

occurrence and during the continuance of a Cash Dominion Trigger Event shall be
applied on a daily basis to the repayment of the Swing Line Loans and,
thereafter, to any Revolving Loans which become due, without a reduction in the
Revolving Commitments.

Section 2.08. Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of Term Loans or Revolving Loans,

(A) if an ABR Loan, at the Alternate Base Rate plus the Applicable Margin; or

(B) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin;

(ii) in the case of Swing Line Loans, at the Alternate Base Rate plus the
Applicable Margin for Revolving Loans that are ABR Loans; and

(iii) in the case of Protective Advances, at the Alternate Base Rate plus the
Applicable Margin for Revolving Loans that are ABR Loans plus, if an Event of
Default has occurred and is continuing (and, for the avoidance of doubt, in
addition to any applicable default interest pursuant to Section 2.10), 2.00%.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as ABR Loans only),
and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be an ABR Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify between an ABR Loan or a Eurodollar Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into an ABR Loan on the
last day of the then current Interest Period for such Loan (or if outstanding as
an

 

65



--------------------------------------------------------------------------------

ABR Loan will remain as, or (if not then outstanding) will be made as, an ABR
Loan). In the event Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, Borrower shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of ABR Loans on the basis of a 365 day or 366 day year, as the case may be,
and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360 day year,
in each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to an ABR Loan being converted from a Eurodollar Rate Loan, the date of
conversion of such Eurodollar Rate Loan to such ABR Loan, as the case may be,
shall be included, and the date of payment of such Loan or the expiration date
of an Interest Period applicable to such Loan or, with respect to an ABR Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such ABR
Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of an ABR Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are ABR Loans, and (ii)

 

66



--------------------------------------------------------------------------------

thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are ABR Loans.

(g) Interest payable pursuant to Section 2.08(f) shall be computed on the basis
of a 365/366 day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.08(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.04(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Borrower.

Section 2.09. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one

 

67



--------------------------------------------------------------------------------

Business Day in advance of the proposed conversion date (in the case of a
conversion to an ABR Loan) and at least three Business Days in advance of the
proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

Section 2.10. Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans outstanding and not
paid when due, and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder and not paid
when due, shall thereafter bear interest (including post petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for ABR Loans);
provided, in the case of Eurodollar Rate Loans that are not paid when due, upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become ABR
Loans and shall thereafter bear interest payable upon demand at a rate which is
2% per annum in excess of the interest rate otherwise payable hereunder for ABR
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

Section 2.11. Fees.

(a) Borrower agrees to pay to Revolving Lenders having Revolving Exposure:

(i) commitment fees equal to (A) the average of the daily difference between
(1) the Revolving Commitments, and (2) the Total Utilization of Revolving
Commitments, times (B) the Applicable Revolving Commitment Fee Percentage, per
annum; and

(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (B) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

 

68



--------------------------------------------------------------------------------

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Revolving Lender its Pro Rata Share thereof.

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.250%, per annum, times the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (determined as
of the close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges provided to Borrower and as in effect
at the time of such issuance, amendment, transfer or payment, as the case may
be.

(c) All fees referred to in Section 2.11(a) and Section 2.11(b)(i) shall be
calculated on the basis of a 360 day year and the actual number of days elapsed
and shall be payable quarterly in arrears on April 1, July 1, October 1 and
January 1 of each year until the Termination Date, commencing on the first such
date to occur after the Closing Date, and on the Termination Date.

In addition to any of the foregoing fees, Borrower agrees to pay to Agents such
other fees, if any, in the amounts and at the times separately agreed upon.

Section 2.12. Protective Advances.

(a) Subject to the limitations set forth below, Administrative Agent is
authorized by Borrower and the Lenders, from time to time in Administrative
Agent’s sole discretion (but shall have absolutely no obligation to), to make
Loans to Borrower, on behalf of all Lenders, which Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof or (ii) to pay any other amount
chargeable to or required to be paid by Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 11.02) and other sums payable under the
Credit Documents (any of such Loans are herein referred to as “Protective
Advances”); provided that, the aggregate amount of Protective Advances made at
any time, together with any other Protective Advances then outstanding, shall
not exceed 5.0% of the aggregate Revolving Commitments then in effect; provided
further that, the aggregate amount of outstanding Protective Advances plus the
aggregate Revolving Exposure shall not exceed the aggregate Revolving
Commitments. Protective Advances may be made even if the conditions precedent
set forth in

 

69



--------------------------------------------------------------------------------

Section 3.03 have not been satisfied. The Protective Advances shall be secured
by the Liens in favor of Administrative Agent in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances shall be ABR Loans.
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Requisite Lenders. Any such revocation must be in writing and
shall become effective prospectively upon Administrative Agent’s receipt
thereof. At any time that there is sufficient Revolver Excess Availability and
the conditions precedent set forth in Section 3.03 have been satisfied,
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance. At any other time Administrative Agent may
require the Lenders to fund their risk participations described in
Section 2.12(b).

(b) Upon the making of a Protective Advance by Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from Administrative Agent without recourse or warranty, an
undivided interest and participation in such Protective Advance in proportion to
its Pro Rata Share. From and after the date, if any, on which any Lender is
required to fund its participation in any Protective Advance purchased
hereunder, Administrative Agent shall promptly distribute to such Lender, such
Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by Administrative Agent in respect of such
Protective Advance.

Section 2.13. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Subject to the payment of the Term Prepayment Fee (if applicable) and
Section 2.18(c), any time and from time to time, Borrower may prepay any Loans
without penalty or premium on any Business Day in whole or in part, in an
aggregate minimum amount of $5,000,000 (or $1,000,000 in the case of Swing Line
Loans) and integral multiples of $1,000,000 (or $500,000 in the case of Swing
Line Loans) in excess of that amount; provided that Term Loans may not be
prepaid under this Section 2.13(a) unless (A) all Revolving Commitments have
been terminated, (B) all Revolving Loans have been repaid in full and (C) all
outstanding Letters of Credit have been cash collateralized.

(ii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of ABR Loans;

 

70



--------------------------------------------------------------------------------

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

(C) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 noon (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Revolving Loans by telefacsimile or telephone to each Lender) or Swing Line
Lender, as the case may be. Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount.

Borrower’s notice to Administrative Agent shall designate the date (which shall
be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Revolving Lender proportionately
to its Pro Rata Share thereof.

Section 2.14. Mandatory Prepayments. (a) In the event and on such occasion that
(i) the Total Utilization of Revolving Commitments exceeds (ii) (A) the lesser
of the Revolving Commitments or the Borrowing Base then in effect minus (B) the
Availability Block (the excess of clause (i) over clause (ii), a

 

71



--------------------------------------------------------------------------------

“Borrowing Base Shortfall”), Borrower shall within one (1) Business Day (in
accordance with Section 8.02) first, prepay Protective Advances in full, second,
prepay Revolving Loans (including Swing Line Loans) in full and third, cash
collateralize the Letter of Credit Usage in an aggregate amount equal to such
Borrowing Base Shortfall in full; provided that if at any time following the
occurrence of a Borrowing Base Shortfall (x) such event ceases to be continuing
(as a result of an increase in the Borrowing Base, Borrower’s prepayment of
Revolving Loans or otherwise) and (y) so long as no Event of Default shall have
occurred and be continuing, Administrative Agent shall, upon the written request
of Borrower, promptly return such remaining cash collateral to Borrower.

(b) In the event and on such occasion that (i) the Aggregate Credit Exposure
exceeds (ii) (A) the Collateral Amount minus (B) the Availability Block (the
excess of clause (i) over clause (ii), a “Collateral Amount Shortfall”),
Borrower shall within one (1) Business Day first, prepay Protective Advances in
full, second, prepay Revolving Loans (including Swing Line Loans) in full,
third, cash collateralize the Letter of Credit Usage in full and fourth, prepay
the Term Loans and/or cash collateralize the Term Loans, in each case in full,
by depositing funds in the Collateral Amount Account, in an amount equal to such
Collateral Amount Shortfall; provided further that if at any time following the
occurrence of a Collateral Amount Shortfall (x) such event ceases to be
continuing (as a result of an increase in the Collateral Amount, Borrower’s
prepayment of Loans or otherwise) and (y) so long as no Event of Default shall
have occurred and be continuing, Administrative Agent shall, upon the written
request of Borrower, promptly return any remaining cash collateral deposited by
Borrower as a result of such Collateral Amount Shortfall to Borrower.

(c) In the event and on such occasion that any Net Proceeds are received by or
on behalf of a Credit Party in respect of a Prepayment Event, such Credit Party
shall, within three (3) Business Days first, prepay Protective Advances until
paid in full, second, prepay Revolving Loans (including Swing Line Loans) until
paid in full, third, cash collateralize the Letter of Credit Usage until cash
collateralized in full and fourth, prepay the Term Loans until paid in full, in
an aggregate amount equal to such Net Proceeds.

(d) In the event and on such occasion that all or any of the Prepetition
Revolving Credit Agreement Obligations are subsequently reinstated after the
repayment thereof as authorized by the Interim Order because such payment (or
any portion thereof) is required to be returned or repaid to the Credit Parties
or the Lenders (which might include the disgorgement or re-allocation of
interest, fees, principal or other incremental consideration paid in respect of
the Prepetition Revolving Credit Agreement Obligations or the avoidance of Liens
and/or guarantees with respect to one or more of the Credit Parties), Borrower
shall, within one (1) Business Day first, prepay the Revolving Loans in full,
with a corresponding termination of Revolving Commitments in the aggregate
amount of

 

72



--------------------------------------------------------------------------------

Revolving Loans so prepaid, second, cash collateralize the Letter of Credit
Usage in full, with a corresponding termination of Revolving Commitments in the
aggregate amount of Letter of Credit Usage so cash collateralized and third,
terminate the remainder of the Revolving Commitments outstanding at such time in
full, in an aggregate amount equal to the amount of any such reinstated
Prepetition Revolving Credit Agreement Obligations; provided that the amount of
any funds paid directly by the Prepetition Revolving Credit Agreement Lenders to
the Lenders in connection with the reinstatement of such Prepetition Revolving
Credit Agreement Obligations shall be deemed to be prepaid by Borrower and shall
be applied in accordance with this Section 2.14(d).

Section 2.15. Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Revolving Loans. Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by Borrower in the applicable notice of prepayment; provided, in the event
Borrower fails to specify the Revolving Loans to which any such prepayment shall
be applied, such prepayment shall be applied as follows (without reduction of
the Revolving Commitments):

first, to repay outstanding Protective Advances to the full extent thereof;

second, to repay outstanding Swing Line Loans to the full extent thereof; and

third, to repay outstanding Revolving Loans to the full extent thereof.

(b) Application of Prepayments of Loans to ABR Loans and Eurodollar Rate Loans.
Any prepayment of any Loan of any Class shall be applied first to ABR Loans of
such Class to the full extent thereof before application to Eurodollar Rate
Loans of such Class, in each case in a manner which minimizes the amount of any
payments required to be made by Borrower pursuant to Section 2.18(c).

Section 2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Credit
Agreement Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 noon (New York City time)
on the date due at the Principal Office designated by Administrative Agent for
the account of Lenders; for purposes of computing interest and fees, funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next succeeding Business Day.

 

73



--------------------------------------------------------------------------------

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes ABR Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f) Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.01(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

 

74



--------------------------------------------------------------------------------

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Credit Agreement Obligations shall have been accelerated
pursuant to Section 8.01, all payments or proceeds received by Administrative
Agent hereunder in respect of any of the Obligations, shall be applied in
accordance with Section 8.02.

Section 2.17. Ratable Sharing. Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Borrower expressly consents to the foregoing arrangement and agrees
that, to the extent permitted by law, any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

Section 2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto), on
any Interest Rate Determination Date with respect to any Eurodollar Rate Loans,

 

75



--------------------------------------------------------------------------------

that by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Loans on the basis provided for in the definition of Adjusted Eurodollar
Rate, Administrative Agent shall on such date give notice (by telefacsimile or
by telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but
shall be made only after consultation with Borrower and Administrative Agent)
that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
could not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender).
Thereafter (A) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (B) to the extent such determination
by the Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) an ABR Loan, (C) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (D) the Affected Loans shall automatically convert into ABR
Loans on the date of such termination. Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, Borrower shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders

 

76



--------------------------------------------------------------------------------

by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Subject to Section 2.21, any Lender may
make, carry or transfer Eurodollar Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

77



--------------------------------------------------------------------------------

Section 2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. In the event that any Lender or
Recipient (which term shall include Issuing Bank for purposes of this
Section 2.19(a)) shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi governmental authority (whether or
not having the force of law): (i) subjects any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Other Connection Taxes on gross or net
income, profits or revenue (including value-added or similar Taxes)) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of Adjusted
Eurodollar Rate); or (iii) imposes any other condition (other than with respect
to a Tax matter) on or affecting such Lender (or its applicable lending office)
or its obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to such Lender or such other
Recipient of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrower shall
promptly pay to such Lender or such other Recipient, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender or such other Recipient in its sole
discretion shall determine) as may be necessary to compensate such Lender or
such other Recipient for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender shall deliver to Borrower (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.19(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.19(b)) shall have

 

78



--------------------------------------------------------------------------------

determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof after the Closing Date by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency adopted or becoming effective or applicable
after the Closing Date (a “Change in Law”), has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans, Revolving Commitments or Letters of Credit or participations therein or
other obligations hereunder with respect to the Loans or the Letters of Credit
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Borrower from such Lender of
the statement referred to in the next sentence, Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after tax basis for such reduction; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued or implemented. No Lender shall be entitled to request
any payment pursuant to this Section 2.19(b) unless such Lender is generally
demanding payment under comparable provisions of its agreements with similarly
situated borrowers. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(c) Notwithstanding anything to the contrary contained herein, Borrower will not
be required to compensate any Lender (which term shall include the Issuing Bank
for purposes of this Section 2.19(c)) for any such increased costs or reduced
return incurred by such Lender more than six (6) months prior to such Lender’s
written request to Borrower for such compensation.

Section 2.20. Taxes; Withholding, Etc.

 

79



--------------------------------------------------------------------------------

(a) Withholding of Taxes; Gross-Up. Each payment by any Credit Party under this
Agreement shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by any Credit Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by Borrower. Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by Borrower to a Governmental Authority, Borrower shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with this Agreement (including amounts
paid or payable under this Section 2.20(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.20(d) shall be paid within 10 days after the
Recipient delivers to Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that Borrower has not already indemnified Administrative
Agent for such Indemnified Taxes and without limiting the obligation of Borrower
to do so) attributable to such Lender that are paid or payable by Administrative
Agent in connection with this Agreement and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.20(e) shall be paid within 10 days

 

80



--------------------------------------------------------------------------------

after Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement
shall deliver to Borrower and Administrative Agent, at the time or times
reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by Borrower
or Administrative Agent, shall deliver such other documentation prescribed by
law or reasonably requested by Borrower or Administrative Agent as will enable
Borrower or Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.20(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender. Upon the reasonable request of
Borrower or Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.20(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify Borrower and Administrative Agent in writing
of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender with respect
to Borrower shall, if it is legally eligible to do so, deliver to Borrower and
Administrative Agent (in such number of copies reasonably requested by Borrower
and Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

81



--------------------------------------------------------------------------------

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any this Agreement, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit E
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (b) a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code, (c) a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Internal Revenue Code and (d) conducting a trade
or business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, such Lender may provide a U.S. Tax Certificate on behalf of such partners;
or

 

82



--------------------------------------------------------------------------------

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable Borrower or Administrative Agent to determine
the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.20(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including
additional amounts paid pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.20(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.20(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.20(g) shall not be construed
to require any indemnified party to make available

 

83



--------------------------------------------------------------------------------

its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.

(i) Issuing Bank. For purposes of Section 2.20(e) and (f), the term “Lender”
includes any Issuing Bank.

Section 2.21. Obligation to Mitigate. Each Lender (which term shall include
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Commitments, Loans or Letters of Credit or the interests
of such Lender; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.21 unless Borrower agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described in clause (a) above. A certificate as to the amount of any
such expenses payable by Borrower pursuant to this Section 2.21 (setting forth
in reasonable detail the basis for requesting such amount) submitted by such
Lender to Borrower (with a copy to Administrative Agent) shall be conclusive
absent manifest error.

Section 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees described in Section 2.11 shall cease to accrue on the unfunded portion
of the Commitment of such Defaulting Lender;

 

84



--------------------------------------------------------------------------------

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included for purposes of voting on any matters except (i) such Defaulting
Lender’s Commitment may not be increased or extended without its consent and
(ii) the principal amount of, or interest or fees payable on, Loans or Letters
of Credit may not be reduced or excused or the scheduled date of payment may not
be postponed as to such Defaulting Lender (other than pursuant to
Section 2.22(a) above) without such Defaulting Lender’s consent;

(c) if any Swing Line Exposure or Letter of Credit Usage exists at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and Letter of Credit Usage of
such Defaulting Lender shall be reallocated among the Revolving Lenders that are
not Defaulting Lenders (the “Performing Lenders”) in accordance with their
respective Pro Rata Shares but only to the extent the sum of all Performing
Lenders’ Revolving Exposures plus such Defaulting Lender’s Pro Rata Share of
Swing Line Exposure and Letter of Credit Usage does not exceed the total of all
Performing Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Swing Line Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only
Borrower’s obligations corresponding to such Defaulting Lender’s Pro Rata Share
of Letter of Credit Usage (after giving effect to any partial reallocation
pursuant to clause (i) above) for so long as such Letter of Credit Usage is
outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Usage pursuant to clause (ii) above, Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11 with
respect to such Defaulting Lender’s Pro Rata Share of Letter of Credit Usage
during the period such Defaulting Lender’s Pro Rata Share of Letter of Credit
Usage is outstanding and cash collateralized;

(iv) if the Letter of Credit Usage of the Performing Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Revolving Lenders
pursuant to Section 2.11 shall be adjusted in accordance with the Performing
Lenders’ Pro Rata Shares thereof; and

(v) if all or any portion of such Defaulting Lender’s Pro Rata Share of Letter
of Credit Usage is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice

 

85



--------------------------------------------------------------------------------

to any rights or remedies of the Issuing Bank or any other Lender hereunder, all
fees that otherwise would have been payable to such Defaulting Lender pursuant
to Section 2.11 (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such Letter of Credit Usage) and letter of
credit fees payable under Section 2.11 with respect to such Defaulting Lender’s
Pro Rata Share of Letter of Credit Usage shall be payable to the Issuing Bank
until and to the extent that such Letter of Credit Usage is reallocated and/or
cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, Swing Line Lender shall not
be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Usage will be 100% covered by the Commitments of the Performing
Lenders and/or cash collateral will be provided by Borrower, and participating
interests in any newly made Swing Line Loan or any newly issued or increased
Letter of Credit shall be allocated among Performing Lenders in a manner
consistent with Section 2.22(c)(i) (and such Defaulting Lender shall not
participate therein).

If a Bankruptcy Event with respect to a Lender Parent shall occur following the
date hereof and for so long as such event shall continue, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless Swing Line
Lender or the Issuing Bank, as the case may be, shall have entered into
arrangements with Borrower or such Lender, satisfactory to the Swing Line Lender
or the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

In the event that Administrative Agent, Borrower, Swing Line Lender and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and Letter of Credit Usage of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and, so long as no
Event of Default shall have occurred and be continuing, any cash collateral
deposited by the Borrower pursuant to this Section 2.22 shall be promptly
returned to Borrower upon written request and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders
(other than Swing Line Loans) as Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Loans in accordance
with its Pro Rata Share.

Section 2.23. Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an

 

86



--------------------------------------------------------------------------------

“Increased Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender and (ii) such Defaulting
Lender shall fail to cure the default as a result of which it has become a
Defaulting Lender within five Business Days after Borrower’s request that it
cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 11.05(a), the consent of Requisite
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), Borrower
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 11.06
and Terminated Lender shall pay any fees payable thereunder in connection with
such assignment; provided, (A) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (1) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, (2) an amount equal to all unreimbursed drawings
of Letters of Credit that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time and (3) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11; (B) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18(c), 2.19 or 2.20; and (C) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender; provided, Borrower may not make such election with
respect to any Terminated Lender that is also an Issuing Bank unless, prior to
or simultaneously with the effectiveness of such election, Borrower shall have
caused each outstanding Letter of Credit issued thereby to be cancelled. Upon
the prepayment of all amounts owing to any Terminated Lender and the termination
of such Terminated Lender’s Commitments, if any, in accordance with this
Section 2.23, such Terminated Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

 

87



--------------------------------------------------------------------------------

Section 2.24. Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by Borrower and each Borrowing Base Guarantor, and
reflected in the most recent Borrowing Base Certificate delivered by Borrower to
the Co-Collateral Agents and Administrative Agent shall be “Eligible Accounts”
for the purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. In addition, Administrative Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria set forth below, to establish new criteria and to
adjust the applicable advance rate with respect to Eligible Accounts, in its
Permitted Discretion, subject to the terms of Section 11.05 in the case of
adjustments, new criteria or changes in the applicable advance rates which have
the effect of making more credit available. Eligible Accounts shall not include
any of the following Accounts:

(i) any Account in which Administrative Agent, on behalf of the Secured Parties,
does not have a first priority and perfected Lien and such Account shall be free
and clear of all Liens other than Permitted Collateral Liens;

(ii) any Account that (A) is not owned by Borrower or Borrowing Base Guarantor
or (B) was previously owned by the Canadian Subsidiary;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural Person) organized under the laws of the
United States or Canada or any political subdivision thereof;

(iv) any Account that is payable in any currency other than Dollars or, with
respect to any Account Debtor domiciled in Canada or organized under the laws of
Canada or any political subdivision thereof, Canadian Dollars, unless such
Account is supported by an irrevocable letter of credit in form and substance
satisfactory to Administrative Agent, issued by a financial institution
satisfactory to Administrative Agent and which has been duly transferred to
Administrative Agent (together with sufficient documentation to permit direct
draws by Administrative Agent thereon);

(v) any Account that does not arise from the sale of goods or the performance of
services by Borrower or such Borrowing Base Guarantor in the ordinary course of
its business;

 

88



--------------------------------------------------------------------------------

(vi) any Account that does not comply with all applicable legal requirements,
including, without limitation, all laws, rules, regulations and orders of any
Governmental Authority (including any Account due from an Account Debtor located
in the States of Minnesota or New Jersey unless Borrower or the applicable
Borrowing Base Guarantor (at the time the Account was created and at all times
thereafter) (A) had filed and has maintained effective a current notice of
business activities report with the appropriate office or agency of such States,
as applicable, or (B) was and has continued to be exempt from filing such report
and has provided the Lenders with satisfactory evidence thereof);

(vii) any Account (A) upon which either Borrower’s or any Borrowing Base
Guarantor’s, as applicable, right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied or (B) as to which either Borrower or any Borrowing Base
Guarantor, as applicable, is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial or administrative process
or (C) that represents a progress billing consisting of an invoice for goods
sold or used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to Borrower’s or Borrowing
Base Guarantor’s, as applicable, completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(viii) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of Borrower or Borrowing Base Guarantor, as applicable;

(xi) any Account (other than a Portfolio Company Account) that arises from a
sale to any director, officer, other employee or Affiliate of Borrower or any
Borrowing Base Guarantor, or to any entity that has any common officer or
director with Borrower or any Borrowing Base Guarantor;

 

89



--------------------------------------------------------------------------------

(xii) to the extent Borrower or any Restricted Subsidiary is liable for goods
sold or services rendered by the applicable Account Debtor to Borrower or any
Restricted Subsidiary but only to the extent of the potential offset;

(xiii) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xiv) any Account (A) not paid within 90 days following its original invoice
date or that is more than 60 days past due according to its original terms of
sale; or (B) with respect to which the Account Debtor obligated upon such
Account suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or (C) with
respect to which a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

(xv) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under the other criteria set forth in this
Section 2.24(a);

(xvi) any Account as to which any of the representations or warranties in the
Credit Documents are untrue;

(xvii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xviii) to the extent such Account exceeds any credit limit established by
Administrative Agent, in its Permitted Discretion, following prior notice of
such limit by Administrative Agent to Borrower;

(xix) that portion of any Account (A) in respect of which there has been, or
should have been, established by Borrower or any Borrowing Base Guarantor a
contra account, whether in respect of contractual allowances with respect to
such Account, audit adjustment, anticipated discounts or otherwise, or (B) which
is due from an Account Debtor to whom Borrower or any Borrowing Base Guarantor
owes a trade payable, but only to the extent of such trade payable or (C) which
Borrower or any Borrowing Base Guarantor knows is subject to the exercise by an
Account

 

90



--------------------------------------------------------------------------------

Debtor of any right of recession, set-off, recoupment, counterclaim or defense;
or

(xx) any Account on which the Account Debtor is a Governmental Authority, unless
Borrower or any Borrowing Base Guarantor, as applicable, has assigned its rights
to payment of such Account to Administrative Agent pursuant to the Assignment of
Claims Act of 1940, as amended, in the case of a federal Governmental Authority,
and pursuant to applicable law, if any, in the case of any other Governmental
Authority, and such assignment has been accepted and acknowledged by the
appropriate government officers.

(b) Eligible Inventory. On any date of determination of the Borrowing Base, all
of the Inventory owned by Borrower and each Borrowing Base Guarantor, as
applicable, and reflected in the most recent Borrowing Base Certificate
delivered by Borrower to the Co-Collateral Agents and Administrative Agent shall
be “Eligible Inventory” for the purposes of this Agreement, except any Inventory
to which any of the exclusionary criteria set forth below applies. The
Co-Collateral Agents shall have the right to establish, modify or eliminate
Reserves against Eligible Inventory from time to time in their Permitted
Discretion. In addition, Administrative Agent reserves the right, at any time
and from time to time after the Closing Date, to adjust any of the criteria set
forth below, to establish new criteria and to adjust the applicable advance rate
with respect to Eligible Inventory, in its Permitted Discretion, subject to the
terms of Section 11.05 in the case of adjustments, new criteria or changes in
the applicable advance rate which have the effect of making more credit
available. Eligible Inventory shall not include any Inventory of Borrower or any
Borrowing Base Guarantor that:

(i) Administrative Agent, on behalf of Secured Parties, does not have a first
priority and perfected Lien on such Inventory and such Inventory shall be free
and clear of all Liens other than Permitted Collateral Liens;

(ii) (A) is stored at a location not owned by Borrower or a Borrowing Base
Guarantor where the aggregate value of Inventory exceeds $750,000 unless
Administrative Agent has given its prior consent thereto and unless either (x) a
reasonably satisfactory Landlord Personal Property Collateral Access Agreement
has been delivered to Administrative Agent (it being agreed that the existing
Landlord Waiver and Consent Agreements listed on Schedule 1.01D, copies of which
have been delivered to the Agents, are satisfactory with respect to locations
covered by such agreements), or (y) Reserves reasonably satisfactory to
Administrative Agent but in no event to exceed the aggregate of three
(3) months’ rent with respect to each such location have been established with

 

91



--------------------------------------------------------------------------------

respect thereto or (B) is stored with a bailee or warehouseman where the
aggregate value of Inventory exceeds $750,000 unless either (x) a reasonably
satisfactory, acknowledged bailee waiver letter has been received by
Administrative Agent or (y) Reserves reasonably satisfactory to Administrative
Agent but in no event to exceed the aggregate of three (3) months’ rent with
respect to each such location have been established with respect thereto, or
(C) is located at an owned location subject to a mortgage in favor of a lender
other than Administrative Agent where the aggregate value of Inventory exceeds
$750,000 unless either (x) a reasonably satisfactory mortgagee waiver has been
delivered to Administrative Agent or (y) Reserves reasonably satisfactory to
Administrative Agent have been established with respect thereto;

(iii) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Administrative Agent is in place with respect to such
Inventory;

(iv) is covered by a negotiable document of title, unless such document has been
delivered to Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Administrative Agent and the Lenders
and landlords, carriers, bailees and warehousemen if clause (ii) above has been
complied with;

(v) is to be returned to suppliers;

(vi) is obsolete, unsalable, shopworn, damaged or unfit for sale;

(vii) consists of display items, samples or packing or shipping materials,
manufacturing supplies, work-in-process Inventory or replacement parts it being
understood that nothing in this clause (vii) shall be construed to exclude pulp
and chemicals (provided such chemicals are sealed in unopened containers) from
Eligible Inventory;

(viii) is not of a type held for sale in the ordinary course of Borrower’s or
any Borrowing Base Guarantor’s, as applicable, business;

(ix) breaches any of the representations or warranties pertaining to Inventory
set forth in the Credit Documents;

(x) consists of Hazardous Material or goods that can be transported or sold only
with licenses that are not readily available;

(xi) is not covered by casualty insurance maintained as required by
Section 5.05;

 

92



--------------------------------------------------------------------------------

(xii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Administrative Agent, or any Person selling the Inventory
on behalf of Administrative Agent, to sell such Inventory in enforcement of
Administrative Agent’s Liens, without further consent or payment to the licensor
or other; or

(xiii) is not located in the United States of America or Canada or was
previously owned by the Canadian Subsidiary.

Section 2.25. Priority and Liens Applicable to Credit Parties. Borrower hereby
covenants and agrees that, upon the execution of this Agreement and upon the
entry of the Interim Order (and when applicable, the Final Order), the
Obligations of the Credit Parties:

(a) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
constitute joint and several Superpriority Claims in the Cases (but excluding a
claim on Avoidance Actions and, prior to entry of the Final Order, the proceeds
of Avoidance Actions);

(b) pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at all times be
secured by a perfected first priority Lien on all real, personal, tangible and
intangible property of the Credit Parties’ respective estates in the Cases
(including, without limitation, all of the outstanding shares of Capital Stock
of Subsidiaries of Borrower (limited, in the case of voting Capital Stock of
Foreign Subsidiaries, to 65% of the voting Capital Stock of first tier Foreign
Subsidiaries to the extent a pledge of a greater percentage of such stock could
reasonably be expected to result in material adverse tax consequences to
Borrower or any of its Consolidated Subsidiaries as reasonably determined by
Borrower and excluding the Capital Stock of Consolidated Water Power Company to
the extent Borrower determines in good faith and reasonably agreed by
Administrative Agent that a pledge of such stock would be prohibited by law or
would require the consent of any regulatory authority) that is not subject to
valid, perfected and non-avoidable Liens as of the Petition Date (other than
Avoidance Actions and, prior to entry of the Final Order, the proceeds of
Avoidance Actions); provided that notwithstanding such exclusion of Avoidance
Actions, the proceeds of such actions (including, without limitation, assets as
to which Liens are avoided) shall, after entry of the Final Order, be subject to
such Liens under Section 364(c)(2) of the Bankruptcy Code and available to repay
the Loans and all other Obligations of the Credit Parties);

(c) pursuant to Section 364(d) of the Bankruptcy Code, shall at all times be
secured by a perfected first priority priming lien on all personal, tangible and
intangible property of the Credit Parties subject to an existing lien securing
any outstanding debt under the Prepetition Revolving Credit Agreement;

 

93



--------------------------------------------------------------------------------

(d) pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be secured by a
perfected junior Lien upon all real, personal, tangible and intangible property
of the Credit Parties’ respective estates (other than the assets and property
described in Section 2.25(c)) in the Cases that is subject to valid, perfected
and non-avoidable Liens in existence on the Petition Date or to valid Liens in
existence on the Petition Date that are perfected subsequent to the Petition
Date as permitted by Section 546(b) of the Bankruptcy Code;

subject in the case of each of the proceeding paragraphs, only to the Carve Out,
and, in each case, as set forth in the Orders.

Section 2.26. Payment of Obligations. Subject to the provisions of Section 8.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations of the Credit Parties under this Agreement or any of the other
Credit Documents, the Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

Section 2.27. No Discharge; Survival of Claims. Each Credit Party agrees that to
the extent that the Obligations hereunder have not been satisfied in full in
cash (a) its Obligations arising hereunder shall not be discharged by the entry
of a Confirmation Order (and each Credit Party, pursuant to Section 1141(d)(4)
of the Bankruptcy Code, hereby waives any such discharge) and (b) the
Superpriority Claim granted to Administrative Agent and the Lenders pursuant to
the Orders and described in Section 2.25(a) and the Liens granted to
Administrative Agent pursuant to the Orders and described in Section 2.25(b),
(c) and (d) shall not be affected in any manner by the entry of a Confirmation
Order.

Section 2.28. Notes Payment Reserve.

(a) Borrower may, at its option, deposit cash into a restricted account (the
“Notes Payment Reserve Account”, which Notes Payment Reserve Account shall
(subject to clause (b) below) be established within five days of the Closing
Date at Administrative Agent) in an amount equal to (i) for the period beginning
on October 31 of each year through and including November 29 of such year, 50%
of the maximum amount of any payment (other than in respect of reasonable
professional fees and expenses) in respect of the Prepetition First Lien Notes
(any such payment, a “Notes Debt Payment”) authorized or required by the
Bankruptcy Court to be made in respect of the Prepetition First Lien Notes on
December 31 of such year (the “December Payment”), (ii) for the period beginning
on November 30 of each year through and including the date of the applicable
December Payment, 100% of the amount of the December Payment, (iii) for the
period beginning April 30 of each year through and including May 30 of such
year, 50% of the maximum amount of any Notes Debt Payment authorized or required
by the Bankruptcy Court to be made in respect of the Prepetition First Lien
Notes on June 30 of such year (the “June Payment”) and

 

94



--------------------------------------------------------------------------------

(iv) for the period beginning on May 31 of each year through and including the
date of the applicable June Payment, 100% of the amount of the June Payment;
provided that in no event shall Borrower make any Notes Debt Payment in respect
of the Prepetition First Lien Notes (x) on any date other than the date on which
an interest payment date in respect of the Prepetition First Lien Notes would
have been due but for the filing of the Cases or (y) in an amount that exceeds
the interest payment that would have been due in respect of the Prepetition
First Lien Notes (at the non-default contractual rate) on such date but for the
filing of the Cases; provided further that upon the occurrence and continuation
of an Event of Default, any cash deposited in the Notes Payment Reserve Account
shall not be available, and shall not be applied, to make any payment in respect
of the Prepetition First Lien Notes but instead shall be applied to repay the
Credit Facilities as set forth in Section 8.02. The Notes Payment Reserve
Account and the amounts therein shall be subject to cash dominion by
Administrative Agent, which shall include being at all times subject to the sole
and exclusive dominion of Administrative Agent, including the exclusive right of
withdrawal.

(b) If at any time the Bankruptcy Court authorizes or requires any Notes Debt
Payment to be made in respect of the Prepetition First Lien Notes (or if
Borrower makes a Borrower’s Reinstatement Application) and Borrower does not
deposit cash in the Notes Payment Reserve Account pursuant to and in accordance
with Section 2.28(a), Administrative Agent shall establish a reserve (the “Notes
Payment Reserve”) such that the sum of the Notes Payment Reserve and cash
deposited in the Notes Payment Reserve Account shall equal the aggregate amount
permitted to be in the Notes Payment Reserve Account at such time pursuant to
Section 2.28(a). Following the applicable Notes Debt Payment on the Prepetition
First Lien Notes, the reserve will be reset to zero.

(c) Notwithstanding the foregoing in clauses (a) and (b) above, if (x) Borrower
is not authorized by the Bankruptcy Court to make the applicable Notes Debt
Payment in respect of which funds were previously set aside in accordance with
clause (a) above or in respect of which a reserve was previously established in
accordance with clause (b) above, or (y) Borrower’s authorization to make the
applicable Notes Debt Payment is terminated pursuant to the terms of the Interim
Order or the Final Order (as applicable) as a result of Borrower having given
written notice of its intent not to make such payment in accordance with the
terms of the Interim Order or the Final Order (as applicable) then, unless at
such time the Bankruptcy Court shall have separately ordered Borrower to make
such payment (i) any reserve previously established with respect to such payment
shall be credited to the Borrowing Base and (ii) so long as no Event of Default
has occurred and is continuing, any cash deposited in the Notes Payment Reserve
Account with respect to such payment shall be promptly returned to Borrower upon
Borrower’s request. It is understood and agreed that if the Bankruptcy Court
does separately order a Notes Debt Payment after the authorization to make such
Notes Debt Payment is terminated or if Borrower seeks such order from the

 

95



--------------------------------------------------------------------------------

Bankruptcy Court after the authorization to make a Notes Debt Payment is
terminated (the “Borrower’s Reinstatement Application”), the Notes Payment
Reserve provisions in Section 2.28(b) will immediately become operative.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.01. Closing Date. The obligation of any Lender or Issuing Bank to make
a Credit Extension on the Closing Date is subject to the satisfaction, or waiver
in accordance with Section 11.05, of the following conditions on or before the
Closing Date:

(a) The Credit Parties shall have each commenced the Cases with the Bankruptcy
Court by no later than October 31, 2011;

(b) No trustee or examiner with expanded powers pursuant to Section 1104(c) of
the Bankruptcy Code, shall have been appointed or designated with respect to
Borrower or any Guarantor or their respective business, properties or assets;

(c) All of the “first day” and “second day” orders entered by the Bankruptcy
Court at the time of the commencement of the Cases (and if any such orders shall
not have been entered by the Bankruptcy Court, the form of such orders submitted
to the Bankruptcy Court for approval) shall be in form and substance reasonably
satisfactory to Administrative Agent;

(d) A cash management order approving customary cash management arrangements of
Credit Parties consistent with the requirements under the Credit Documents shall
have been entered, in form and substance reasonably satisfactory to
Administrative Agent and shall be in full force and effect;

(e) The Credit Parties and the other parties hereto shall have executed and
delivered this Agreement;

(f) The Lenders, the Agents and Lead Arrangers shall have received all fees
required to be paid, and all expenses for which invoices have been presented, on
or before the Closing Date;

(g) All governmental and third party approvals necessary in connection with the
Transactions contemplated hereby and the continuing operations of Borrower and
its Consolidated Subsidiaries (including shareholder approvals, if any) shall
have been obtained on satisfactory terms and shall be in full force and effect;

 

96



--------------------------------------------------------------------------------

(h) Administrative Agent shall have received (i) the audited consolidated
financial statements of Borrower for the two most recent fiscal years ended
prior to the Closing Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of Borrower for each
monthly period and quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, (iii) Borrower’s most recent
projected monthly income statement, balance sheet and cash flows in form and
substance reasonably acceptable to Administrative Agent for the first full month
beginning after the Petition Date and ending on March 31, 2013 (after giving pro
forma effect to the Transactions) (the “Budget”) and (iv) a reasonably detailed
receipts and disbursements forecast in form and substance reasonably acceptable
to Administrative Agent for the 13 weeks commencing with the week that includes
the Petition Date;

(i) Administrative Agent shall have received the existing Landlord Personal
Property Collateral Access Agreements, secretary certificates, resolutions, good
standing certificates in each Credit Party’s jurisdiction of formation,
incumbency certificates, flood insurance certificates and related endorsements
(to the extent required by applicable law), satisfactory evidence of
Administrative Agent having been named as an additional insured with respect to
insurance as and to the extent required by Section 5.05, satisfactory evidence
of loss payable endorsements with respect to property insurance policies as and
to the extent required by Section 5.05, a customary legal opinion of Dewey &
LeBoeuf LLP, organizational documents, other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) the “Patriot Act”), all in
form and substance reasonably acceptable to Administrative Agent;

(j) Administrative Agent shall have received appraisals of assets included in
the Borrowing Base or Collateral Amount as specified by Administrative Agent
from (i) independent appraisers satisfactory to Administrative Agent engaged
directly by Administrative Agent or (ii) the appraisers previously engaged by
WFCF, as administrative agent under the Prepetition Revolving Credit Agreement,
in connection with its determination of the borrowing base thereunder; provided
that any such appraisal in connection with the Prepetition Revolving Credit
Agreement shall have been conducted not more than six months prior to the
Closing Date and, if such appraisal was conducted by an appraiser engaged by
WFCF, as administrative agent under the Prepetition Revolving Credit Agreement,
a customary reliance letter in form and substance acceptable to Administrative
Agent shall have been provided; provided further that any such appraisals
described in clause (i) and clause (ii) above shall be in form and substance
reasonably satisfactory to Administrative Agent (it

 

97



--------------------------------------------------------------------------------

being acknowledged that the appraisals described in clause (ii) are in form and
substance satisfactory to Administrative Agent);

(k) Monitoring Agents shall have received a Borrowing Base Certificate as of a
date as recent as reasonably practicable (but in no event earlier than
August 12, 2011) with customary supporting documentation and supplemental
reporting to be agreed upon between Monitoring Agents and Borrower, which
Borrowing Base Certificate shall calculate the pro forma Borrowing Base (after
giving effect to the amounts to be borrowed on the Closing Date);

(l) Substantially concurrently with the initial borrowings of the Term Loans,
repayment in full of all obligations under the Prepetition Revolving Credit
Agreement (other than the Existing Letters of Credit and the Existing Banking
Services Obligations), termination of the commitments thereunder and release of
all Liens, if any, granted thereunder shall have occurred (with such prepayment
in full, termination and release being evidenced by a payoff letter reasonably
acceptable to Administrative Agent or, if such letter is not available,
appropriate provisions in the Interim Order confirming such termination and
release), which repayment shall be made with the initial borrowings of Term
Loans;

(m) Borrower shall be in compliance with all applicable requirements of
Regulations U, T and X of the Board;

(n) Not later than 7 days following the commencement of the Cases, entry of an
Interim Order that is satisfactory in form and substance to the Lead Arrangers
in their sole discretion (it being understood and agreed that an order in the
form of Exhibit M shall, if entered by the Bankruptcy Court, be deemed to be
acceptable to the Lead Arrangers), which Interim Order shall (i) have been
entered and on such prior notice to such parties as may be satisfactory to the
Lead Arrangers in their sole discretion, (ii) authorize the extensions of credit
in respect of the Revolving Facility and Term Facility, each in the amounts and
on the terms set forth herein, (iii) grant the Superpriority Claim status and
other Collateral and Liens referred to herein, (iv) approve the payment by
Borrower of all of the fees provided for herein and (v) not have been
(A) vacated, reversed, or stayed or (B) amended or modified except as otherwise
agreed to in writing by the Lead Arrangers in their sole discretion;

(o) The Credit Parties shall be in pro forma compliance with the terms of the
Credit Documents, including the Borrowing Base and the Collateral Amount (after
giving effect to the amounts to be borrowed on the Closing Date);

(p) Consolidated Adjusted EBITDA over the twelve-month period ending on the last
day of the most recent month for which monthly financial reporting information
is available prior to the Closing Date shall be not less than $320,000,000;

 

98



--------------------------------------------------------------------------------

(q) The lesser of (i) Revolver Excess Availability (assuming the full amount of
the Revolving Commitments in clause (a) of the definition of Revolver Excess
Availability) and (ii) Facility Excess Availability, plus Unrestricted Cash on
hand on the Closing Date shall be not less than $155,000,000;

(r) Since December 31, 2010, there shall not have occurred any change,
development or event that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on the business,
assets, properties, liabilities or financial condition of Borrower and
Guarantors, other than as a result of those events that customarily occur
leading up to and following commencement of the Cases and the CCAA Process;

(s) No Default or Event of Default, both immediately prior to and giving effect
to the Credit Extensions on the Closing Date, shall, in each case, have occurred
under any of the Credit Documents;

(t) Administrative Agent shall have received the results of satisfactory lien
searches (including, without limitation, the results of satisfactory tax lien
and judgment lien searches) showing the absence of any Liens (except for the
Liens in favor of Administrative Agent) on any of the Collateral other than
Liens expressly permitted by Section 6.02 hereof or Liens to be terminated or
discharged on the Closing Date; and

(u) Administrative Agent shall have received a certificate, signed by a Senior
Officer of Borrower, on the Closing Date, confirming compliance with the
conditions set forth in this Section 3.01 and Section 3.03.

Section 3.02. Conditions to Revolving Loans. The obligation of any Revolving
Lender or Issuing Bank to make a Credit Extension under the Revolving Facility
(other than any Permitted Closing Date Revolving Credit Extension) is subject to
the satisfaction, or waiver in accordance with Section 11.05, of the following
conditions precedent (the date upon which all such conditions shall be satisfied
or waived, the “Revolver Post-Closing Availability Date”):

(a) the Closing Date shall have occurred;

(b) the Final Order shall have been entered by the Bankruptcy Court and shall
not have been (i) vacated, reversed, or stayed, or (ii) amended or modified
except as otherwise agreed to in writing by Administrative Agent in its sole
discretion and as reasonably acceptable to the Lead Arrangers;

(c) Administrative Agent shall have received appraisals of assets included in
the Borrowing Base or Collateral Amount as specified by Administrative Agent
from (i) independent appraisers reasonably satisfactory to

 

99



--------------------------------------------------------------------------------

Administrative Agent engaged directly by Administrative Agent or (ii) the
appraisers previously engaged by WFCF, as administrative agent under the
Prepetition Revolving Credit Agreement, in connection with its determination of
the borrowing base thereunder; provided that any such appraisal in connection
with the Prepetition Revolving Credit Agreement shall have been conducted not
more than six months prior to the Revolver Post-Closing Availability Date and,
if such appraisal was conducted by an appraiser engaged by WFCF, as
administrative agent under the Prepetition Revolving Credit Agreement, a
customary reliance letter in form and substance acceptable to Administrative
Agent shall have been provided; provided further that any such appraisals
described in clause (a) and clause (b) above shall be in form and substance
reasonably satisfactory to Administrative Agent (it being acknowledged that the
appraisals described in clause (b) are in form and substance satisfactory to
Administrative Agent);

(d) One of the Co-Collateral Agents or its designee shall have conducted a
satisfactory field examination of the accounts receivable, inventory and related
working capital matters and financial information of Borrower and its
Consolidated Subsidiaries and of the related data processing and other systems;

(e) the lesser of (i) Revolver Excess Availability and (ii) Facility Excess
Availability, plus Unrestricted Cash on hand on the Revolver Post-Closing
Availability Date shall not be less than $170,000,000; and

(f) Administrative Agent shall have received a certificate, signed by a Senior
Officer of Borrower, on the Revolver Post-Closing Availability Date, confirming
compliance with the conditions set forth in this Section 3.02 and Section 3.03.

Section 3.03. Conditions to Each Credit Extension. The obligation of each Lender
to make any Loan, or Issuing Bank to issue any Letter of Credit, on any Credit
Date, including the Closing Date and the Revolver Post-Closing Availability
Date, is subject to satisfaction or waiver in accordance with Section 11.05, of
the following conditions precedent:

(a) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be, and (i) in the case of
any Swing Line Loan, Swing Line Lender shall also have received such fully
executed and delivered Funding Notice with respect to such Swing Line Loan and
(ii) in the case of any Letter of Credit, the applicable Issuing Bank shall also
have received such fully executed and delivered Issuance Notice with respect to
the issuance of such Letter of Credit;

(b) after giving effect to such Credit Extension, (i) the Total Utilization of
Revolving Commitments shall not exceed an amount equal to (x) the lesser of

 

100



--------------------------------------------------------------------------------

the Revolving Commitments and the Borrowing Base then in effect, minus, (y) the
Availability Block; and (ii) the Aggregate Credit Exposure shall not exceed the
amount equal to the lesser of (A) the Collateral Amount minus the Availability
Block, and (B) the aggregate amount authorized by the Interim Order or the Final
Order, as applicable;

(c) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date and any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects subject to such qualification;

(d) as of such Credit Date (other than with respect to any Credit Extensions
made on the Closing Date), no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;

(e) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit;

(f) not later than 45 days after the entry of the Interim Order, the Bankruptcy
Court shall have entered the Final Order; and

(g) the Interim Order or the Final Order, as the case may be, shall be in full
force and effect, and shall not have been (i) vacated, reversed, or stayed, or
(ii) amended or modified except as otherwise agreed to in writing by
Administrative Agent in its sole discretion and reasonably acceptable to the
Lead Arrangers.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES.

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct:

 

101



--------------------------------------------------------------------------------

Section 4.01. Organization; Requisite Power and Authority; Qualification. Each
of SuperHoldCo and its Restricted Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.01, (b) subject to entry of an applicable order of
the Bankruptcy Court, has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

Section 4.02. Capital Stock and Ownership. The Capital Stock of each of
SuperHoldCo and its Restricted Subsidiaries has been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth on Schedule
4.02, as of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which SuperHoldCo or any of its Restricted
Subsidiaries is a party requiring, and there is no Capital Stock of SuperHoldCo
or any of its Restricted Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by SuperHoldCo or any of its Restricted
Subsidiaries of any additional Capital Stock of SuperHoldCo or any of its
Restricted Subsidiaries or other Securities convertible into, exchangeable for
or evidencing the right to subscribe for or purchase, Capital Stock of
SuperHoldCo or any of its Restricted Subsidiaries. Schedule 4.02 correctly sets
forth the ownership interest of SuperHoldCo and each of its Subsidiaries in
their respective Subsidiaries as of the Closing Date.

Section 4.03. Due Authorization. Subject to entry of the Interim Order (or the
Final Order, when applicable), the execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 4.04. No Conflict. Subject to entry of the Interim Order (or the Final
Order, when applicable), the execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to SuperHoldCo or any of its Restricted Subsidiaries, any of the
Organizational Documents of SuperHoldCo or any of its Restricted Subsidiaries,
or any order, judgment or decree of any court or other agency of government
binding on SuperHoldCo or any of its Restricted Subsidiaries; except to the
extent such violation could not reasonably be expected to have a Material
Adverse Effect; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
SuperHoldCo or any of its

 

102



--------------------------------------------------------------------------------

Restricted Subsidiaries entered into or assumed after the Petition Date;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of SuperHoldCo or any of its Restricted Subsidiaries (other
than any Liens created under any of the Credit Documents in favor of
Administrative Agent, on behalf of Secured Parties); or (d) require any approval
of stockholders, members or partners or any approval or consent of any Person
under any Contractual Obligation of SuperHoldCo or any of its Restricted
Subsidiaries, except for any such approval or consent (i) which will be obtained
on or before the Closing Date and disclosed in writing to Lenders or (ii) where
the failure to obtain such approval or consent could not be reasonably expected
to have a Material Adverse Effect.

Section 4.05. Governmental Consents. Subject to entry of the Interim Order (or
the Final Order, when applicable), the execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except as have been
obtained prior to the Closing Date and are in full force and effect, and except
when the failure of which to be so made or delivered could not reasonably be
expected to have a Material Adverse Effect and except for filings and recordings
with respect to the Liens created under the Credit Documents.

Section 4.06. Binding Obligation. Subject to entry of the Interim Order (or the
Final Order, when applicable), each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms.

Section 4.07. Financial Statements. (x) For any period ending prior to the
Closing Date, the financial statements of Holdings and its consolidated
subsidiaries and (y) for any period ending after the Closing Date, the financial
statements of SuperHoldCo and its consolidated subsidiaries, most recently
delivered pursuant to Section 3.01(k) or Section 5.01 were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to the absence of footnotes and changes resulting from audit and
normal year-end adjustments.

Section 4.08. Projections. On and as of the Closing Date, the Projections of
SuperHoldCo and its Consolidated Subsidiaries for the period beginning with the
first full month after the Petition Date and ending March 31, 2013 after giving

 

103



--------------------------------------------------------------------------------

pro forma effect to the Transactions (the “Projections”) are based on good faith
estimates and assumptions made by the management of SuperHoldCo believed to be
reasonable at the time made; provided, the Projections are not to be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material.

Section 4.09. No Material Adverse Change. Since December 31, 2010, no event,
circumstance or change (other than as a result of those events that customarily
occur leading up to and following commencement of the Cases and the CCAA
Process) has occurred that has caused or evidences or could reasonably be
expected to cause or evidence, either in any case or in the aggregate, a
Material Adverse Effect.

Section 4.10. Insurance. Schedule 4.10 sets forth as of the Closing Date a list
of all material insurance maintained by or on behalf of SuperHoldCo and its
Restricted Subsidiaries as of the Closing Date. As of the Closing Date, all
premiums in respect of such insurance, to the extent due, have been paid. The
insurance maintained by or on behalf of SuperHoldCo and its Restricted
Subsidiaries is in full force and effect in all material respects in accordance
with its terms and complies with the requirements set forth in Section 5.05.

Section 4.11. Adverse Proceedings, Etc. Except (x) for the Cases and (y) as set
forth on Schedule 4.11, there are no unstayed Adverse Proceedings, individually
or in the aggregate, (a) that could reasonably be expected to have a Material
Adverse Effect or (b) that involve any of the Credit Documents (other than
objections or pleadings that may have been filed in the Cases with respect to
the Credit Parties seeking authorization to enter into the Credit Documents and
incur the Obligations under this Agreement). Neither SuperHoldCo nor any of its
Consolidated Subsidiaries (i) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (ii) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or other Governmental Authority, that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 4.12. Payment of Taxes. Except as otherwise permitted under Section 5.03
or as set forth on Schedule 4.12, all federal, state and provincial income tax
returns and all other material tax returns and reports of SuperHoldCo and its
Restricted Subsidiaries required to be filed by any of them have been timely
filed, and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon SuperHoldCo and its
Restricted Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable. Neither SuperHoldCo nor Holdings knows of no proposed tax

 

104



--------------------------------------------------------------------------------

assessment against SuperHoldCo or any of its Restricted Subsidiaries which is
not being actively contested by SuperHoldCo or such Restricted Subsidiary in
good faith and by appropriate proceedings; provided, such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

Section 4.13. Properties.

(a) Title. Each of SuperHoldCo and its Restricted Subsidiaries has (i) valid and
insurable title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in the most recent
financial statements of SuperHoldCo and its Restricted Subsidiaries delivered
pursuant to Section 3.01(k) or Section 5.01, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.09. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) with respect to any real
property of any Credit Party which provides for monthly rental payments after
the date of this Agreement of more than $10,000 or is otherwise material to the
business or operations of such Credit Party, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and neither SuperHoldCo nor Holdings has knowledge of any default that has
occurred and is continuing thereunder, and subject to an applicable order of the
Bankruptcy Court, each such agreement constitutes the legally valid and binding
obligation of each applicable Credit Party, enforceable against such Credit
Party in accordance with its terms.

Section 4.14. Environmental Matters. Except as set forth in Schedule 4.14 or to
the extent, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect: (a) SuperHoldCo and each of its Consolidated
Subsidiaries has been and is in compliance with all applicable Environmental
Laws, including any Governmental Authorizations issued pursuant thereto, and
SuperHoldCo and each of its Consolidated Subsidiaries will be capable of
maintaining compliance with applicable Environmental Laws, including any
reasonably foreseeable future requirements of existing Environmental Laws or
regulations that have been formally proposed but have not yet been adopted;
(b) neither SuperHoldCo nor any of its Consolidated

 

105



--------------------------------------------------------------------------------

Subsidiaries nor any of their respective Facilities or operations are subject
either to (i) any Environmental Claim or (ii) any settlement agreement with any
Person relating to any Environmental Claim, nor has SuperHoldCo or any of its
Consolidated Subsidiaries received written notice of any pending or threatened
Environmental Claim; (c) neither SuperHoldCo nor any of its Consolidated
Subsidiaries has received any letter or written request for information under
Section 104(e) of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601, et seq.) or any comparable foreign, local,
state or provincial law; (d) there are and have been no conditions, occurrences,
or Hazardous Materials Activities that could reasonably be expected to form the
basis of an Environmental Claim against SuperHoldCo or any of its Consolidated
Subsidiaries or that could require Remedial Action at any Facility or could
require Remedial Action by SuperHoldCo or any of its Consolidated Subsidiaries
at any other location; or (e) neither SuperHoldCo nor any of its Consolidated
Subsidiaries nor any predecessor of SuperHoldCo or its Consolidated
Subsidiaries, has been required to obtain a permit for the treatment, storage or
disposal of hazardous waste for any of its Facilities pursuant to the federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et. seq. (“RCRA”), or
any comparable state, local or provincial law, nor are any such Facilities
regulated as “interim status” facilities required to undergo corrective action
pursuant to RCRA or any comparable state, local or provincial law.

Section 4.15. No Defaults. Neither SuperHoldCo nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations other than those defaults directly arising as a result of the
commencement of the Cases, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

Section 4.16. Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and (except in respect of the Specified Prepetition Indebtedness
Documents) no default by any Credit Party or, to the Credit Parties’ knowledge,
any other party thereto currently exist thereunder, except for any default
(i)(A) arising under any Material Contract that Borrower has rejected under
Section 365 of the Bankruptcy Code, (B) with respect to which Borrower has given
10 Business Days’ prior written notice to Administrative Agent of its intention
to reject and (C) with respect to which Administrative Agent has not informed
the Borrower in writing within 5 Business Days of receipt of the notice from
Borrower referenced in clause (B) above that it objects to such rejection or
(ii) arising solely as a result of the commencement of the Cases.

 

106



--------------------------------------------------------------------------------

Section 4.17. Governmental Regulation. Neither SuperHoldCo nor any of its
Restricted Subsidiaries is subject to regulation under the Public Utility
Holding Company Act of 2005, the Federal Power Act or the Investment Company Act
of 1940 or under any other Federal, state or provincial statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable. Neither SuperHoldCo nor any
of its Restricted Subsidiaries is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

Section 4.18. Margin Stock. Neither SuperHoldCo nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to such Credit Party
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board.

Section 4.19. Employee Matters. Neither SuperHoldCo nor any of its Consolidated
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against SuperHoldCo or any of its Consolidated
Subsidiaries, or to the best knowledge of SuperHoldCo, Holdings and Borrower,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against SuperHoldCo or any of its
Consolidated Subsidiaries or to the best knowledge of SuperHoldCo, Holdings and
Borrower, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving SuperHoldCo or any of its Consolidated
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and (c) to the best knowledge of SuperHoldCo, Holdings and Borrower, no
union representation question existing with respect to the employees of
SuperHoldCo or any of its Consolidated Subsidiaries and, to the best knowledge
of SuperHoldCo, Holdings and Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as could not reasonably
be expected to have a Material Adverse Effect.

Section 4.20. Employee Benefit Plans. SuperHoldCo and each of its Consolidated
Subsidiaries and each of their respective ERISA Affiliates are in substantial
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all

 

107



--------------------------------------------------------------------------------

their obligations under each Employee Benefit Plan in all material respects.
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service or SuperHoldCo or its Consolidated Subsidiaries shall
submit an application to the Internal Revenue Service to receive such a letter,
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by SuperHoldCo, any of its Consolidated
Subsidiaries or any of their ERISA Affiliates in an amount, and with a priority,
that would reasonably be expected to have a Material Adverse Effect. No ERISA
Event has occurred or is reasonably expected to occur that could result in an
Event of Default. Except to the extent required under Section 4980B of the
Internal Revenue Code or similar state or provincial laws and except as set
forth on Schedule 4.20, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of SuperHoldCo, any of its Consolidated Subsidiaries or any of
their respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
SuperHoldCo, any of its Consolidated Subsidiaries or any of their ERISA
Affiliates, (determined on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan in
an amount that would reasonably be expected to have a Material Adverse Effect.
As of the most recent valuation date for each Multiemployer Plan occurring on or
prior to the date hereof for which the actuarial report is available, the
potential liability of SuperHoldCo, its Consolidated Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available upon request pursuant to Section 4221(e) of ERISA
is zero. SuperHoldCo, each of its Consolidated Subsidiaries and each of their
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

Section 4.21. Specified Prepetition Indebtedness Documents. SuperHoldCo,
Holdings and Borrower have delivered to Administrative Agent complete and
correct copies of (i) each Specified Prepetition Indebtedness Document and of
all exhibits and schedules thereto as of the date hereof and (ii)

 

108



--------------------------------------------------------------------------------

copies of any material amendment, restatement, supplement or other modification
to or waiver of each Specified Prepetition Indebtedness Document.

Section 4.22. Compliance with Statutes, Etc. Each of SuperHoldCo and its
Consolidated Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any Facility or other Real Estate Asset or
governing its business and the requirements of any permits issued under such
Environmental Laws with respect to any such Facility or other Real Estate Asset
or the operations of SuperHoldCo or any of its Consolidated Subsidiaries),
except as set forth on Schedule 4.14 hereto and except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.23. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of SuperHoldCo or any of
its Consolidated Subsidiaries for use in connection with the transactions
contemplated hereby or to the Bankruptcy Court in connection with the Credit
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to SuperHoldCo, Holdings or Borrower, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by SuperHoldCo, Holdings or Borrower to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known (or which should upon the
reasonable exercise of diligence be known) to SuperHoldCo, Holdings or Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

Section 4.24. Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
Patriot Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any

 

109



--------------------------------------------------------------------------------

payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

Section 4.25. Location of Material Inventory. As of the date hereof, Schedule
4.25 sets forth all locations in the United States and Canada where the
aggregate value of Inventory owned by the Credit Parties exceeds $250,000.

Section 4.26. Accuracy of Borrowing Base. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, each Account and each item
of Inventory included in the calculation of the Borrowing Base satisfies all of
the criteria stated herein (or of which Borrower has hereafter been notified by
Administrative Agent under Section 2.24) to be an Eligible Account and an item
of Eligible Inventory, respectively.

Section 4.27. Post-Audit Asset Dispositions. As of the Closing Date, Borrower
and the other Credit Parties have not disposed of assets (other than Inventory
sold in the ordinary course of their business) which are set forth in the
Inventory Appraisal and which have an aggregate fair market value of more than
$250,000.

Section 4.28. Collateral Documents.

(a) The Interim Order (or the Final Order, when applicable) is effective to
create in favor of Administrative Agent for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in and Lien on the Collateral
and upon entry of the Interim Order (or the Final Order, when applicable), the
Lien created by the applicable Order shall constitute a fully perfected First
Priority Lien on, and security interest in, all right, title and interest of the
grantors thereunder in the Collateral, subject to no Liens other than the
Permitted Collateral Liens and the Specified Prepetition Liens.

(b) In addition, the Pledge and Security Agreement and each other Collateral
Document delivered pursuant to Section 5.11 will, upon execution and delivery
thereof and upon entry into the Interim Order (or the Final Order, when
applicable), be effective to create in favor of Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in and First Priority Lien on all of the Credit Parties’ right, title and
interest in and to the Collateral thereunder, and when (i) financing statements
and other filings in appropriate form are filed in the offices specified on
Schedule 4 to the Perfection Certificate and (ii) upon the taking of possession
or control by Administrative Agent of the Collateral with respect to which a
security interest may be perfected only by possession or control under the UCC
(which possession or control shall

 

110



--------------------------------------------------------------------------------

be given to Administrative Agent to the extent possession or control by
Administrative Agent is required by each Pledge and Security Agreement), the
Lien created by the Pledge and Security Agreement shall constitute under the UCC
a fully perfected First Priority Lien on, and security interest in, all right,
title and interest of the grantors thereunder in the Collateral (other than
(A) the Intellectual Property (as defined in the Pledge and Security Agreement)
and (B) such Collateral in which a security interest cannot be perfected under
the UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Collateral Liens and Specified
Prepetition Liens.

(c) When the actions set forth in subsection (b)(i) above are taken, and when
the Pledge and Security Agreement or a short form thereof is properly filed or
recorded in the United States Patent and Trademark Office and the United States
Copyright Office, the Lien created by such Pledge and Security Agreement shall
constitute under the UCC a fully perfected First Priority Lien (subject in the
case of priority only to Permitted Collateral Liens and Specified Prepetition
Liens) on, and security interest in, all right, title and interest of the
grantors thereunder in the Intellectual Property (as defined in such Pledge and
Security Agreement), in each case subject to no Liens other than Permitted
Collateral Liens and Specified Prepetition Liens.

Section 4.29. Holding Companies.

(a) Holdings does not (i) engage in any trade or business, (ii) own any assets
(other than Capital Stock of Borrower which is pledged to Administrative Agent
on the Closing Date) nor (iii) have any Indebtedness (other than for the
Prepetition Holdings PIK Notes, intercompany Indebtedness with other Credit
Parties and the guarantee obligations with respect to this Agreement) in an
aggregate amount that exceeds $50,000.

(b) SuperHoldCo does not (i) engage in any trade or business, (ii) own any
assets (other than Capital Stock of Holdings which is pledged to Administrative
Agent on the Closing Date) nor (iii) have any Indebtedness (other than for the
Prepetition SuperHoldCo PIK Notes, intercompany Indebtedness with other Credit
Parties and the guarantee obligations with respect to this Agreement) in an
aggregate amount that exceeds $50,000.

Section 4.30. Common Enterprise. SuperHoldCo is the direct and beneficial owner
and holder of all of the issued and outstanding shares of stock or other Equity
Interests in Holdings. Holdings is the direct or indirect and beneficial owner
and holder of all of the issued and outstanding shares of stock or other Equity
Interests in Borrower and the other Borrowing Base Guarantors. Borrower and the
Borrowing Base Guarantors make up a related organization of various entities
constituting a single economic and business enterprise so that Borrower and the
Borrowing Base Guarantors share a substantial identity of interests such

 

111



--------------------------------------------------------------------------------

that any benefit received by any one of them benefits the others. Borrower and
certain Borrowing Base Guarantors render services to or for the benefit of
Borrower and/or the other Borrowing Base Guarantors, as the case may be,
purchase or sell and supply goods to or from or for the benefit of the others,
make loans, advances and provide other financial accommodations to or for the
benefit of Borrower and the Borrowing Base Guarantors (including, inter alia,
the payment by Borrower and the Borrowing Base Guarantors of creditors of
Borrower and the Borrowing Base Guarantors and guarantees by Borrower and the
Borrowing Base Guarantors of indebtedness of Borrower and the Borrowing Base
Guarantors and provide administrative, marketing, payroll and management
services to or for the benefit of Borrower and the Borrowing Base Guarantors).
Borrower and the Borrowing Base Guarantors have centralized accounting and
common officers and are in certain circumstances identified to creditors as a
single economic and business enterprise.

Section 4.31. Senior Debt and Designated Senior Debt. This Agreement, the Credit
Facilities and all present and future Obligations constitute the “Credit
Agreements”, “Credit Facilities”, “Senior Debt” and “Designated Senior Debt”
under and as such terms are defined in the Specified Prepetition Indebtedness
Documents. Without limiting the foregoing, all present and future Obligations
are hereby designated as “Senior Debt” and “Designated Senior Debt” in each case
as such terms are used in the Specified Prepetition Indebtedness Documents.

Section 4.32. The Orders. On the date of the making of the Term Loans or the
Permitted Closing Date Revolving Credit Extensions, the Interim Order will have
been entered and will not have been (i) vacated, reversed or stayed or
(ii) amended or modified except as agreed in writing by Administrative Agent in
its sole discretion and as reasonably acceptable to the Lead Arrangers. On the
date of the making of any Loan or the issuance of any Letter of Credit, the
Interim Order (or the Final Order, when applicable) shall have been entered and
shall not have been (i) vacated, reversed or stayed or (ii) amended or modified
as agreed in writing by Administrative Agent in its sole discretion and as
reasonably acceptable to the Lead Arrangers. Upon the maturity (whether by the
acceleration or otherwise) of any of the obligations of the Credit Parties
hereunder and under the other Credit Documents, the Lenders shall, subject to
the provisions of Section 8.01 and the Orders, be entitled to immediate payment
of such obligations, and to enforce the remedies provided for hereunder, without
further application to or order by the Bankruptcy Court.

ARTICLE 5

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Credit Agreement Obligations and

 

112



--------------------------------------------------------------------------------

cancellation or expiration or cash collateralization of all Letters of Credit,
each Credit Party shall perform, and shall cause each of its Restricted
Subsidiaries to perform, all covenants in this Article 5.

Section 5.01. Financial Statements and Other Reports. SuperHoldCo will deliver
to Administrative Agent and Lenders:

(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each month, the consolidated balance sheet of SuperHoldCo and its
Subsidiaries as at the end of such month and the related consolidated statements
of income, stockholders’ equity and cash flows of SuperHoldCo and its
Subsidiaries for such month and for the period from the beginning of the then
current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year (beginning in the case of such comparative analysis, with
the monthly statements for August 2012) and the corresponding figures from the
Financial Plan for the current Fiscal Year, to the extent prepared on a monthly
basis, all in reasonable detail, together with a Financial Officer Certification
with respect thereto;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days (or such shorter period in which Holdings or Borrower may at its
option have filed its Quarterly Reports on Form 10-Q) after the end of each of
the first three Fiscal Quarters of each Fiscal Year, the consolidated and
consolidating balance sheets of SuperHoldCo and its Subsidiaries as at the end
of such Fiscal Quarter and the related consolidated (and with respect to
statements of income, consolidating) statements of income, stockholders’ equity
and cash flows of SuperHoldCo and its Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case (beginning with the Fiscal
Quarter ending September 30, 2011) in comparative form the corresponding figures
for the corresponding periods of the previous Fiscal Year and the corresponding
figures from the Financial Plan for the current Fiscal Year, all in reasonable
detail, together with a Financial Officer Certification and a Narrative Report
with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
120 days (or such shorter period in which Holdings or Borrower may at its option
have filed its Annual Reports on Form 10-K) after the end of each Fiscal Year,
(i) the consolidated and consolidating balance sheets of SuperHoldCo and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated (and
with respect to statements of income, consolidating) statements of income,
stockholders’ equity and cash flows of SuperHoldCo and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year and the corresponding figures from the

 

113



--------------------------------------------------------------------------------

Financial Plan for the Fiscal Year covered by such financial statements, in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto (it being understood and agreed that
internally-generated annual financial statements shall also be provided within
60 days after the end of the applicable Fiscal Year); and (ii) with respect to
such consolidated financial statements a report thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by SuperHoldCo, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as scope
of audit or other material qualification or exception, other than a “going
concern qualification” with respect to the Cases or the CCAA Process, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of SuperHoldCo and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of Section 6.08 and (2) whether,
in connection with their audit examination, any condition or event that
constitutes a Default or an Event of Default under Section 6.08 has come to
their attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof;

(d) Compliance Certificate and Canadian Subsidiary Adjustments. Together with
each delivery of consolidated financial statements of SuperHoldCo and its
Subsidiaries pursuant to Sections 5.01(a), 5.01(b) and 5.01(c), (i) a duly
executed and completed Compliance Certificate and (ii) so long as the Canadian
Subsidiary is included in such consolidated financial statements, the related
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts of the Canadian Subsidiary from such consolidated financial
statements;

(e) 13-Week Forecasts. Borrower shall deliver to Administrative Agent, in a form
reasonably satisfactory to Administrative Agent substantially in the form of
Exhibit K hereto:

(i) On the Closing Date and the last Friday of each calendar month (or, to the
extent such last Friday is not a Business Day, the next Business Day
thereafter), a 13-week forecast (each a “13-Week Forecast”) of cash receipts,
disbursements, net cash flow, Eligible Accounts, Eligible Inventory, payable
float, loan balances, Revolver Excess Availability and Facility Excess
Availability for the immediately following consecutive 13

 

114



--------------------------------------------------------------------------------

weeks, set forth on a weekly basis. Each 13-Week Forecast will include the
anticipated uses of the Loans or Letters of Credit for such period.

(ii) Beginning two weeks following the Closing Date, Borrower shall deliver to
Administrative Agent a weekly 13-Week Forecast variance report on Friday of each
week for any prior weeks included in the latest 13-Week Forecast delivered
pursuant to clause (i) above (A) showing, for each week, actual results for the
following items: (1) net cash flow, (2) Revolver Excess Availability and
Facility Excess Availability and (3) loan balance, noting therein cumulative
variances from values set forth for such week in the relevant 13-Week Forecast
and (B) an explanation for all material variances, certified by a financial
officer of Borrower;

(f) Notice of Default. Promptly upon any Senior Officer of SuperHoldCo, Holdings
or Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to SuperHoldCo,
Holdings or Borrower with respect thereto; (ii) that any Person has given any
notice to SuperHoldCo or any of its Restricted Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.01(b); or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any Senior Officer of SuperHoldCo,
Holdings or Borrower obtaining knowledge of (i) the institution of, or
non-frivolous written threat of, any Adverse Proceeding not previously disclosed
in writing by Borrower to Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either (i) or (ii) if adversely
determined, could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to SuperHoldCo, Holdings or Borrower to enable Lenders and their
counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action SuperHoldCo, any of its Consolidated Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the

 

115



--------------------------------------------------------------------------------

Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; (ii) promptly upon becoming aware of the receipt by SuperHoldCo or its
Consolidated Subsidiaries of any notice from the PBGC which could reasonably be
interpreted as an indication of the intention of the PBGC to commence a process
or take an action which could reasonably be expected to result in the
termination of any Pension Plan or otherwise trigger accelerated funding
obligations or termination liabilities for SuperHoldCo or any of its
Consolidated Subsidiaries with respect to any such plans, a written notice and
description of such notice from the PBGC; and (iii) with reasonable promptness
after receipt of a written request from Administrative Agent, copies of (A) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by SuperHoldCo, any of its Consolidated Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (B) all notices received by SuperHoldCo, any of its Consolidated
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (C) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than 30
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Loans (a “Financial Plan”), including (A) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of SuperHoldCo and its Consolidated Subsidiaries for each
such Fiscal Year, together with pro forma Compliance Certificates for each such
Fiscal Year and an explanation of the assumptions on which such forecasts are
based, (B) forecasted consolidated statements of income and cash flows of
SuperHoldCo and its Consolidated Subsidiaries for each month of the current
Fiscal Year and each Fiscal Quarter for the immediately succeeding Fiscal Year,
(C) forecasts demonstrating the projected compliance with the requirements of
Section 6.08 for the current and immediately succeeding Fiscal Year and
(D) forecasts demonstrating the liquidity of SuperHoldCo and its Consolidated
Subsidiaries for the current and immediately succeeding Fiscal Year without
giving effect to any additional debt or equity offerings not reflected in the
Projections, together, in each case, with an explanation of the assumptions on
which such forecasts are based all in form and substance reasonably satisfactory
to Administrative Agent;

(j) Insurance Report. Once per year, as soon as practicable and in any event by
the last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by SuperHoldCo and its Restricted Subsidiaries and all
material insurance coverage planned to be maintained by

 

116



--------------------------------------------------------------------------------

SuperHoldCo and its Restricted Subsidiaries in the immediately succeeding Fiscal
Year;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the Board of Directors of SuperHoldCo, Holdings or
Borrower;

(l) Notice Regarding Material Contracts. Together with the delivery of the
financial statements pursuant to Section 5.01(b) and 5.01(c) notice of (i) any
Material Contract by SuperHoldCo or any of its Restricted Subsidiaries that is
terminated or amended in a manner that could reasonably be expected to have a
Material Adverse Effect or (ii) any new Material Contract that is entered into,
a written statement describing such event, with copies of such material
amendments or new contracts, delivered to Administrative Agent (to the extent
such delivery is permitted by the terms of any such Material Contract, provided,
no such prohibition on delivery shall be effective if it were bargained for by
SuperHoldCo or its applicable Restricted Subsidiary with the intent of avoiding
compliance with this Section 5.01(l)), and an explanation of any actions being
taken with respect thereto;

(m) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of SuperHoldCo or its Consolidated Subsidiaries which, in any such
case, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;

(n) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under paragraph (b) and thirty (30) days after
the end of each calendar year, an Officer’s Certificate (i) setting forth any
changes to the information required pursuant to the Perfection Certificate and
any Perfection Certificate Supplements delivered after the Closing Date or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 5.01(n);

(o) Other Information. (i) Promptly upon their becoming available, copies or
notification of the electronic posting through any electronic system, including
EDGAR or any other Internet or extranet-based site, of (A) all financial
statements, reports, notices and proxy statements sent or made available
generally by Holdings to its security holders acting in such capacity or by any
Subsidiary of Holdings to its security holders other than Holdings or another
Subsidiary of Holdings, (B) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any

 

117



--------------------------------------------------------------------------------

governmental or private regulatory authority, (C) all press releases and other
statements made available generally by Holdings or any of its Subsidiaries to
the public concerning material developments in the business of Holdings or any
of its Subsidiaries, and (ii) such other information and data with respect to
Holdings or any of its Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender; and

(p) Delivery of Information. Documents required to be delivered pursuant to
Section 5.01 may be delivered electronically, and if so delivered, shall be
deemed to have been delivered on the date (i) on which Borrower posts such
documents or provides a link thereto on Borrower’s website on the Internet at
the website address listed on Appendix B; or (ii) on which such documents are
posted on Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website or other information platform (the “Platform”), if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent); provided, however, that:
(x) Borrower shall deliver paper copies of such documents to Administrative
Agent or any Lender that requests Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by Administrative
Agent or such Lender and (y) Borrower shall notify (which may be by facsimile or
electronic mail) Administrative Agent and each Lender of the posting of any such
documents and provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Section 5.02 . Existence. Except as otherwise permitted under Section 6.09, each
Credit Party will, and will cause each of its Restricted Subsidiaries to, at all
times preserve and keep in full force and effect (a) its existence and (b) all
rights and franchises, licenses and permits material to its business, except in
the case of clause (b) to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 5.03. Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, pay its post-petition Indebtedness
and other obligations, including all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith

 

118



--------------------------------------------------------------------------------

by appropriate proceedings promptly instituted and diligently conducted, so long
as (a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than SuperHoldCo or any of
its Subsidiaries).

Section 5.04. Maintenance of Properties. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of SuperHoldCo and its
Restricted Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof, all subject to and in
accordance with its usual custom and practice and provided that nothing herein
shall be deemed to restrict any Credit Party or any of its Restricted
Subsidiaries from carrying out alterations and improvements to, or changing the
use of, any assets in the ordinary course.

Section 5.05. Insurance. SuperHoldCo will maintain or cause to be maintained,
with financially sound and reputable insurers such public liability insurance,
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of SuperHoldCo and its Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar businesses
(and, with respect to the Collateral, otherwise maintain all insurance coverage
required under each applicable Collateral Document), in each case in such
amounts (giving effect to self insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each such policy of insurance shall (a) name Administrative Agent, on
behalf of Lenders as an additional insured thereunder as its interests may
appear and (b) in the case of each property insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
Administrative Agent, that names Administrative Agent, on behalf of Lenders as
the loss payee thereunder and provides for at least thirty days’ prior written
notice to Administrative Agent of any modification or cancellation of such
policy (or 10 days in the event of cancellation for nonpayment of applicable
premiums) and waiver of subrogation in favor of Administrative Agent, on behalf
of the Lenders, of any claim of the applicable insurance company with respect to
payments made under such policy.

Section 5.06. Maintaining Records; Access to Properties and Inspections. Each
Credit Party will keep proper books of record and account in which full, true

 

119



--------------------------------------------------------------------------------

and correct entries in conformity (in all material respects) with GAAP and all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities are made of all dealings and
transactions in relation to its business and activities. Each Credit Party will
keep proper records of intercompany accounts with full, true and correct entries
reflecting all payments received and paid (including, without limitation, funds
received by Borrower from swept deposit accounts of the other Credit Parties).
Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested. The Credit Parties shall have no
obligation to disclose materials that are protected by attorney-client privilege
and materials the disclosure of which would violate confidentiality obligations
of such Credit Party.

Section 5.07. [Reserved].

Section 5.08. Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Consolidated Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.09. Environmental.

(a) Environmental Disclosure.

(i) Promptly upon the occurrence of SuperHoldCo’s or any of its Consolidated
Subsidiaries’ obtaining knowledge thereof, SuperHoldCo shall deliver to
Administrative Agent and Lenders written notice describing in reasonable detail
(A) any Release that could reasonably be expected to require a Remedial Action
or give rise to Environmental Claims resulting in SuperHoldCo or its
Consolidated Subsidiaries incurring liability or expenses in excess of
$3,000,000, (B) any Remedial Action taken by SuperHoldCo, its Consolidated
Subsidiaries or any other Person in response to any Hazardous Materials
Activities the existence of which has a reasonable possibility of resulting in
one or more Environmental Claims resulting in liability of SuperHoldCo or its
Consolidated Subsidiaries in excess of $3,000,000, (C) any Environmental Claims
(including any requests for information by a Governmental

 

120



--------------------------------------------------------------------------------

Authority) that could reasonably be expected to result in liability of
SuperHoldCo or its Consolidated Subsidiaries in excess of $3,000,000, and
(D) SuperHoldCo’s or its Consolidated Subsidiaries’ discovery of any occurrence
or condition at any Facility, or on any real property adjoining or in the
vicinity of any Facility, that could cause such Facility or any part thereof to
be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

(ii) SuperHoldCo shall submit to Administrative Agent semi-annually at the time
of the delivery of the quarterly financial statements delivered pursuant to
Section 5.01 for each Fiscal Quarter ending in June of each Fiscal Year and at
the time of the delivery of the annual financial statements delivered pursuant
to Section 5.01 for each Fiscal Year, a written report on the status of (A) any
non-compliance with Environmental Law, (B) any pending or threatened
Environmental Claim, and (C) any Remedial Action that, in each case, could
reasonably be expected to give rise to liability of or expenditures by or on
behalf of SuperHoldCo or its Consolidated Subsidiaries of $3,000,000 or more.
Such report shall specify in reasonable detail (1) the status of each matter
described in the preceding sentence, including any significant developments
since the date of the prior report, (2) any material technical reports or
material correspondence prepared or received relating to each such matter,
(3) the current plan for resolution or completion of each such matter, (4) the
anticipated cost to achieve such resolution or completion of each such matter,
as applicable. At the request of Administrative Agent, SuperHoldCo shall provide
Administrative Agent with copies of all material documents related to such
matters that are in its or its Consolidated Subsidiaries’ possession or control.
At Administrative Agent’s reasonable written request, SuperHoldCo shall, at its
own expense, retain an independent environmental engineer reasonably acceptable
to Administrative Agent to evaluate the adequacy of SuperHoldCo’s and its
Consolidated Subsidiaries’ actions to correct, cure or contest any such matter.
Such environmental engineer shall prepare and deliver to both SuperHoldCo and
Administrative Agent, a report setting forth the results of such evaluation,
recommendations for further response actions, and an estimate of the costs
thereof;

(iii) SuperHoldCo shall deliver to Administrative Agent and Lenders, prompt
written notice describing in reasonable detail (A) any proposed acquisition of
stock, assets, or property by SuperHoldCo or any of its Consolidated
Subsidiaries or Affiliates that could reasonably be expected to expose
SuperHoldCo or any of its Consolidated Subsidiaries to, or result in,
Environmental Claims that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and (B) any proposed action to be
taken by SuperHoldCo or any of its

 

121



--------------------------------------------------------------------------------

Consolidated Subsidiaries or Affiliates to modify current operations in a manner
that could reasonably be expected to subject SuperHoldCo or any of its
Consolidated Subsidiaries to any additional material obligations or requirements
under Environmental Laws; and

(iv) SuperHoldCo shall deliver to Administrative Agent and Lenders with
reasonable promptness, such other documents and information as from time to time
may be reasonably requested by Administrative Agent in relation to any matters
addressed by this Section 5.09(a).

(b) Hazardous Materials Activities, Etc. SuperHoldCo shall take, and shall cause
each of its Consolidated Subsidiaries promptly to take, any reasonable actions
necessary to (i) cure any violation of applicable Environmental Laws by
SuperHoldCo or its Consolidated Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (ii) make
an appropriate response to any Environmental Claim against SuperHoldCo or any of
its Consolidated Subsidiaries and discharge any obligations it may have to any
Person thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) remedy the
effect of any Release or other circumstance that could, in the reasonable
judgment of SuperHoldCo, give rise to an Environmental Claim.

(c) Right of Access and Inspection.

(i) With respect to any matter disclosed pursuant to Sections 4.14 or 5.09 of
this Agreement or that Administrative Agent reasonably believes that there has
been a material violation of or material liability with respect to any matter
relating to Hazardous Materials Activities, Environmental Claims or
Environmental Laws, Administrative Agent and its representatives shall have the
right, but not the obligation, at any reasonable time and after reasonable
notice, to enter into and observe the condition and operations of the
Facilities.

(ii) The exercise of Administrative Agent’s rights under this subsection
(c) shall not constitute a waiver of any default by SuperHoldCo or any
Consolidated Subsidiary and shall not impose any liability on Administrative
Agent or any of the Lenders. In no event will any site visit or observation by
Administrative Agent be deemed a representation that Hazardous Materials are or
are not present in, on or under any of the Facilities, or that there has been or
will be compliance with any Environmental Law and Administrative Agent shall not
be deemed to have made any representation or warranty to any Person regarding
the truth, accuracy or completeness of any report or findings with regard
thereto. Without express written authorization, neither SuperHoldCo nor any
other

 

122



--------------------------------------------------------------------------------

Person shall be entitled to rely on any site visit, observation or investigation
by Administrative Agent. Administrative Agent and the Lenders owe no duty of
care to protect SuperHoldCo or any other Person against, or to inform
SuperHoldCo or any other party of, any Hazardous Materials or any other adverse
condition affecting any of the Facilities. Administrative Agent may in its
discretion disclose to SuperHoldCo, or to any other Person if so required by
law, any report or findings made as a result of, or in connection with, any site
visit, observation or investigation by Administrative Agent. If Administrative
Agent is required to disclose any such report or finding to any third party
pursuant to law, then Administrative Agent shall provide SuperHoldCo timely
written notice of such disclosure and afford SuperHoldCo the opportunity to
object or defend against such disclosure at its own and sole cost; provided,
that the failure of Administrative Agent to give any such notice or afford
SuperHoldCo the opportunity to object or defend against such disclosure shall
not result in any liability to Administrative Agent. SuperHoldCo acknowledges
that it or its Consolidated Subsidiaries may be obligated to notify relevant
Governmental Authorities regarding the results of any site visit, observation or
investigation by Administrative Agent and that such reporting requirements are
site and fact-specific, and are to be evaluated by SuperHoldCo without advice or
assistance from Administrative Agent.

(d) Privileged Documents. If counsel to SuperHoldCo or its Consolidated
Subsidiaries reasonably determines that provision to Administrative Agent of a
document otherwise required to be provided pursuant to this Section 5.09 would
jeopardize an applicable attorney-client or work product privilege pertaining to
such document, then SuperHoldCo or its Consolidated Subsidiary shall not be
obligated to deliver such document to Administrative Agent but shall provide
Administrative Agent with a notice identifying the author and recipient of such
document and generally describing the contents of the document. Upon request of
Administrative Agent, SuperHoldCo and its Consolidated Subsidiaries shall take
all reasonable steps necessary to provide Administrative Agent with the factual
information contained in any such privileged document.

Section 5.10. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Borrower after the Closing Date, Borrower shall (a) promptly cause
such Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent a Counterpart Agreement, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in
Section 3.01(i). With respect to each such Subsidiary, Borrower shall promptly
send to Administrative Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Subsidiary of Borrower, and
(ii) all of the data required to be set forth in Schedules 4.01 and 4.02 with
respect

 

123



--------------------------------------------------------------------------------

to all Subsidiaries of Borrower; provided, such written notice shall be deemed
to supplement Schedule 4.01 and 4.02 for all purposes hereof.

Section 5.11. Security Interests; Further Assurances. Promptly, upon the
reasonable request of any Agent or any Lender, at Borrower’s expense, Borrower
shall (i) execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Collateral Documents or otherwise deemed by Administrative Agent reasonably
necessary or desirable for the continued validity, perfection and priority of
the Liens on the Collateral covered thereby superior to and prior to the rights
of all third Persons other than the holders of Permitted Liens and subject to no
other Liens except as permitted by the applicable Collateral Document;
(ii) deliver or cause to be delivered to Administrative Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to Administrative Agent as Administrative
Agent shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Collateral Documents; and (iii) upon the exercise by
any Agent or the Lenders of any power, right, privilege or remedy pursuant to
any Credit Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority, execute and
deliver all applications, certifications, instruments and other documents and
papers that any Agent or the Lenders may be so required to obtain.

Section 5.12. Miscellaneous Business Covenants. Unless otherwise consented to by
Administrative Agent or the Requisite Lenders:

(a) Non-Consolidation. SuperHoldCo will and will cause each of its Consolidated
Subsidiaries to: (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity; (ii) not
commingle its funds or assets with those of any other entity which is an
Affiliate of such entity (other than such funds of Borrower and the Borrowing
Base Guarantors which may be commingled with each other in the ordinary course
of their cash management system); and (iii) provide that its board of directors
or other analogous governing body will hold all appropriate meetings to
authorize and approve such entity’s actions, which meetings will be separate
from those of other entities.

(b) Cash Management Systems. SuperHoldCo and its Restricted Subsidiaries shall
establish and maintain cash management systems reasonably acceptable to
Administrative Agent (it being agreed that the current cash management system as
of the date hereof, including the ACH Letter Agreement, is acceptable).

 

124



--------------------------------------------------------------------------------

Section 5.13. Information Regarding Collateral.

(a) Furnish to the Monitoring Agents 15 days prior written notice (in the form
of an officer’s certificate), clearly describing any of the following changes
(i) in any Credit Party’s corporate name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties, (ii) in
the location of any Credit Party’s chief executive office, its principal place
of business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral having a
value in excess of $250,000 owned by it is located (including the establishment
of any such new office or facility), (iii) in any Credit Party’s identity or
corporate structure, (iv) in any Credit Party’s Federal Taxpayer Identification
Number or (v) in any Credit Party’s jurisdiction of organization. Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for Administrative Agent to continue at all times following such change
to have a valid, legal and perfected security interest under the UCC in all the
Collateral. Borrower agrees to provide to any Monitoring Agent such other
information in connection with such changes as such Monitoring Agent may
reasonably request. Borrower also agrees promptly to notify the Monitoring
Agents if any material portion of the Collateral is damaged or destroyed or
taken by condemnation or other eminent domain proceeding.

(b) Each year, at the time of delivery of the Officer’s Certificate pursuant to
Section 5.01(n), deliver to the Monitoring Agents a copy of such Officer’s
Certificate and any attachments thereto.

Section 5.14. Borrowing Base-Related Reports. Borrower shall deliver or cause to
be delivered (at the expense of Borrower) to the Monitoring Agents the
following:

(a) (i) on a semi-monthly basis and (ii) immediately, if at any time Borrower
becomes aware that the Borrowing Base, assuming it was calculated at such times
is less than 85% of the Borrowing Base as calculated in the most recently
delivered Borrowing Base Certificate (or in the event that a Cash Dominion
Trigger Event shall have occurred and be continuing, no less frequently than
three (3) Business Days after the end of each week), a Borrowing Base
Certificate from Borrower accompanied by such supporting detail and
documentation as shall be reasonably satisfactory to Administrative Agent in its
Permitted Discretion;

(b) upon request by Administrative Agent, and in no event less frequently than
20 days after the end of each month, (i) a monthly trial balance showing
Accounts outstanding aged from statement date as follows: 1 to 30 days, 31 to 60
days, 61 to 90 days and 91 days or more, accompanied by a comparison

 

125



--------------------------------------------------------------------------------

to the prior month’s trial balance and such supporting detail and documentation
as shall be reasonably satisfactory to Administrative Agent in its Permitted
Discretion and (ii) a summary of Inventory by location and type accompanied by
such supporting detail and documentation as shall be requested by Administrative
Agent in its Permitted Discretion (in each case, together with a copy of all or
any part of such delivery requested by any Lender in writing after the Closing
Date);

(c) on the date any Borrowing Base Certificate is delivered pursuant to
Section 5.14(a), a Collateral Amount Certificate for the prior month,
accompanied by such supporting detail and documentation as shall be reasonably
satisfactory to Administrative Agent in its Permitted Discretion;

(d) at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(a) and 5.01(b), a reconciliation of the Accounts trial
balance and quarter-end Inventory reports of Borrower and Borrowing Base
Guarantors to the general ledger of such Credit Party, in each case, accompanied
by such supporting detail and documentation as shall be requested by
Administrative Agent in its Permitted Discretion;

(e) upon the request of any Monitoring Agent, a general description of fixed
assets owned by the Credit Parties which have been disposed of since the date of
the most recent Inventory Appraisal conducted pursuant to Section 5.14(g) and
the aggregate book value thereof;

(f) together with the delivery of the Compliance Certificate delivered with the
financial statements for each Fiscal Quarter pursuant to Section 5.01(b), a list
of any applications for the registration of any patent, trademark or copyright
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency which any Credit Party has filed in the
prior fiscal quarter;

(g) field examinations and Inventory Appraisals to be conducted, in each case,
at Borrower’s expense, two times per annum, or, following the occurrence and
during the continuation of an Event of Default, more frequently at any
Co-Collateral Agent’s reasonable request, by an auditor or outside appraisal
firm (or in the case of field examinations, by any Co-Collateral Agent), and in
form, scope and substance, reasonably satisfactory to the Co-Collateral Agents
and Administrative Agent; and

(h) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Credit Parties or the Collateral
Amount as any Monitoring Agent shall from time to time request in its Permitted
Discretion.

 

126



--------------------------------------------------------------------------------

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.14 shall constitute a representation and warranty by
Borrower that the statements and information contained therein are true and
correct in all material respects on and as of such date.

Section 5.15. Credit Rating. Borrower shall use commercially reasonable efforts
to obtain a credit rating for the Revolving Facility and the Term Facility from
each of S&P and Moody’s by the entry date of the Final Order or as soon as
possible thereafter.

Section 5.16. Final Order. Not later than the earlier of (i) the expiration of
the Interim Order and (ii) 45 days after the entry of the Interim Order, the
Final Order shall have been entered by the Bankruptcy Court and shall be in full
force and effect and shall not have been (A) vacated, stayed or reversed or
(B) modified or amended except as otherwise agreed to in writing by the
Administrative Agent in its sole discretion and as reasonably acceptable to the
Lead Arrangers.

Section 5.17. Advisory Firm. Borrower shall provide Administrative Agent with
reasonable access to Lazard Ltd. or any replacement or successor financial
advisory firm retained by Borrower or any of the other Credit Parties.

Section 5.18. Carve Out Account. Upon the occurrence of a Cash Dominion Trigger
Event, Borrower shall transfer from its concentration account to a segregated
account not subject to the control of Administrative Agent (the “Carve Out
Account”) an amount equal to the Carve Out Cap; provided that, immediately upon
receipt by Borrower of a Dominion Cancellation Notice from Administrative Agent,
Borrower shall transfer all funds on deposit in such segregated account to its
concentration account. Proceeds on deposit in the Carve Out Account shall be
available only to satisfy obligations benefitting from the Carve Out. It is
understood and agreed that Administrative Agent, the Co-Collateral Agents and
the Lenders (x) shall not sweep or foreclose on cash of Borrower necessary to
fund the Carve Out Account and (y) shall have a security interest in any
residual interest in the Carve Out Account, if any, after the payment in full of
all the fees and expenses and other obligations benefiting from the Carve Out.

Section 5.19. Post-Closing Collateral Documents.

(a) Prior to the entry of the Final Order, the Credit Parties shall have
executed and delivered to Administrative Agent the Pledge and Security
Agreement.

(b) Prior to the entry of the Final Order (or such later date as agreed by
Administrative Agent in its reasonable discretion), the Credit Parties shall
have executed and delivered to Administrative Agent each Collateral Document
(other

 

127



--------------------------------------------------------------------------------

than the Pledge and Security Agreement or any mortgages) reasonably requested by
Administrative Agent in form and substance reasonably satisfactory to
Administrative Agent.

(c) Within forty-five days after the Closing Date (or such later date as agreed
by Administrative Agent in its reasonable discretion), each applicable Credit
Party shall enter into and deliver to Administrative Agent a Deposit Account
Control Agreement with respect to each Blocked Account, duly executed by each
party thereto.

ARTICLE 6

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Credit Agreement Obligations and
cancellation or expiration of all Letters of Credit, such Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Article 6.

Section 6.01. Indebtedness. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

(a) the Obligations;

(b) (i) Indebtedness of any Guarantor Subsidiary to Borrower or to any other
Guarantor Subsidiary, or of Borrower to any Guarantor Subsidiary;
(ii) Indebtedness of any Restricted Subsidiary of Borrower that is not a
Guarantor to SuperHoldCo, Holdings or Borrower or any Restricted Subsidiary of
SuperHoldCo in aggregate principal amount that, together with Indebtedness under
the proviso of Section 6.01(f) and other Investments permitted by
Section 6.07(b)(iii), does not exceed $10,000,000 at any time; and
(iii) Indebtedness of SuperHoldCo, Holdings or Borrower or any Guarantor
Subsidiary to any Restricted Subsidiary of SuperHoldCo that is not a Guarantor;
provided, (A) to the extent requested by Administrative Agent, all such
Indebtedness shall be evidenced by an Intercompany Note and all such notes shall
be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement (except to the extent that the Indebtedness is owed to a Foreign
Restricted Subsidiary), (B) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of Section 7.07 of this Agreement (or, if applicable, the
applicable promissory notes or an intercompany subordination agreement that in
any such case, is reasonably satisfactory to Administrative Agent), and (C) any
payment by any such Guarantor Subsidiary

 

128



--------------------------------------------------------------------------------

under any guaranty of the Obligations shall result in a pro tanto reduction of
the amount of any Indebtedness owed by such Guarantor Subsidiary to Borrower or
to any of its Restricted Subsidiaries for whose benefit such payment is made;

(c) (i) Indebtedness incurred by Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with any acquisition or disposition entered into or consummated prior to the
Closing Date or permitted dispositions of any business, assets or Subsidiary of
SuperHoldCo or any of its Restricted Subsidiaries; and (ii) Indebtedness of
Borrower and/or its Restricted Subsidiaries which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory or appeal bonds or
similar obligations incurred in the ordinary course of business;

(d) Indebtedness of Borrower and/or its Restricted Subsidiaries in respect of
netting services, overdraft protections and otherwise in connection with deposit
accounts;

(e) guaranties of Borrower and/or its Restricted Subsidiaries in the ordinary
course of business of (i) the obligations owed to suppliers, customers,
franchisees and licensees of SuperHoldCo and its Restricted Subsidiaries and
(ii) the obligations with respect to workers’ compensation liabilities of its
Restricted Subsidiaries;

(f) guaranties by Borrower of Indebtedness of a Restricted Subsidiary or
guaranties by a Restricted Subsidiary of Borrower of Indebtedness of Borrower or
a Restricted Subsidiary, in each case, with respect to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided, that the
aggregate amount of Indebtedness of Restricted Subsidiaries of Borrower that are
not Guarantors which has been guaranteed by Borrower or any Guarantor
Subsidiary, together with Indebtedness under clause (b)(ii) and Investments
permitted by Section 6.07(b)(iii), shall not exceed $10,000,000 at any time;

(g) Indebtedness existing on the Closing Date and set forth on Schedule 6.01;

(h) Indebtedness with respect to Capital Leases and purchase money Indebtedness
in an aggregate amount not to exceed at any time $10,000,000; provided, any such
Indebtedness (i) shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness, and (ii) shall constitute not less than 95%
of the aggregate consideration paid with respect to such asset;

(i) Indebtedness under any Hedge Agreements entered into in the ordinary course
of business and not for speculative purposes; provided that any

 

129



--------------------------------------------------------------------------------

Hedge Agreement that could result in any uncovered short positions with respect
to commodities shall not be permitted pursuant to this clause (i);

(j) obligations on account of non-current accounts payable which the applicable
Credit Party is contesting in good faith and by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
established and are being maintained in accordance with GAAP;

(k) the incurrence by any Foreign Restricted Subsidiary of SuperHoldCo of
Indebtedness owing to Persons other than SuperHoldCo and any of its Restricted
Subsidiaries in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, not to exceed the sum of $5,000,000;

(l) any extensions, renewals, refinancings or replacements of such Indebtedness
described in subsection (g) or (h) of this Section 6.01 (subject to any
limitations set forth in such subsections) or described in this subsection
(l) (subject to any limitations set forth above in the subsections under which
the original Indebtedness previously so extended, renewed, refinanced or
replaced pursuant to this subsection (l) was permitted), including renewals and
extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement, provided
that such refinancings and extensions of any such Indebtedness shall be
permitted only so long as the covenants, events of default, subordination and
terms and conditions thereof are not less favorable to the obligor thereon or to
the Lenders than the Indebtedness being refinanced or extended, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced or extended; provided further, such Indebtedness permitted
under this subsection shall not (x) include Indebtedness of an obligor that was
not an obligor with respect to the Indebtedness being extended, renewed or
refinanced or (y) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced, original issue discount with respect to such new
Indebtedness, accrued cash interest payable thereon, capitalized interest
permitted or required to be paid thereunder, premium (if any) thereon, other
reasonable amounts necessary to accomplish such extension, renewal or
refinancing, and reasonable fees and expenses incurred in connection therewith;

(m) other Indebtedness of Borrower and its Restricted Subsidiaries (other than
Foreign Restricted Subsidiaries), in an aggregate amount not to exceed at any
time $10,000,000; and

(n) guaranties by SuperHoldCo of Indebtedness of Borrower and its Restricted
Subsidiaries in an aggregate amount, together with the guaranties permitted by
clause (f), Indebtedness under clause (b)(ii) and Investments permitted by
Section 6.07(b)(iii), not to exceed $10,000,000 at any time.

 

130



--------------------------------------------------------------------------------

Section 6.02. Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of SuperHoldCo or any of its Restricted Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the UCC of any State or province or under any similar
recording or notice statute, except:

(a) Liens in favor of Administrative Agent for the benefit of Secured Parties
granted pursuant to any Credit Document and the Orders;

(b) Liens for Taxes that are not yet required to be paid pursuant to
Section 5.03;

(c) statutory Liens of landlords, carriers, warehousemen, suppliers, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 401 (a)(29) or 412(n) of the Internal
Revenue Code or by ERISA), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) Any state of facts an accurate survey would disclose, public and private
roads, timber cutting and hauling contracts, timber sales contracts,
prescriptive easements or adverse possession claims, minor encumbrances,
easements or reservations of, or rights of others for, pursuant to any leases,
licenses, rights-of-ways or other similar agreements or arrangements,
development, air or water rights, sewers, electric lines, telegraph and
telephone lines and other utility lines, pipelines, service lines, railroad
lines, improvements and structures located on, over or under any real property,
drains, drainage ditches, culverts, electric power or gas generating or
co-generation, storage and

 

131



--------------------------------------------------------------------------------

transmission facilities and other similar purposes or minor defects or
irregularities in title, in each case which, individually or in the aggregate,
do not and will not materially adversely affect the value of the subject
property or interfere in any material respect with the ordinary conduct of the
business of Borrower or any of its Restricted Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real or
personal property which is not a Capital Lease and any leases or subleases
granted by Borrower or any of its Restricted Subsidiaries in the ordinary course
of their respective businesses that are not otherwise prohibited by this
Agreement and not interfering in any material respect with the business of
Borrower or such Restricted Subsidiary;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(h) Liens in favor of customs and revenue authorities or freight handlers or
forwarders to secure payment of customs duties in connection with the
importation of goods;

(i) any zoning or similar law or right reserved to or vested in any Governmental
Authority;

(j) licenses and sublicenses of patents, trademarks and other intellectual
property rights granted by SuperHoldCo or any of its Restricted Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of Borrower or such Restricted Subsidiary;

(k) Liens existing on the Closing Date and described in Schedule 6.02;

(l) Liens securing Indebtedness permitted pursuant to Section 6.01(j); provided,
any such Lien shall encumber only the asset acquired, constructed or improved
with the proceeds of such Indebtedness;

(m) any attachment or judgment Lien not constituting an Event of Default under
Section 8.01(n) so long as the enforcement of any such Lien on any Collateral is
stayed;

(n) customary security deposits under operating leases in the ordinary course of
business;

(o) customary rights of set off, bankers’ lien, refund or charge back under
deposit agreements, the UCC or common law of banks or other financial
institutions where Borrower or any of its Restricted Subsidiaries maintains

 

132



--------------------------------------------------------------------------------

deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

(p) Liens to secure Indebtedness permitted by Section 6.01(k); provided that
such Liens shall be limited solely to the assets of the Foreign Restricted
Subsidiary obligated with respect to such Indebtedness;

(q) Liens in favor of SuperHoldCo or any Restricted Subsidiary; provided that
any such Liens shall be expressly subordinate to the Liens securing the
Obligations hereunder;

(r) Customary rights of first refusal, “tag-along” and “drag-along” rights, and
put and call arrangements under Joint Venture agreements; and

(s) other Liens on assets other than the First Lien Collateral securing
Indebtedness in an aggregate amount not to exceed $10,000,000 at any time
outstanding.

Section 6.03. Equitable Lien. If any Credit Party or any of its Restricted
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Permitted Liens, it
shall make or cause to be made effective provisions whereby the Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
secured thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien not
otherwise permitted hereby.

Section 6.04. No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions set forth in the Specified Prepetition Indebtedness Documents
and in the documents governing other existing Indebtedness as set forth on
Schedule 6.04 and (c) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be), no Credit Party nor any of its Restricted
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

Section 6.05. Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries through any manner or means or through
any other Person to, directly or indirectly, declare, order, pay, make or set

 

133



--------------------------------------------------------------------------------

apart, or agree to declare, order, pay, make or set apart, any sum for any
Restricted Junior Payment except that:

(a) in accordance with and subject to the restrictions set forth in
Section 2.28, so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Borrower may make any payments
authorized by the Orders;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Borrower may make Restricted Junior
Payments to Holdings and Holdings may make Restricted Junior Payments to
SuperHoldCo in an aggregate amount not to exceed $2,500,000 in any Fiscal Year,
to the extent necessary to permit Holdings and SuperHoldCo to pay general
administrative costs and expenses, and out-of-pocket legal, accounting, filing
and other general corporate overhead costs (including any costs, fees and
expenses related to the Cases), so long as Holdings or SuperHoldCo, as the case
may be, applies the amount of any such Restricted Junior Payment for such
purpose;

(c) Restricted Subsidiaries of Borrower may make Restricted Junior Payments
(i) to Borrower or to any parent entity of such Restricted Subsidiary which is a
Restricted Subsidiary and (ii) on a pro rata basis to the other equity holders
of such Restricted Subsidiary;

(d) for so long as Borrower, Holdings or SuperHoldCo is a member of a group
filing a consolidated or combined tax return with any direct or indirect parent
of Borrower, Holdings or SuperHoldCo, Borrower, Holdings and SuperHoldCo may
make payments to such direct or indirect parent in respect of an allocable
portion of the tax liabilities of such group that is attributable to
SuperHoldCo, Holdings or Borrower, as the case may be, and its Consolidated
Subsidiaries (“Tax Payments”) and to pay franchise or similar taxes and fees of
such direct or indirect parent required to maintain such direct or indirect
parent’s corporate existence; provided that such Tax Payments shall not exceed
the lesser of (i) the amount of the relevant tax (including any penalties and
interest) that SuperHoldCo, Holdings or Borrower, as the case may be, would owe
if it were filing a separate tax return (or a separate consolidated or combined
return with its Consolidated Subsidiaries that are members of the consolidated
or combined group), taking into account any carryovers and carrybacks of tax
attributes (such as net operating losses) of SuperHoldCo, Holdings or Borrower,
as the case may be, and such Consolidated Subsidiaries from other taxable years
and (ii) the net amount of the relevant tax that the direct or indirect parent
actually owes to the appropriate taxing authority; provided further that any Tax
Payments received from SuperHoldCo, Holdings or Borrower shall be paid over to
the appropriate taxing authority within 60 days of the direct or indirect
parent’s receipt of such Tax Payments or refunded to SuperHoldCo, Holdings or
Borrower, as the case may be; and

 

134



--------------------------------------------------------------------------------

(e) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the redemption, repurchase or other
acquisition for value of any Capital Stock of any Restricted Subsidiary that is
held by a Person that is not an Affiliate of Borrower to the extent required to
satisfy applicable laws, rules or regulations; provided that the consideration
for such redemption, repurchase or other acquisition shall not exceed $2,000,000
during the term of this Agreement.

Notwithstanding anything herein to the contrary, no Credit Party shall make any
Restricted Junior Payment described in clause (iv) of such definition at any
time.

Section 6.06. Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Capital Stock owned by
Borrower or any other Restricted Subsidiary of Borrower, (b) repay or prepay any
Indebtedness owed by such Restricted Subsidiary to Borrower or any other
Restricted Subsidiary of Borrower, (c) make loans or advances to Borrower or any
other Restricted Subsidiary of Borrower, or (d) transfer any of its property or
assets to Borrower or any other Restricted Subsidiary of Borrower, other than
restrictions (i) existing under this Agreement, (ii) [reserved], (iii) in
agreements evidencing Indebtedness permitted by Section 6.01(h) that impose
restrictions on the property so acquired, (iv) in agreements evidencing
Indebtedness permitted by Section 6.01(k) that impose restrictions on the
Foreign Restricted Subsidiary obligated on such Indebtedness, (v) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, asset or stock sale agreements, Joint Venture
agreements and similar agreements otherwise permitted hereunder, entered into in
the ordinary course of business, (vi) in agreements or instruments that prohibit
the payment of dividends or the making of other distributions with respect to
any Capital Stock of a Person other than on a pro rata basis, (vii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement, (viii) [reserved], (ix) in agreements in
existence on the Closing Date and set forth on Schedule 6.06, (x) arising under
applicable laws, rules, regulations or orders, and (xi) any encumbrance or
restriction imposed by any amendments, modifications, restatements, increases,
supplements, refundings, replacements, or refinancings of the contracts,
instruments or obligations referred to in clauses (ii) through (ix) above;
provided that the encumbrances or restrictions in such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are not materially more restrictive, in the good
faith judgment of the Board of Directors of Borrower, taken as a whole, than the

 

135



--------------------------------------------------------------------------------

encumbrances or restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

Section 6.07. Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including without limitation any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents and, in the case of any Restricted
Subsidiary of SuperHoldCo organized or operating in any country that is a member
of the Organization for Economic Co-operation and Development, Foreign Cash
Equivalents with respect to such country;

(b) (i) Investments owned as of the Closing Date in any Subsidiary;
(ii) Investments made after the Closing Date in any Wholly-Owned Guarantor
Subsidiary, and (iii) Investments made after the Closing Date in any Restricted
Subsidiary of Borrower that is not a Guarantor Subsidiary that, together with
Indebtedness under Section 6.01(b)(ii) and the proviso of 6.01(f) does not
exceed $10,000,000 at any time in the aggregate;

(c) Investments (i) received in satisfaction or partial satisfaction of
delinquent accounts and disputes with customers or suppliers of such Person in
the ordinary course of business; (ii) acquired as a result of foreclosure of a
Lien securing an Investment or the transfer of the assets subject to such Lien
in lieu of foreclosure and (iii) consisting of deposits, prepayments and other
credits to suppliers made in the ordinary course of business consistent with the
past practices of SuperHoldCo and its Restricted Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.01(b);

(e) loans and advances to employees of SuperHoldCo and its Restricted
Subsidiaries made in the ordinary course of business not to exceed $5,000,000 in
the aggregate at any one time outstanding and payroll, travel and similar
advances to employees to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business;

(f) Investments as of the Closing Date and described in Schedule 6.07 and
renewals or extensions of any such Investment to the extent not involving any
additional Investments other than as the result of the accrual or accretion of
interest or original issue discount or the issuance of pay-in-kind securities,
in each case pursuant to the terms of such Investments as in effect on the date
of this Agreement;

(g) extensions of credit to customers or advances, deposits and payments to or
with suppliers, lessors or utilities or for workers’ compensation, in

 

136



--------------------------------------------------------------------------------

each case, in the ordinary course of business that are recorded as accounts
receivable, prepaid expenses or deposits on the balance sheet of Borrower and
its Restricted Subsidiaries prepared in accordance with GAAP;

(h) Investments constituting non-Cash consideration received by Borrower or any
of its Restricted Subsidiaries in connection with permitted Asset Sales and
other sales and dispositions permitted under Section 6.09;

(i) Investments under Hedge Agreements to the extent permitted under
Section 6.01;

(j) Investments consisting of loans by Borrower to Holdings or by Holdings to
SuperHoldCo for purposes otherwise permitted under Section 6.05 to be
distributed to Holdings or SuperHoldCo, as applicable; and

(k) other Investments in an aggregate amount not to exceed at any time
$5,000,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.05.

Section 6.08. Financial Covenants. (a) Minimum Consolidated Adjusted EBITDA.
Borrower shall not have Consolidated Adjusted EBITDA for the most recently ended
twelve month period ending on the last day of each month (starting with the
month ending December 31, 2011) of less than $275,000,000.

(b) Maximum Consolidated Capital Expenditures. SuperHoldCo shall not, and shall
not permit its Restricted Subsidiaries to, make or incur Consolidated Capital
Expenditures, during any Fiscal Quarter period ending on the last day thereof
set forth below (or in the case of the first period, from the Closing Date
through December 31, 2011) to be greater than the amounts set forth opposite
such Fiscal Quarter (or period):

 

Fiscal Quarter Period Ending

   Consolidated
Capital
Expenditures  

From Closing Date through December 31, 2011

   $ 40,000,000   

March 31, 2012

   $ 25,000,000   

June 30, 2012

   $ 25,000,000   

September 30, 2012

   $ 25,000,000   

December 31, 2012

   $ 25,000,000   

March 31, 2013

   $ 25,000,000   

; provided, that if the aggregate amount of Consolidated Capital Expenditures
for any such period indicated above shall be less than the amount set forth in
the table

 

137



--------------------------------------------------------------------------------

above for such period, then such shortfall may be added to the amount of
Consolidated Capital Expenditures permitted in subsequent periods.

(c) Minimum Cash. Borrower shall not permit (i) during any period other than a
Dominion Period, Unrestricted Cash of the Credit Parties to be less than
$15,000,000 at any time and (ii) during any Dominion Period, the sum of
(A) Unrestricted Cash of the Credit Parties, (B) Cash and Cash Equivalents of
the Credit Parties subject to Administrative Agent’s full dominion in accordance
with Section 9.01(e) (excluding any amounts held in the Collateral Amount
Account and the Notes Payment Reserve Account) and (C) the amount, if any, by
which Revolver Excess Availability exceeds the Availability Block to be less
than $15,000,000 at any time.

Section 6.09. Fundamental Changes; Disposition of Assets; Acquisitions. No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory, supplies, intellectual property, materials and
equipment and Capital Expenditures in the ordinary course of business) the
business, or all or substantially all of the property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business or other business unit of any Person, except:

(a) any Restricted Subsidiary of Borrower may be merged with or into Borrower or
any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary; provided, in the case of
such a merger, Borrower or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person, and any Restricted Subsidiary of SuperHoldCo
(other than Holdings and Borrower) which is not a Guarantor Subsidiary may be
merged with or into any Wholly Owned Restricted Subsidiary which is not a
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions to any Wholly Owned Restricted Subsidiary which is not a Guarantor
Subsidiary;

(b) sales, leases, licenses or other dispositions of assets that do not
constitute Asset Sales and sales or other dispositions of equipment that is
obsolete, worn-out, condemned or no longer used or useful in the business of
SuperHoldCo,

 

138



--------------------------------------------------------------------------------

Holdings, Borrower or any of its Restricted Subsidiaries and other assets set
forth on Schedule 6.09;

(c) Asset Sales by Borrower or any of its Restricted Subsidiaries, the proceeds
of which (valued at the principal amount thereof in the case of non-Cash
proceeds consisting of notes or other debt Securities and valued at fair market
value in the case of other non-Cash proceeds) do not exceed $25,000,000 in the
aggregate for all such Asset Sales from and after the Closing Date; provided
that (i) after giving effect to such Asset Sale (and after giving effect to any
Credit Extension or any prepayment or cash collateralization of the Obligations
on the date of such Asset Sale), (A) the Total Utilization of Revolving
Commitments shall not exceed an amount equal to (x) the lesser of the Revolving
Commitments and the Borrowing Base then in effect, minus, (y) the Availability
Block; and (B) the Aggregate Credit Exposure shall not exceed the amount equal
to the lesser of (1) the Collateral Amount minus the Availability Block, and
(2) the aggregate amount authorized by the Interim Order or the Final Order, as
applicable, (ii) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof (determined in good faith
by the board of directors of Borrower (or similar governing body)), (iii) no
less than 80% thereof shall be paid in Cash, and (iv) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.14;

(d) Investments made in accordance with Section 6.07; and

(e) prior to receipt of notice from Administrative Agent given after the
occurrence of an Event of Default, the settlement or write-off of accounts
receivable or sale of overdue accounts receivable for collection in the ordinary
course of business consistent with past practice.

Section 6.10. Disposal Of Subsidiary Interests. Except for any sale of all of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.09, no Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Consolidated Subsidiaries, except to qualify directors if required by applicable
law and except for Permitted Collateral Liens; or (b) permit any of its
Restricted Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Consolidated
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law and except for Permitted Collateral Liens.

Section 6.11. Sales And Lease Backs. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease

 

139



--------------------------------------------------------------------------------

of any property (whether real, personal or mixed) having a fair market value in
excess of $5,000,000 in the aggregate for all such property subjected to any
lease described in this Section, whether now owned or hereafter acquired, which
such Credit Party (a) has sold or transferred or is to sell or to transfer to
any other Person (other than any other Credit Party), or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Credit Party to any Person (other than any other
Credit Party) in connection with such lease.

Section 6.12. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of SuperHoldCo or any of its Restricted
Subsidiaries, on terms that are less favorable to SuperHoldCo or that Restricted
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; provided, the foregoing
restriction shall not apply to (a) any transaction between Borrower and any
Guarantor Subsidiary; (b) reasonable and customary fees paid to members of the
board of directors (or similar governing body) of SuperHoldCo and its Restricted
Subsidiaries; (c) compensation arrangements for officers and other employees of
SuperHoldCo and its Restricted Subsidiaries entered into in the ordinary course
of business; (d) transactions existing on the Closing Date and described in
Schedule 6.12; (e) transactions between SuperHoldCo or Holdings and such
Affiliates that are expressly permitted by Sections 6.05 or 6.07; (f) the
Canadian Transition Services Agreement; and (g) payments by the Credit Parties
of the reasonable out-of-pocket costs and expenses of the Sponsor incurred in
connection with, and solely attributable to, the provision by the Sponsor’s
employees of general operations and management, risk management, human
resources, sales and marketing, information technology, advisory and other
services to SuperHoldCo, the Credit Parties and their Consolidated Subsidiaries
consistent with past practices (including, for the avoidance of doubt, with
respect to hourly rates and aggregate expenditures to such employees).

Section 6.13. Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Consolidated Subsidiaries to, engage
in any business other than a Permitted Business.

Section 6.14. Permitted Activities of Holding Companies. Neither SuperHoldCo nor
Holdings shall (a) incur, directly or indirectly, any Indebtedness or any other
obligation or liability whatsoever other than the Indebtedness and obligations
under the Specified Prepetition Indebtedness; (b) create or suffer to exist any
Lien upon any property or assets now owned or hereafter acquired by it other
than the Liens created under the Collateral Documents to which it is a party or
permitted pursuant to Section 6.02; (c) engage in any business or activity or

 

140



--------------------------------------------------------------------------------

own any assets other than (i) holding 100% of the Capital Stock of Borrower (in
the case of Holdings) and Holdings (in the case of SuperHoldCo), (ii) performing
its obligations and activities incidental thereto under the Credit Documents,
and to the extent not inconsistent therewith, the Specified Prepetition
Indebtedness; and (iii) making Restricted Junior Payments to the extent
permitted by this Agreement; (d) consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person
(other than a merger or consolidation of Holdings with SuperHoldCo so long the
survivor of such merger or consolidation (x) shall be in compliance with this
Section 6.14, and (y) if such survivor is SuperHoldCo, it shall expressly agree
to be bound by the terms and provisions of this Agreement, including the
restrictions set forth in this Section 6.14 as if it were Holdings, and
expressly agree in writing to assume all of the obligations of Holdings under
this Agreement and the other Credit Documents, including the pledge of 100% of
the Capital Stock of Borrower pursuant thereto); (e) sell or otherwise dispose
of any Capital Stock of any of its Consolidated Subsidiaries except as permitted
under Section 6.09; (f) create or acquire any Subsidiary or make or own any
Investment in any Person other than Borrower; or (g) fail to hold itself out to
the public as a legal entity separate and distinct from all other Persons.

Section 6.15. Amendments or Waivers of Certain Agreements. No Credit Party shall
nor shall it permit any of its Restricted Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its material rights under any Specified Prepetition Indebtedness Document or
the Canadian Transition Services Agreement after the Closing Date if the effect
of such amendment, restatement, supplement, modification or waiver would be
adverse to any Credit Party or Lender without in each case obtaining the prior
written consent of Requisite Lenders to such amendment, restatement, supplement
or other modification or waiver.

Section 6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Consolidated Subsidiaries to change its Fiscal Year end from December 31.

Section 6.17. Use of Proceeds. No Credit Party shall, nor shall it permit any of
its Subsidiaries to use the proceeds of the Credit Facilities other than in
accordance with the terms of Section 2.06.

Section 6.18. Other Superpriority Claims. Borrower shall not, and shall not
permit any other Credit Party or any other Restricted Subsidiary to, incur,
create, assume, suffer to exist or permit any other Superpriority Claim which is
pari passu with or senior to the claims of Administrative Agent and the Lenders
against the Credit Parties hereunder, except for the Carve Out.

 

141



--------------------------------------------------------------------------------

ARTICLE 7

GUARANTY

Section 7.01. Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (collectively, the “Guaranteed
Obligations”). Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, if the obligations of any Guarantor under this
Section 7.01 would, in any action or proceeding involving any state or
provincial corporate law, or any state, provincial, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, otherwise be held or determined to be subject to avoidance
as a fraudulent transfer or conveyance under Section 548 of Title 11 of the
United States Code or any comparable applicable provisions of a state,
provincial or foreign law on account of the amount of its liability under this
Section 7.01, then the amount of such liability shall, without further action by
such Guarantor, or any Credit Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding.

Section 7.02. Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Obligations. “Fair Share
Contribution Amount” means, with respect to a Contributing Guarantor as of any
date of determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations
hereunder or thereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of a state, provincial or foreign law;
provided, solely for purposes of calculating the “Fair Share Contribution
Amount” with respect to any Contributing Guarantor for purposes of this
Section 7.02, any assets

 

142



--------------------------------------------------------------------------------

or liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(i) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.02), minus (ii) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.02. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.02 shall not be construed in
any way to limit the liability of any Contributing Guarantor hereunder. Each
U.S. Guarantor is a third party beneficiary to the contribution agreement set
forth in this Section 7.02.

Section 7.03. Payment by Guarantors. Subject to Section 7.02, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, Guarantors will upon demand pay, or cause to be paid, in Cash, to
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest accruing during the pendency of the Cases, regardless of
whether allowed or allowable in such proceedings) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

Section 7.04. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute

 

143



--------------------------------------------------------------------------------

between Borrower and any Beneficiary with respect to the existence of such Event
of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action

 

144



--------------------------------------------------------------------------------

operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
SuperHoldCo or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

145



--------------------------------------------------------------------------------

Section 7.05. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to gross negligence, or willful
misconduct; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.04 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

Section 7.06. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract,

 

146



--------------------------------------------------------------------------------

by statute, under common law or otherwise and including without limitation
(a) any right of subrogation, reimbursement or indemnification that such
Guarantor now has or may hereafter have against Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.02. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

Section 7.07. Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof. Notwithstanding the foregoing, to the extent that
any Guarantor makes a payment under Section 7.01 and also is obligated to
Borrower or any Contributing Guarantor on any Account or other Indebtedness of
Borrower or any Guarantor and Administrative Agent holds the first Lien with
respect to such

 

147



--------------------------------------------------------------------------------

Account or other Indebtedness, the Guarantor making such payment shall be
entitled to offset and reduce the amount of such intercompany Indebtedness on a
dollar-for-dollar basis up to the amount of its payment, notwithstanding the
fact that such intercompany Indebtedness may represent Collateral hereunder.

Section 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled. Each Guarantor hereby irrevocably waives
any right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

Section 7.09. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 7.10. Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time, without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrower. Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

Section 7.11. Discharge of Guaranty Upon Sale of Guarantor. If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

148



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure by Borrower to pay (i) when due any installment of principal of any
Loan, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; (ii) when due any amount
payable to Issuing Bank in reimbursement of any drawing under a Letter of
Credit; or (iii) any interest on any Loan or any fee or any other amount due
hereunder within three (3) Business Days after the date due; or

(b) (i) Failure of any Credit Party or any of their respective Restricted
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of post-petition Indebtedness (other
than Indebtedness referred to in Section 8.01(a)) with an aggregate principal
amount of $5,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Credit Party with respect to
any other material term of (A) one or more items of post-petition Indebtedness
in the individual or aggregate principal amounts referred to in clause (i) above
or (B) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of post-petition Indebtedness, in each case beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

(c) (i) Failure of any Credit Party to perform or comply with any term or
condition contained in Section 2.06 or Section 5.02(a); (ii) failure of any
Credit Party to perform or comply with any term or condition contained in
Section 5.01(f) or Article 6, or (iii) failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.01(e) or Section 5.14
and such failure shall not have been remedied, cured, reversed or waived within
five (5) days after the earlier of (A) receipt by Borrower of written notice
from Administrative Agent or the Requisite Lenders of such failure or (B) a
Senior Officer having knowledge of such failure; provided, that the Credit
Parties may not remedy, cure, reverse or waive such failure if such failure was
made intentionally with the knowledge by any Senior Officer that such failure
was prohibited at the time thereof; or

(d) Any representation, warranty, certification or other statement made or
deemed made by any Credit Party in any Credit Document or in any statement or
certificate at any time given by any Credit Party or any of its Consolidated

 

149



--------------------------------------------------------------------------------

Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or

(e) Any Credit Party shall default in the performance of or compliance with any
term contained herein or any of the other Credit Documents, other than any such
term referred to in any other Section of this Section 8.01, and such default
shall not have been remedied or waived within thirty (30) days after the earlier
of (i) a Senior Officer having knowledge of such default or (ii) receipt by
Borrower of notice from Administrative Agent or the Requisite Lenders of such
default; or

(f) Any material suspension by a Credit Party of operation of its business
(other than (i) suspensions in the ordinary course of business, including,
without limitation, mill downtime consistent with past practices, including,
without limitation, market and maintenance related downtime and (ii) suspension
of operations of the Canadian Subsidiary); or

(g) Any of the Cases shall be dismissed or converted to a case under Chapter 7
of the Bankruptcy Code or any Credit Party shall file a motion or other pleading
seeking the dismissal of any of the Cases under Section 1112 of the Bankruptcy
Code or otherwise; a trustee under Chapter 7 or Chapter 11 of the Bankruptcy
Code, an examiner with enlarged powers relating to the operation of the business
(powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
Code) under Section 1106(b) of the Bankruptcy Code shall be appointed in any of
the Cases and the order appointing such trustee or examiner shall not be
reversed or vacated within 60 days after the entry thereof; or

(h) An order of the Bankruptcy Court shall be entered granting any Superpriority
Claim (other than the Carve Out) in any of the Cases which is pari passu with or
senior to the claims of the Agents and the Lenders against Borrower or any
Credit Party hereunder or any Lien or security interest that is pari passu with
or senior to the Liens and security interest securing the Credit Facilities, or
any Credit Party takes any action seeking or supporting the grant of any such
claim, Lien or security interest, in each case except as expressly permitted
hereunder; or

(i) The Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of Borrower or any of the
Credit Parties which have a value in excess of $5,000,000 in the aggregate or
permit other actions that would have a Material Adverse Effect on the Credit
Parties or their estates (taken as a whole); or

 

150



--------------------------------------------------------------------------------

(j) An order of the Bankruptcy Court shall be entered reversing, staying,
vacating or (except as otherwise agreed to in writing by Administrative Agent in
its sole discretion and as reasonably acceptable to the Lead Arrangers)
otherwise amending, supplementing or modifying the Interim Order or the Final
Order; or

(k) Borrower or any Credit Party shall make any Prepetition Payment other than
(i) as permitted by the Interim Order or the Final Order, (ii) as otherwise
permitted by this Agreement, (iii) as otherwise ordered by the Bankruptcy Court
and agreed in writing by Administrative Agent in its sole discretion or (iv) as
authorized by the Bankruptcy Court (A) in accordance with “first day” or “second
day” orders entered on, before or after the Closing Date or other orders of the
Bankruptcy Court entered with the consent of (or non-objection by)
Administrative Agent, (B) in connection with the assumption of executory
contracts and unexpired leases with the consent of (or non-objection by)
Administrative Agent, (C) in respect of accrued payroll and related expenses and
employee benefits as of the Petition Date or (D) in respect of other Prepetition
Payments in an aggregate amount not to exceed $7,500,000; or

(l) Any Credit Party shall not comply with any terms of the Interim Order or
Final Order; or

(m) Any Credit Party shall file a motion seeking or take any action supporting a
motion seeking, or the Bankruptcy Court shall enter, an order, authorizing the
sale of all or substantially all of the Credit Parties’ assets (unless such
order contemplates payment in full in cash of the Obligations upon consummation
of such sale, whether pursuant to a plan of reorganization or otherwise); or

(n) One or more post-petition money judgments, writs or warrants of attachment
or similar process involving an amount in the aggregate in excess of $5,000,000
(in either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against any Credit Party or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of sixty
days (or in any event later than five days prior to the date of any proposed
sale thereunder); or

(o) Any order, judgment or decree shall be entered against any Credit Party
decreeing the dissolution or split up of such Credit Party and such order shall
remain undischarged or unstayed for a period in excess of thirty days; or

(p) An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

 

151



--------------------------------------------------------------------------------

(q) A Change of Control shall occur; or

(r) At any time after the execution and delivery thereof, (i) the Guaranty for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement, any Collateral Document (together
with the Orders) ceases to be in full force and effect (other than by reason of
a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Administrative Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral with a value in the
aggregate in excess of $1,000,000 purported to be covered by the Collateral
Documents and the Orders with the priority required by the relevant Collateral
Document and the Orders, in each case for any reason other than the failure of
Administrative Agent or any Secured Party to take any action within its control,
or (iii) any Credit Party shall contest the validity or enforceability of any
Credit Document, including any assertion of the invalidity of any Lien on the
Collateral securing the Obligations, in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party; or

(s) Any stipulation shall be entered into by any Credit Party or any order shall
be entered by the Bankruptcy Court with respect to the provision of adequate
protection to any Person or the use of cash collateral by any Credit Party, in
each case that is not satisfactory in form and substance to Administrative Agent
in its sole and absolute discretion; or

(t) A requisite majority of the holders of the Prepetition First Lien Notes (or
any Person representing such requisite majority) shall deliver any notice to any
Credit Party purporting to withdraw or actually withdrawing any consent to the
Credit Parties’ use of cash collateral;

THEN, if any Event of Default occurs and is continuing, Administrative Agent
may, or, at the request of the Requisite Lenders shall, take any or all of the
following actions, at the same or different times, in each case without further
order or application of the Bankruptcy Court (provided that with respect to the
enforcement of Liens or other remedies with respect to the Collateral under
clause (v) below, Administrative Agent shall provide the Company with at least
five (5) days’ written notice prior to taking the action contemplated thereby);
in any hearing after the giving of the aforementioned notice, the only issue
that may be raised by any party in opposition thereto being whether, in fact, an
Event of Default has occurred and is continuing:

 

152



--------------------------------------------------------------------------------

(i) declare the Commitment of each Lender to make Loans and any obligation of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Credit Parties;

(iii) require that the Credit Parties cash collateralize the outstanding Letters
of Credit;

(iv) send an Activation Notice (it being understood and agreed that during the
5-day period following the delivery of any such notice the Credit Parties shall
be permitted to use cash collateral in accordance with the Budget provided in
accordance with the terms herein); and

(v) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, may (and at the direction of the Requisite Lenders, shall)
proceed to protect, enforce and exercise all rights and remedies of the Lenders
or the Issuing Bank under this Agreement, any of the other Credit Documents or
applicable law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Credit Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Lenders or the
Issuing Bank.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of applicable law.

Section 8.02. Application of Funds. After the exercise of remedies provided for
in Section 8.01, any amounts received on account of the Obligations (it being
understood and agreed that in the case of any proceeds from the Junior Lien
Collateral, only to the extent not required to prepay any Indebtedness secured
by the Specified Prepetition Liens) shall be applied by Administrative Agent in
the following order:

 

153



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and the Co-Collateral Agents
and amounts payable under Article 2 payable to Administrative Agent and the
Co-Collateral Agents), each in its capacity as such, until paid in full;

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Revolving Lenders and the Issuing Bank, until paid in full, ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Protective Advances until paid in full;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal on the Protective Advances until paid in full;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans (including Swing Line Loans), Letters of
Credit and such other Obligations, and fees (including Letter of Credit fees),
until paid in full, ratably among the Revolving Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Fifth payable to
them;

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans (including Swing Line Loans) and unreimbursed
Letters of Credit, until paid in full, ratably among the Revolving Lenders and
the Issuing Bank in proportion to the respective amounts described in this
clause Sixth held by them;

Seventh, to Administrative Agent for the account of the Issuing Bank, to cash
collateralize the aggregate undrawn amount of Letters of Credit until cash
collateralized in full;

Eighth, to payment of all other Obligations in respect of the Revolving Facility
(including without limitation the cash collateralization of unliquidated
indemnification obligations), until paid (or cash collateralized) in full,
ratably among the Agents, the Revolving Lenders and the Issuing Bank of the
foregoing in proportion to the respective amounts described in this clause
Eighth held by them;

Ninth, to payment of all Obligations arising from Banking Services or Designated
Hedging Obligations, until paid in full, ratably in proportion to the respective
amounts described in this clause Ninth held by them;

 

154



--------------------------------------------------------------------------------

Tenth, ratably to pay any fees, indemnities, expenses and other amounts then due
to the Term Lenders and their Affiliates of the foregoing until paid in full;

Eleventh, ratably to pay accrued and unpaid interest in respect of the Term
Loans until paid in full;

Twelfth, ratably to pay principal due in respect of Term Loans until paid in
full;

Thirteenth, to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations) to the
Term Lenders and their Affiliates of the foregoing until paid in full; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by applicable law.

Subject to Section 2.04, amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE 9

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

Section 9.01. Accounts and Account Collections.

(a) Borrower and each Borrowing Base Guarantor shall notify Administrative Agent
promptly of: (i) any material delay in the performance by Borrower or any
Borrowing Base Guarantor of any of their material obligations to any Account
Debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any Account Debtor, or any material disputes with Account
Debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information known to any Credit Party relating to the financial
condition of any Account Debtor and (iii) any event or circumstance which, to
any Credit Party’s knowledge, would result in any Account no longer constituting
an Eligible Account, in each of the foregoing cases to the extent the
outstanding amount of the Accounts affected thereby exceeds $500,000 in the
aggregate. Borrower and each Borrowing Base Guarantor hereby agree not to grant,
or permit its Restricted Subsidiaries to grant, to any Account Debtor any
credit, discount, allowance or extension, or to enter into any agreement for any
of the foregoing, without

 

155



--------------------------------------------------------------------------------

Administrative Agent’s consent, not to be unreasonably withheld or delayed,
except in the ordinary course of business in accordance with practices and
policies previously disclosed in writing to Administrative Agent. So long as no
Event of Default exists or has occurred and is continuing, Borrower and its
Restricted Subsidiaries and each Borrowing Base Guarantor may settle, adjust or
compromise any claim, offset, counterclaim or dispute with any Account Debtor.
At any time that an Event of Default exists or has occurred and is continuing,
Administrative Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with Account
Debtors of any Credit Party or grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Administrative Agent or schedule thereof delivered to Administrative Agent
shall be true and complete in all material respects, (ii) no payments shall be
made thereon except payments immediately delivered to Administrative Agent
pursuant to the terms of this Agreement or any applicable Collateral Document
(to the extent so required), (iii) there shall be no setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
thereto except as reflected in the reporting of the Borrowing Base or otherwise
reported to Administrative Agent, in accordance with the terms of this
Agreement, and (iv) none of the transactions giving rise thereto will violate
any applicable laws or regulations, all documentation relating thereto will be
legally sufficient under such laws and regulations and all such documentation
will be legally enforceable in accordance with its terms.

(c) Administrative Agent shall have the right at any time or times, in
Administrative Agent’s name or in the name of a nominee of Administrative Agent,
and may communicate directly with any Account Debtor, to verify the validity,
amount or any other matter relating to any Account or other Collateral, by mail,
telephone, e-mail, facsimile transmission or otherwise. To facilitate the
exercise of the right described in the immediately preceding sentence, Borrower
hereby agrees to provide Administrative Agent upon request the name and address
of each Account Debtor of Borrower or any Borrowing Base Guarantor or its
Restricted Subsidiaries.

(d) Borrower shall establish and maintain, at its sole expense, and shall cause
each Guarantor to establish and maintain, at its sole expense blocked accounts
or lockboxes and related deposit accounts (in each case, “Blocked Accounts”), as
Administrative Agent may specify, with Wells Fargo Bank (so long as Wells Fargo
Bank or an Affiliate thereof is a Lender hereunder) or such other banks as are
acceptable to Administrative Agent into which Borrower and Guarantors shall
promptly deposit and direct their respective Account Debtors to directly remit
all payments on Accounts and all payments constituting proceeds of Inventory or
other Collateral in the identical form in which such payments are made, whether
by cash, check or other manner and shall be identified and

 

156



--------------------------------------------------------------------------------

segregated from all other funds of the Credit Parties. Borrower and Guarantors
shall deliver, or cause to be delivered, to Administrative Agent a Deposit
Account Control Agreement duly authorized, executed and delivered by each bank
where a Blocked Account for the benefit of Borrower or any Guarantor is
maintained, and by each bank where any other deposit account is from time to
time maintained. Borrower shall further execute and deliver, and shall cause
each Guarantor to execute and deliver, such agreements and documents as
Administrative Agent may require in connection with such Blocked Accounts and
such Deposit Account Control Agreements. Except as permitted by
Section 9.01(e)(iii), Borrower and Guarantors shall not establish any deposit
accounts after the Closing Date, unless Borrower or Guarantor (as applicable)
have complied in full with the provisions of this Section 9.01 with respect to
such deposit accounts. After the occurrence and during the continuance of a Cash
Dominion Trigger Event, Borrower agrees that all payments made to such Blocked
Accounts or other funds received and collected by Administrative Agent or any
Lender, whether in respect of the Accounts, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Administrative Agent and
Lenders in respect of the Obligations and therefore shall constitute the
property of Administrative Agent and Lenders to the extent of the then
outstanding Obligations.

(e) Borrower and each Guarantor shall maintain a cash management system which is
acceptable to Administrative Agent (the “Cash Management System”), it being
understood and agreed that the existing cash management system maintained at
Wells Fargo Bank as of the date hereof, including the ACH Letter Agreement, is
acceptable to Administrative Agent. The Cash Management System shall contain,
among other things, the following:

(i) With respect to the Blocked Accounts of Borrower and such Guarantors as
Administrative Agent shall determine in its sole discretion, the applicable bank
maintaining such Blocked Accounts shall agree, pursuant to the applicable
Deposit Account Control Agreement, to forward daily all amounts in each Blocked
Account to one Blocked Account designated as a concentration account in the name
of Borrower (the “Concentration Account”) at the bank that shall be designated
as the Concentration Account bank for Borrower (the “Concentration Account
Bank”). The Concentration Account Bank shall agree, pursuant to the applicable
Deposit Account Control Agreement from and after the receipt of a notice (an
“Activation Notice”) from Administrative Agent (which Activation Notice may only
be given after the occurrence and during the continuance of a Cash Dominion
Trigger Event), and for the duration of the Dominion Period to forward daily all
amounts in the Concentration Account to the account designated as collection
account (the “Collection Account”) which shall be under the exclusive dominion
and control of Administrative Agent.

 

157



--------------------------------------------------------------------------------

(ii) With respect to the Blocked Accounts of such Guarantors as Administrative
Agent shall determine in its sole discretion, the applicable bank maintaining
such Blocked Accounts shall agree, from and after the receipt of an Activation
Notice from Administrative Agent (which Activation Notice may only be given by
Administrative Agent at any time after the occurrence and during the continuance
of a Cash Dominion Trigger Event), to forward all amounts in each Blocked
Account to the applicable Collection Account and to commence the process of
daily sweeps from such Blocked Account into the Collection Account.

(iii) Any provision of this Section 9.01 to the contrary notwithstanding,
(A) Credit Parties may maintain payroll accounts and trust accounts that are not
a part of the Cash Management Systems; provided, that, no Credit Party shall
accumulate or maintain cash in such payroll accounts as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to meet minimum balance requirements, (B) Credit
Parties may maintain local cash accounts that are not a part of the Cash
Management Systems which in the aggregate do not at any time contain funds in
excess of $1,000,000, (C) Credit Parties may maintain the Carve Out Account and
(D) so long as any Prepetition First Lien Notes or Prepetition Junior Lien Notes
remain outstanding, the Credit Parties may maintain the Junior Lien Collateral
Proceeds Account.

(f) During any Dominion Period, all funds in the Collection Account will be
applied, first, to pay fees and reimbursable expenses of the Monitoring Agents
then due and payable, second, to repay Protective Advances outstanding at such
time until paid in full, and third, to repay any Revolving Loans (including
Swing Line Loans) outstanding at such time. In addition, during any Dominion
Period, (x) to the extent there is a Borrowing Base Shortfall, all funds in the
Collection Account will be applied, first, to repay any Protective Advances
outstanding at such time until paid in full, second, to repay any Revolving
Loans (including Swing Line Loans) outstanding at such time until paid in full,
and third, to cash collateralize outstanding Letters of Credit in an amount
necessary to maintain compliance with the Borrowing Base until cash
collateralized in full, (y) to the extent that there is a Collateral Amount
Shortfall, all funds in the Collection Account will be applied, first, to repay
any Protective Advances outstanding at such time until paid in full, second, to
repay any Revolving Loans (including Swing Line Loans) outstanding at such time
until paid in full, third, to cash collateralize outstanding Letters of Credit
until cash collateralized in full, and fourth, to repay Term Loans outstanding
at such time and/or deposit funds as cash collateral in the Collateral Amount
Account, in an aggregate amount necessary to maintain compliance with the
Collateral Amount until paid (or cash collateralized) in full and (z) if an
Event of Default has occurred and is continuing,

 

158



--------------------------------------------------------------------------------

all funds in the Collection Account and the Collateral Amount Account will be
applied (upon not less than five days’ notice), first, to repay any Protective
Advances outstanding at such time until paid in full, second, to repay any
Revolving Loans (including Swing Line Loans) outstanding at such time until paid
in full, third, to cash collateralize Letters of Credit until cash
collateralized in full, and fourth, to repay Term Loans outstanding at such time
until paid in full. To the extent a mandatory prepayment of the Term Loans is
required due to a Collateral Amount Shortfall and so long as no Event of Default
has occurred and is continuing, such amount may (i) be applied to prepay the
Term Loans or (ii) be deposited as cash collateral in the Collateral Amount
Account at the option of Borrower. To the extent that no Protective Advances or
Revolving Loans (including Swing Line Loans) are outstanding, so long as no
Event of Default has occurred and is continuing and there is no Borrowing Base
Shortfall or Collateral Amount Shortfall, amounts in the Concentration Account
and the Collection Account shall be made available to Borrower during any
Dominion Period.

(g) Borrower and its directors, employees, agents and other Affiliates and
Borrowing Base Guarantors shall, acting as trustee for Administrative Agent,
receive, as the property of Administrative Agent, any monies, checks, notes,
drafts or any other payment relating to and/or proceeds of Accounts, Inventory
or other Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Administrative Agent. In no event shall the same be
commingled with Borrower’s own funds. Borrower agrees to reimburse
Administrative Agent on demand for any amounts owed or paid to any bank at which
a Blocked Account is established or any other bank or Person involved in the
transfer of funds to or from the Blocked Accounts arising out of Administrative
Agent’s payments to or indemnification of such bank or Person.

Section 9.02. Inventory. With respect to the Inventory: (a) Borrower and
Borrowing Base Guarantors shall at all times maintain records of Inventory
reasonably satisfactory to Administrative Agent, keeping correct and accurate
records itemizing and describing the kind, type, quality and quantity of
Inventory, the cost therefor and daily withdrawals therefrom and additions
thereto; (b) any of Administrative Agent’s and the Co-Collateral Agents’
officers, employees or agents shall have the right, at any time or times, in the
name of Administrative Agent or any Co-Collateral Agent, as applicable, any
designee of Administrative Agent, any Co-Collateral Agent or Borrower, to verify
the validity, amount or any other matter relating to Accounts or Inventory by
mail, telephone, electronic communication, personal inspection or otherwise and
to conduct desktop collateral appraisals of the financial affairs and Collateral
of the Credit Parties, and Borrower shall cooperate fully with Administrative
Agent and any Co-Collateral Agent in an effort to facilitate and promptly
conclude any such verification process; (c) the Credit Parties shall cooperate
fully with any Co-Collateral

 

159



--------------------------------------------------------------------------------

Agent and its agents during all desktop collateral appraisals and Inventory
Appraisals each of which shall be at the expense of Borrower and each of which
shall be conducted annually (i.e. two desktop appraisals per annum and two
Inventory Appraisals per annum), or, following the occurrence and during the
continuation of an Event of Default, more frequently at Administrative Agent’s
reasonable request; (d) neither Borrower nor any Borrowing Base Guarantor shall
sell Inventory to any customer on approval, or any other basis which entitles
the customer to return (except for the right of customers for Inventory which is
defective or non-conforming) or may obligate any Credit Party to repurchase such
Inventory; and (e) Borrower and each Borrowing Base Guarantor shall keep the
Inventory in good and marketable condition. In addition to the other provisions
of this Article 9, Co-Collateral Agents shall have the right to conduct such
collateral audits as it may determine appropriate; provided at any time when no
Event of Default shall have occurred and be continuing the Co-Collateral Agents
shall not conduct more than two such collateral audits in any calendar year.

ARTICLE 10

AGENTS

Section 10.01. Appointment of Agents. JPMCB is hereby appointed Administrative
Agent and Co-Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes JPMCB as Administrative Agent and Co-Collateral
Agent to act as its agent in accordance with the terms hereof and the other
Credit Documents. WFCF is hereby appointed Co-Collateral Agent hereunder and
under the other Credit Documents, and each Lender hereby authorizes WFCF as
Co-Collateral Agent to act as its agent in accordance with the terms hereof and
the other Credit Documents. Barclays Capital is hereby appointed Syndication
Agent hereunder. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for SuperHoldCo or any of its Subsidiaries. As of the Closing Date,
Barclays Capital, in its capacity as Syndication Agent, shall not have any
obligations but shall be entitled to all benefits of this Article 10.

Section 10.02. Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of

 

160



--------------------------------------------------------------------------------

the other Credit Documents, a fiduciary relationship in respect of any Lender;
and nothing herein or any of the other Credit Documents, expressed or implied,
is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

Section 10.03. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party, and Lender to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, neither Administrative Agent
nor Swing Line Lender shall have any liability arising from confirmations of the
amount of outstanding Loans or the component amounts thereof and neither
Administrative Agent nor any Issuing Bank shall have any liability arising from
confirmations of the amount of the Letter of Credit Usage or the component
amounts thereof.

(b) Exculpatory Provisions. No Agent or any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s or any of its officers’, partners’,
directors’ or employees’ gross negligence or willful misconduct as determined by
a final, non-appealable judgment of a court of competent jurisdiction. Each
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 11.05)
and, upon receipt of such instructions from Requisite Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such

 

161



--------------------------------------------------------------------------------

instructions. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for SuperHoldCo and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 11.05).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 10.03 and of Section 10.06 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the Credit Facilities as well as activities
as Administrative Agent. All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 10.03 and of
Section 10.06 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to Administrative Agent and not to any Credit Party,
Lender or any other Person and no Credit Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

Section 10.04. Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit,

 

162



--------------------------------------------------------------------------------

each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with SuperHoldCo or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.

Section 10.05. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of SuperHoldCo and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of
SuperHoldCo and its Subsidiaries. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Loans on the Closing Date, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

Section 10.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party (and without limiting any
Credit Party’s obligation to do so), for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable counsel fees and disbursements) or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against such Agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents; provided, no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or

 

163



--------------------------------------------------------------------------------

willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

Section 10.07. Successor Administrative Agent and Collateral Agent.

(a) Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to Lenders and Borrower. Upon any such notice of
resignation, Requisite Lenders shall have the right, upon five Business Days’
notice to Borrower, to appoint a successor Administrative Agent, provided that
so long as no Event of Default then exists such successor shall have been
approved in writing by Borrower which approval shall not be unreasonably
withheld or delayed. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent the provisions of this Article 10 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

(b) In addition to the foregoing, any Co-Collateral Agent may resign at any time
by giving thirty 30 days’ prior written notice thereof to Lenders and Borrower.
Upon any such notice of resignation, Requisite Lenders shall have the right,
upon five Business Days’ notice to Administrative Agent, to appoint a successor
Co-Collateral Agent; provided that so long as no Event of Default then

 

164



--------------------------------------------------------------------------------

exists such successor shall have been approved in writing by Borrower which
approval shall not be unreasonably withheld or delayed. Upon the acceptance of
any appointment as Co-Collateral Agent hereunder by a successor Co-Collateral
Agent, that successor Co-Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Co-Collateral Agent under this Agreement and the Collateral Documents, and the
retiring Co-Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Co-Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Co-Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Co-Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Co-Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring Co-Collateral Agent shall be discharged from
its duties and obligations under this Agreement and the Collateral Documents.
After any retiring Co-Collateral Agent’s resignation hereunder as the
Co-Collateral Agent, the provisions of this Agreement and the Collateral
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Agreement or the Collateral Documents while it was the
Co-Collateral Agent hereunder.

Section 10.08. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent, on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of Secured Parties with
respect to the Guaranty, the Collateral and the Collateral Documents. Subject to
Section 11.05, without further written consent or authorization from any Secured
Party, Administrative Agent may execute any documents or instruments necessary
to (i) release any Lien encumbering any item of Collateral that is the subject
of a sale or other disposition of assets permitted hereby or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 11.05) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.11 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 11.05)
have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, each Co-Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of Secured Parties in accordance with the terms
hereof and all powers, rights and remedies under the Collateral Documents may be
exercised solely

 

165



--------------------------------------------------------------------------------

by Administrative Agent, and (ii) in the event of a foreclosure by
Administrative Agent on any of the Collateral pursuant to a public or private
sale, Administrative Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and Administrative Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Administrative Agent
at such sale.

Section 10.09. Documentation Agent. Notwithstanding the provisions of this
Agreement or any of the other Credit Documents, no Person who is or becomes a
“documentation agent” shall by reason of being designated a “documentation
agent” have any powers, rights, duties, responsibilities or liabilities with
respect to this Agreement and the other Credit Documents in its capacity as a
“documentation agent”.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Co-Collateral Agent, Administrative
Agent, Swing Line Lender or Issuing Bank shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Except as otherwise set forth in
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of Administrative Agent
be provided to any sub-agent appointed pursuant to Section 10.03(c) hereto as
designated by Administrative Agent from time to time.

(b) Electronic Communications.

 

166



--------------------------------------------------------------------------------

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Article 2 if
such Lender or the Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided further that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each of the Credit Parties, the Issuing Banks and the Lenders understands
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution and agrees and assumes the risks associated with such
electronic distribution, except to the extent caused by the willful misconduct
or gross negligence of Administrative Agent, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement

 

167



--------------------------------------------------------------------------------

of third party rights or freedom from viruses or other code defects is made by
the Agent Affiliates in connection with the Platform or the Approved Electronic
Communications.

(iv) Each of the Credit Parties, the Lenders, the Issuing Banks and the Agents
agree that Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.

Section 11.02. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents (in
each case subject to, unless otherwise agreed to by Borrower, one primary
counsel and appropriate local counsel in applicable local jurisdictions,
including without limitation, Delaware and Canada, and regulatory counsel as
needed and in the event of conflicts, additional primary and local counsel may
be retained in consultation with Borrower at the Credit Parties’ reasonable
expense) in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Borrower; (d) all the actual and reasonable costs and expenses of creating and
perfecting Liens in favor of Administrative Agent, for the benefit of Lenders
pursuant hereto, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents, and the
costs and expenses of the Co-Collateral Agents with respect to each of field
examinations and appraisals conducted by the Co-Collateral Agents not more than
two times in any calendar year (or in the event an Event of Default shall have
occurred and be continuing, with such frequency as the Co-Collateral Agents may
determine); (e) all the actual and reasonable costs, fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers (it being
agreed that field appraisals conducted by WFCF as Co-Collateral Agent will be at
a cost of $1,000 per person per day); (f) all the actual and reasonable costs
and expenses (including the reasonable fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by the Agents
and their counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the syndication of the Loans and Commitments and
the negotiation, preparation and execution of the Credit Documents and any
consents,

 

168



--------------------------------------------------------------------------------

amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of an Event of Default, all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by any Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit Documents by reason of such
Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

Section 11.03. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 11.02, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (if requested by the Indemnitees and subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender
and the Issuing Bank and the officers, partners, directors, trustees, employees,
agents, sub-agents, advisors and Affiliates of each Agent and each Lender and
the Issuing Bank (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to (i) the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (ii) to the
extent arising from any dispute solely among Indemnitees other than (A) any
claims against any Agent or the Lead Arrangers acting in such capacity or in
fulfilling such role or any similar role under the Credit Facilities and (B) any
claims arising out of any act or omission on the part of Borrower or its
Subsidiaries. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 11.03 may be unenforceable in whole or
in part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them. This
Section 11.03(a) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal

 

169



--------------------------------------------------------------------------------

requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
SuperHoldCo, Holdings and Borrower hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

Section 11.04. Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Article 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured. Administrative Agent and each
Lender agree promptly to notify Borrower after any such set-off and application
made by such Person; provided, that failure to provide such notice does not
affect the validity of any such set-off or create any liability against
Administrative Agent, any Co-Collateral Agent or any Lender.

Section 11.05. Amendments and Waivers.

(a) Lenders’ Consent. Neither this Agreement nor any other Credit Document nor
any provision hereof or thereof may be waived, amended or modified except (x) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrower and the Requisite Lenders, or (y) in the case of any
other Credit Document, pursuant to an agreement or agreements in writing entered
into by Administrative Agent and the other parties that are parties thereto,
with the consent of the Requisite Lenders; provided that (i) the consent of each
Lender (other than any Sponsor Affiliated Lender) directly

 

170



--------------------------------------------------------------------------------

adversely affected thereby shall be required to (A) reduce the amount or extend
the scheduled date of maturity of any Loan or reduce the amount or extend the
payment date for, any required payments, (B) reduce the rate of interest or any
fee or extensions of any due date thereof (provided that waivers of Defaults or
Events of Default or waivers of default interest shall not be deemed to be a
reduction in the rate of interest or any fee under the Credit Documents) or
(C) increase the amount or extensions of the expiry date of any Lender’s
commitment (provided that Administrative Agent may make Protective Advances as
set forth in Section 2.12), (ii) the consent of each Lender (other than, except
with respect to clause (B) below, any Sponsor Affiliated Lender) shall be
required to (A) directly or indirectly, whether by amendment, waiver or
otherwise, add additional categories of assets to the definition of “Collateral
Amount”, (B) modify the definition of “Pro Rata Share” or pro rata sharing
requirements of the Credit Documents, (C) permit any Credit Party to assign its
rights under the Credit Facilities, (D) modify any provisions of this
Section 11.05(a) or of any voting percentages required to waive, amend or modify
any rights under any Credit Document or make any determination or grant any
consent thereunder, (E) release or limit the liability of any Guarantor, except
as otherwise permitted in the Credit Documents, (F) release all or substantially
all of the Collateral, or (G) modify the payment priorities set forth in
Section 2.13(a), Section 2.14, Section 2.15(a), Section 8.02 or Section 9.01(f),
(iii) the consent of the Requisite Revolving Lenders and the Requisite Term
Lenders shall be required (A) to amend the definition of “Collateral Amount”
(other than by adding additional categories of assets thereto) and any other
defined terms used in such definition or (B) to amend the financial covenants in
Section 6.08 and any defined terms used therein, (iv) the consent of each
Revolving Lender (other than any Sponsor Affiliated Lender) and the Requisite
Term Lenders shall be required to increase the advance rates set forth in the
definition of “Borrowing Base” or to add additional categories of assets to the
definition of “Borrowing Base”, (v) the consent of the Supermajority Revolving
Lenders and the Requisite Term Lenders shall be required for any other
amendments to the definition of “Borrowing Base” in a manner adverse to the
interests of the Lenders or in a manner that would make more credit available to
Borrower and (vi) the consent of the Supermajority Revolving Lenders shall be
required to change any provisions relating to the conditions precedent to the
making of Revolving Loans under Section 3.02 or Section 3.03; provided that no
such agreement shall amend, modify or otherwise adversely affect the rights or
duties of any Agent or the Issuing Bank hereunder without the prior written
consent of such Person.

(b) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case

 

171



--------------------------------------------------------------------------------

shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 11.05 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(c) Sponsor Affiliated Lender. Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, in no event shall any
Sponsor Affiliated Lender be entitled: (i) to consent to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Credit Document, (ii) to require any Agent
or other Lender to undertake any action (or refrain from taking any action) with
respect to this Agreement or any other Credit Document, (iii) to otherwise vote
on any matter related to this Agreement or any other Credit Document, (iv) to
attend any meeting with any Agent or Lender or receive any information from any
Agent or Lender or (v) to make or bring any claim, in its capacity as Lender,
against any Agent or any Lender with respect to the duties and obligations of
such Agent or Lender under the Credit Documents; provided, however, no
amendment, modifications or waiver shall deprive any Sponsor Affiliate Lender of
its Pro Rata Share of any payments to which the Lenders are entitled to share on
a pro rata basis hereunder without such Sponsor Affiliated Lender’s consent.

Section 11.06. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof as provided in
Section 11.06(d). Each assignment shall be recorded in the Register on the
Business Day the Assignment Agreement is received by Administrative Agent, if
received by 12:00 noon New York City time, and on the following Business Day if
received after such time, prompt notice thereof shall be provided

 

172



--------------------------------------------------------------------------------

to Borrower and a copy of such Assignment Agreement shall be maintained. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitments or
Loans owing to it or other Credit Agreement Obligations owing to it (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan of any
Class and any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” and unless only a Term Loan is being assigned, with
the Consent (not to be unreasonably withheld) of Administrative Agent and the
Issuing Bank; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee”, consented to by each of Administrative Agent and
the Issuing Bank (such consent not to be unreasonably withheld; provided,
further each such assignment pursuant to this Section 11.06(c)(ii) shall be in
an aggregate amount of not less than $5,000,000 in the case of a Revolving
Commitment or $1,000,000 in the case of a Term Commitment, unless otherwise
agreed by Borrower and Administrative Agent or as shall constitute the aggregate
amount of the Revolving Commitments and Revolving Loans of the assigning Lender
(and aggregating assignments to or by Related Funds for this purpose) with
respect to the assignment of Revolving Commitments and Revolving Loans.

(d) Mechanics. Assignments and assumptions of Loans and Commitments shall only
be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to JPMCB or any Affiliate thereof or

 

173



--------------------------------------------------------------------------------

(z) in the case of an Assignee which is already a Lender or is an affiliate or
Related Fund of a Lender or a Person under common management with a Lender).
Each assignee, if it is not a Lender, shall deliver to Administrative Agent an
administrative questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about Borrower, the Credit Parties and their Affiliates
or their respective Securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 11.06, the disposition of such Commitments, Loans or
any interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 11.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 11.08) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect the Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender

 

174



--------------------------------------------------------------------------------

shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitment and/or outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations; Participant Register. Each Lender shall have the right at
any time to sell one or more participations to any Person (other than
SuperHoldCo, any of its Subsidiaries or any of its Affiliates) in all or any
part of its Commitments, Loans or in any other Obligation. The holder of any
such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder, or to consent to any action to be taken or omitted
hereunder by such Lender, except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan, Note or
Letter of Credit (unless such Letter of Credit is not extended beyond the
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement
(except as otherwise expressly permitted by a Credit Document) or (iii) release
all or substantially all of the Collateral under the Collateral Documents
(except as expressly provided in the Credit Documents) supporting the Loans
hereunder in which such participant is participating. Borrower agrees that each
participant shall be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20
(subject to the requirements and limitations therein, including the requirements
under Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (A) a participant shall not
be entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation, and (B) a Participant agrees
to be subject to the provisions of Section 2.17, Section 2.21 and Section 2.23

 

175



--------------------------------------------------------------------------------

as if it were an assignee under paragraph (c) of this Section. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 11.04 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 11.06, any Lender
may, without the consent of Borrower or Administrative Agent, assign and/or
pledge all or any portion of its Loans, the other Obligations owed by or to such
Lender, and its Notes, if any, to secure obligations of such Lender including,
without limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board and any operating circular issued by such Federal
Reserve Bank; provided, no Lender, as between Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder,
until such time as such Federal Reserve Bank, pledgee or trustee has complied
with the provisions of this Section 11.06 regarding assignments.

Section 11.07. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.08. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.

 

176



--------------------------------------------------------------------------------

Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
11.02, 11.03 and 11.04 and the agreements of Lenders set forth in Sections 2.17,
10.03(b) and 10.06 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

Section 11.09. No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Section 11.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state, provincial or federal law, common law or any equitable cause, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

Section 11.11. Severability. In case any provision in or obligation hereunder or
any Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

Section 11.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be

 

177



--------------------------------------------------------------------------------

responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to the final paragraph of
Article 8 and Section 10.08(b) or as otherwise expressly provided in this
Agreement, each Lender shall be entitled to protect and enforce its rights
arising hereunder and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

Section 11.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.14. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 11.15. Consent to Jurisdiction. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR TO ANY OTHER CREDIT
DOCUMENT, OR TO ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN THE BANKRUPTCY COURT,
AND IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, AND COUNTY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 11.01; (d) AGREES THAT SERVICE AS PROVIDED
IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER

 

178



--------------------------------------------------------------------------------

MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

Section 11.16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 11.17. Confidentiality.

(a) Each Agent and each Lender (which term for the purposes of this
Section 11.17 includes the Issuing Bank) shall hold all non-public information
regarding Borrower and its Subsidiaries and their businesses identified as such
by Borrower and obtained by such Agent or such Lender pursuant to the
requirements hereof in accordance with such Agent’s and such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Borrower that, in any event, Administrative

 

179



--------------------------------------------------------------------------------

Agent may disclose such information to the Lenders and each Agent and each
Lender may make (i) disclosures of such information to Affiliates of such Lender
or Agent and to their respective agents, trustees and advisors (and to other
persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 11.17, provided that disclosures by Sponsor Affiliated
Institutional Lenders shall be limited to disclosures to Affiliates that are
themselves Sponsor Affiliated Institutional Lenders and their respective agents,
trustees and advisors and with respect to Sponsor Affiliated Institutional
Lenders that are securitization vehicles, lenders to such securitization
vehicles, provided that such lenders shall be subject to similar confidentiality
provisions as those contained in this Section 11.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein or by any pledge referred to in Section 11.06(h) or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower and its obligations
(provided, such pledgees, assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this Section 11.17 or other provisions at least as restrictive as this
Section 11.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender,
(iv) disclosures in connection with the exercise of any remedies hereunder or
under any other Credit Document and (v) disclosures required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process; provided, unless specifically prohibited by
applicable law or court order, each Lender and each Agent shall make reasonable
efforts to notify Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING BORROWER AND
ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH

 

180



--------------------------------------------------------------------------------

MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT BORROWER, THE CREDIT PARTIES AND THEIR AFFILIATES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO BORROWER
AND ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 11.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

Section 11.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

181



--------------------------------------------------------------------------------

Section 11.20. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

Section 11.21. Patriot Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify each Credit Party in
accordance with the Patriot Act.

Section 11.22. Electronic Execution of Assignments. The words “execution”,
“signed”, signature” and words of like import in any Assignment Agreement shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act
or such other similar foreign or provincial laws.

Section 11.23. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of each Credit Party. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and each Credit Party, its stockholders or its
affiliates. Each Credit Party acknowledges and agrees that (a) the transactions
contemplated by the Credit Documents are arm’s-length commercial transactions
between the Lenders, on the one hand, and each Credit Party, on the other,
(b) in connection therewith and with the process leading to such transaction
each of the Lenders is acting solely as a principal and not the agent or
fiduciary of each Credit Party, its management, stockholders, creditors or any
other person, (c) no Lender has assumed an advisory or fiduciary responsibility
in favor of any Credit Party with respect to the transactions contemplated
hereby or the process leading thereto (irrespective of whether any Lender or any
of its affiliates has advised or is currently advising any Credit Party on other
matters) or any other obligation to any Credit Party except the obligations
expressly set forth in the Credit Documents and (d) each Credit Party has
consulted its own legal and financial advisors to the extent deemed appropriate.
Each

 

182



--------------------------------------------------------------------------------

Credit Party further acknowledges and agrees that it is responsible for making
its own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to any Credit Party, in connection with such transaction or the
process leading thereto.

Section 11.24. Inconsistency. In the event of any inconsistency between the
provisions of this Agreement and the Interim Order (and, when applicable, the
Final Order), the provisions of Interim Order (and, when applicable, the Final
Order) shall govern.

[Remainder of page intentionally left blank]

 

183



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEWPAGE CORPORATION By:   /s/ Jay A. Epstein   Name:   Jay A. Epstein   Title:  

Senior Vice President, Chief

Financial Officer and

Assistant Secretary

NEWPAGE HOLDING CORPORATION By:   /s/ Jay A. Epstein   Name:   Jay A. Epstein  
Title:  

Senior Vice President, Chief

Financial Officer and

Assistant Secretary

NEWPAGE GROUP INC. By:   /s/ Jay A. Epstein  

Name:

  Jay A. Epstein  

Title:

 

Senior Vice President, Chief

Financial Officer and

Assistant Secretary

[Signature Page to Superpriority Debtor-in-Possession Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------

CHILLICOTHE PAPER INC.

ESCANABA PAPER COMPANY

LUKE PAPER COMPANY

NEWPAGE CANADIAN SALES LLC

NEWPAGE CONSOLIDATED PAPERS INC.

NEWPAGE ENERGY SERVICES LLC

NEWPAGE PORT HAWKESBURY HOLDING LLC

NEWPAGE WISCONSIN SYSTEM INC.

RUMFORD PAPER COMPANY

UPLAND RESOURCES, INC.

WICKLIFFE PAPER COMPANY LLC

 

  By:  

/s/ Jay A. Epstein

 

Name:

  Jay A. Epstein  

Title:

 

Senior Vice President, Chief

Financial Officer and Assistant

Secretary

[Signature Page to Superpriority Debtor-in-Possession Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Co-

Collateral Agent, Issuing Bank, Swing

Line Lender and a Lender

By:   /s/ Charles Holmes  

Name:

  Charles K. Holmes  

Title:

  Vice President

[Signature Page to Superpriority Debtor-in-Possession Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Collateral Agent and a Lender

By:   /s/ Peter D. Steffen  

Name:

  Peter D. Steffen  

Title:

  Authorized Signatory

[Signature Page to Superpriority Debtor-in-Possession Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank

By:   /s/ Peter D. Steffen   Name:   Peter D. Steffen   Title:   Authorized
Signatory

[Signature Page to Superpriority Debtor-in-Possession Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as a Lender and on behalf of Barclays
Capital, as Syndication Agent

By:   /s/ Michael J. Mozer  

Name:

  Michael J. Mozer  

Title:

  Vice President

[Signature Page to Superpriority Debtor-in-Possession Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------

[Lender] By:       Name:  

Title:

If a second signature is required:

 

By:       Name:  

Title:

[Signature Page to Superpriority Debtor-in-Possession Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------

APPENDIX A

TO SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AND

GUARANTY AGREEMENT

Commitments

 

Lender

   Term
Commitment      Revolving
Commitment  

JPMorgan Chase Bank, N.A.

   $ 200,000,000       $ 100,000,000   

Barclays Bank PLC

   $ 50,000,000       $ 125,000,000   

Wells Fargo Capital Finance, LLC

   $ 0       $ 125,000,000      

 

 

    

 

 

 

Total

   $ 250,000,000       $ 350,000,000      

 

 

    

 

 

 

 

APPENDIX A



--------------------------------------------------------------------------------

APPENDIX B

TO SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AND

GUARANTY AGREEMENT

Notice Addresses

NEWPAGE CORPORATION

NEWPAGE HOLDING CORPORATION

NEWPAGE GROUP INC.

EACH GUARANTOR SUBSIDIARY

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Attention: President and General Counsel

Facsimile: 937-495-9228

In each case, with a copy to:

Cerberus Capital Management LP

299 Park Ave.

22nd Floor

New York, NY 10022

Attention: Lenard Tessler

Facsimile: 212-421-2958

 

APPENDIX B-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, CO-COLLATERAL AGENT AND ISSUING

BANK:             JPMorgan Chase Bank, N.A.

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 23rd Floor

New York, NY 10179

Attention: Charles K. Holmes

Telephone: 212-622-1309

Facsimile: 917-463-0864

Email: charles.k.holmes@jpmorgan.com

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: Tracy S. Dowe

Telephone: 216-781-2678

Facsimile: 216-781-2071

Email: tracy.s.dowe@chase.com

In the case of Administrative Agent and Issuing Bank, with a copy to:

JPMorgan Chase Loan & Agency Services

1111 Fannin Street, Floor 10

Houston, TX 77002

Attention: Linda Bryant

Telephone: 713-750-2336

Facsimile: 713-750-2892

Email: linda.bryant@jpmchase.com

 

APPENDIX B-2



--------------------------------------------------------------------------------

CO-COLLATERAL AGENT:            Wells Fargo Capital Finance, LLC ISSUING BANK:
   Wells Fargo Bank, National Association

Wells Fargo Bank Capital Finance, LLC

Wells Fargo Bank, National Association

12 East 49th Street

New York, New York 10017

Attention: Portfolio Manager – NewPage

Telephone: 212-840-2000

Facsimile: 212-545-4283

 

APPENDIX B-3



--------------------------------------------------------------------------------

SYNDICATION AGENT:       Barclays Capital

Barclays Capital

745 Seventh Avenue, 5th Floor

New York, NY 10019

Attention: Kevin Cullen

Telephone: 212-526-4979

Facsimile: 917-265-1239

Email: kevin.cullen@barcap.com

Barclays Capital

745 Seventh Avenue, 26th Floor

New York, NY 10019

Attention: Michael Mozer

Telephone: 212-526-1456

Facsimile: 212-526-5115

Email: michael.mozer@barcap.com

A copy of the Exhibits and Schedules will be furnished supplementally to the
Commission upon request.

 

APPENDIX B-4